Exhibit 10.03

Execution Copy

$750,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 19, 2007

Among

STEEL DYNAMICS, INC.

as Borrower

and

THE INITIAL LENDERS, INITIAL ISSUING BANK AND

SWING LINE BANK NAMED OR DESCRIBED HEREIN

as Initial Lenders, Initial Issuing Bank and Swing Line Bank

and

NATIONAL CITY BANK

as Collateral Agent

and

NATIONAL CITY BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agents

and

BANK OF AMERICA, N.A. and NATIONAL CITY BANK

as Syndication Agents

and

BANC OF AMERICA SECURITIES LLC and NATIONAL CITY BANK

as Joint Lead Arrangers

Steel Dynamics – Amended and Restated Credit Agreement


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

Section 1.01.

 

Certain Defined Terms

 

2

Section 1.02.

 

Computation of Time Periods; Other Definitional Provisions

 

24

Section 1.03.

 

Accounting Terms

 

24

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

 

 

 

 

 

 

Section 2.01.

 

The Advances and the Letters of Credit

 

24

Section 2.02.

 

Making the Advances

 

26

Section 2.03.

 

Issuance of and Drawings and Reimbursement Under Letters of Credit

 

29

Section 2.04.

 

Repayment of Advances

 

30

Section 2.05.

 

Termination or Reduction of the Commitments

 

31

Section 2.06.

 

Prepayments

 

32

Section 2.07.

 

Interest

 

33

Section 2.08.

 

Fees

 

34

Section 2.09.

 

Conversion of Advances

 

35

Section 2.10.

 

Increased Costs, Etc

 

36

Section 2.11.

 

Payments and Computations

 

37

Section 2.12.

 

Taxes

 

39

Section 2.13.

 

Sharing of Payments, Etc

 

41

Section 2.14.

 

Use of Proceeds

 

42

Section 2.15.

 

Defaulting Lenders

 

42

Section 2.16.

 

Evidence of Debt

 

44

Section 2.17.

 

Increase in Revolving Credit Facility

 

44

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

CONDITIONS OF EFFECTIVENESS, LENDING AND ISSUANCES OF LETTERS OF CREDIT

 

 

 

 

 

 

 

Section 3.01.

 

Conditions Precedent to Initial Extension of Credit

 

46

Section 3.02.

 

Conditions Precedent to Each Borrowing and Issuance and Renewal

 

50

Section 3.03.

 

Determinations Under Section 3.01

 

51

 


--------------------------------------------------------------------------------


 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

Section 4.01.

 

Representations and Warranties of the Borrower

 

51

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

COVENANTS OF THE BORROWER

 

 

 

 

 

 

 

Section 5.01.

 

Affirmative Covenants

 

57

Section 5.02.

 

Negative Covenants

 

62

Section 5.03.

 

Reporting Requirements

 

69

Section 5.04.

 

Financial Covenants

 

73

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

 

 

Section 6.01.

 

Events of Default

 

73

Section 6.02.

 

Actions in Respect of the Letters of Credit upon Default

 

76

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

THE AGENTS, ETC.

 

 

 

 

 

 

 

Section 7.01.

 

Authorization and Action

 

76

Section 7.02.

 

Reliance, Etc

 

77

Section 7.03.

 

Bank of America, N.A., National City Bank, Wells Fargo Bank, National
Association and Affiliates

 

77

Section 7.04.

 

Lender Party Credit Decision

 

78

Section 7.05.

 

Indemnification

 

78

Section 7.06.

 

Successor Agents

 

79

Section 7.07.

 

The Joint Lead Arrangers, the Syndication Agent and the Documentation Agent

 

80

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

Section 8.01.

 

Amendments, Etc

 

80

Section 8.02.

 

Notices, Etc

 

81

Section 8.03.

 

No Waiver; Remedies

 

81

Section 8.04.

 

Costs and Expenses

 

81

Section 8.05.

 

Right of Set-off

 

83

Section 8.06.

 

Binding Effect

 

84

Section 8.07.

 

Assignments and Participations

 

84

Section 8.08.

 

Execution in Counterparts

 

87

 

ii


--------------------------------------------------------------------------------


 

Section 8.09.

 

No Liability of the Issuing Banks

 

87

Section 8.10.

 

Confidentiality

 

87

Section 8.11.

 

Release of Collateral

 

88

Section 8.12.

 

Jurisdiction, Etc

 

88

Section 8.13.

 

Governing Law

 

89

Section 8.14.

 

Reallocation and Assignment of Existing Facility

 

89

Section 8.15.

 

Effect of this Agreement

 

89

Section 8.16.

 

No Advisory or Fiduciary Responsibility

 

90

Section 8.17.

 

Patriot Act Notice

 

90

Section 8.18

 

Waiver of Jury Trial

 

90

 

iii


--------------------------------------------------------------------------------


SCHEDULES

Schedule A

 

-

 

Existing Letter of Credit

Schedule I

 

-

 

Commitments and Applicable Lending Offices

Schedule II

 

-

 

Subsidiary Guarantors

Schedule 4.01(a)

 

-

 

Loan Parties

Schedule 4.01(b)

 

-

 

Subsidiaries

Schedule 4.01(d)

 

-

 

Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(f)

 

-

 

Disclosed Litigation

Schedule 4.01(o)

 

-

 

Plans, Multiemployer Plans and Welfare Plans

Schedule 4.01(p)

 

-

 

Environmental Disclosure

Schedule 4.01(q)

 

-

 

Open Years

Schedule 4.01(s)

 

-

 

Existing Debt

Schedule 4.01(t)

 

-

 

Surviving Debt

Schedule 4.01(u)

 

-

 

Liens

Schedule 4.01(v)

 

-

 

Investments

Schedule 4.01(w)

 

-

 

Intellectual Property

 

EXHIBITS

Exhibit A

 

-

 

Form of Revolving Credit Note

Exhibit B

 

-

 

Form of Notice of Borrowing

Exhibit C

 

-

 

Form of Assignment and Assumption

Exhibit D

 

-

 

Form of Security Agreement

Exhibit E

 

-

 

Form of Subsidiary Guaranty

Exhibit F

 

-

 

Form of Solvency Certificate

Exhibit G-1

 

-

 

Form of Opinion of Barrett & McNagny, LLC, Counsel to the Loan Parties

Exhibit G-2

 

-

 

Form of Opinion of Greenberg Traurig LLP, Counsel to the Loan Parties

 

iv


--------------------------------------------------------------------------------


Execution Copy

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 19, 2007 among Steel
Dynamics, Inc., an Indiana corporation (the “Borrower”), the banks, financial
institutions and other lenders listed on the signature pages hereof as the
Initial Lenders (the “Initial Lenders”), National City Bank (“National City”) as
the Initial Issuing Bank (the “Initial Issuing Bank” and, together with the
Initial Lenders, the “Initial Lender Parties”), the Swing Line Bank (as
hereinafter defined), National City, as collateral agent (together with any
successor collateral agent appointed pursuant to Article VII, in such capacity,
the “Collateral Agent”), and National City and Wells Fargo Bank, National
Association (“Wells Fargo”), as co-administrative agents (together with any
successor administrative agents appointed pursuant to Article VII, in such
capacity, the “Administrative Agents” and, together with the Collateral Agent
and the Paying Agent (as defined herein), the “Agents”), for the Lender Parties
(as hereinafter defined), Bank of America, N.A. (“Bank of America”), General
Electric Capital Corporation (“GECC”), Fifth Third Bank and BMO Capital Markets
Financing, Inc., as Documentation Agents, Bank of America and National City, as
Syndication Agents, and Banc of America Securities LLC (“BAS”) and National
City, as Joint Lead Arrangers (in such capacity, the “Joint Lead Arrangers”).

PRELIMINARY STATEMENTS:

(1)                                  The Borrower entered into that certain
Credit Agreement dated as of September 7, 2005 (as amended, supplemented or
otherwise modified through the date hereof, the “Existing Credit Agreement”)
with the lenders party thereto from time to time, National City, as agent for
the lenders party thereto and Morgan Stanley Senior Funding, Inc. (“Morgan
Stanley”) and BAS as Joint Lead Arrangers and Morgan Stanley as the syndication
agent thereunder, pursuant to which the lenders thereunder (the “Existing
Lenders”) were committed to make extensions of credit to the Borrower on the
terms and conditions set forth therein, including: (a) $350,000,000 in revolving
credit loans, (b) a $30,000,000 letter of credit sublimit, including existing
letters of credit separately issued by Harris N.A. under the Existing Credit
Agreement and listed on Schedule A hereto (the “Existing Letters of Credit”) and
(c) a $20,000,000 swingline subfacility (together with the existing revolving
credit facility and the Existing Letters of Credit, the “Existing Facility”).

(2)                                  The Borrower desires to refinance and/or
rollover the amounts outstanding under the Existing Facility (the
“Refinancing”).

(3)                                  In order to effect the Refinancing and to
finance certain ongoing working capital and general corporate needs of the
Borrower and the Subsidiary Guarantors, the Borrower desires to, among other
things, increase the commitment to make revolving loans to an aggregate
principal amount of up to $750,000,000, increase the letter of credit sublimit
to an aggregate amount at any time outstanding of up to $100,000,000, increase
the swingline subfacility to an aggregate principal amount of $40,000,000 and
obtain Commitments to make Loans and other Credit Extensions as set forth
herein.

(4)                                  In connection with the foregoing, the
Borrower has requested that the Existing Credit Agreement be amended and
restated in its entirety to become effective and


--------------------------------------------------------------------------------


binding on the Borrower pursuant to the terms hereof, and the Lenders (including
the Existing Lenders that are parties hereto) have agreed (subject to the terms
of this Agreement) to amend and restate the Existing Credit Agreement in its
entirety to read as set forth herein, and it has been agreed by the parties
hereto that (a) the commitments which the Existing Lenders that are parties
hereto extended to the Borrower under the Existing Credit Agreement and the
commitments of new Lenders that become parties hereto shall be extended or
advanced upon the amended and restated terms and conditions contained in this
Agreement and (b) to the extent the other Obligations outstanding under the
Existing Credit Agreement are not refinanced in connection with the Refinancing,
such Obligations shall be governed by and deemed to be outstanding under the
amended and restated terms and conditions contained herein.

(5)                                  All existing Obligations that are not
refinanced in connection with the Refinancing, are and shall continue to be (and
all Obligations incurred pursuant hereto shall be) secured by, among other
things, the Collateral Documents.

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is hereby amended
and restated, in its entirety as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.        Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Administrative Agents” has the meaning specified in the recital of parties to
this Agreement.

“Advance” means, a Revolving Credit Advance, a Swing Line Advance or a Letter of
Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Agreement” means, on any date, the Existing Credit Agreement, as amended and
restated by this Amended and Restated Credit Agreement and as hereafter from
time to time further amended, supplemented, amended and restated or otherwise
modified from time to time and in effect on such date.

2


--------------------------------------------------------------------------------


“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to:  (a) in the case of a Hedge Agreement documented pursuant to
the Master Agreement (Multicurrency-Cross Border) published by the International
Swap and Derivatives Association, Inc. (the “Master Agreement”), the amount, if
any, that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, and (ii) such Loan Party or
Subsidiary was the sole “Affected Party”; or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement based on the
settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party party to such Hedge Agreement as the amount, if any,
by which (i) the present value of the future cash flows to be paid by such Loan
Party or Subsidiary exceeds (ii) the present value of the future cash flows to
be received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Margin” means, on the Effective Date, 0.00% per annum for Base Rate
Advances and 0.50% per annum for Eurodollar Rate Advances, and thereafter, a
percentage per annum determined by reference to the Total Debt/Consolidated
EBITDA Ratio as set forth below:

 

 

Base Rate Advances

 

Eurodollar Rate Advances

 

Level I
< than 2.0 : 1.0

 

0.00

%

0.50

%

Level II

> 2.0 : 1.0, but < than 3.0 : 1.0

 

0.00

%

0.75

%

Level III

> 3.0 : 1.0, but < than 4.0 : 1.0

 

0.00

%

1.00

%

Level IV

> 4.0 : 1.0

 

0.25

%

1.25

%

 

The Applicable Margin for each Base Rate Advance and the Applicable Margin for
each Eurodollar Rate Advance shall be determined by reference to the ratio in
effect from time to time as reflected in the financial statements most recently
delivered pursuant to Section 5.03(b) or (c), as the case may be; provided,
however, that in any event, (a) no change in the Applicable Margin shall be
effective until three Business Days after the date on which the Paying Agent
receives the financial statements required to be delivered pursuant to
Section 5.03(b) or (c), as the case may be, and a certificate of the Financial
Officer of the

3


--------------------------------------------------------------------------------


Borrower demonstrating such ratio, and (b) the Applicable Margin shall be at
Level IV for so long as the Borrower has not submitted to the Paying Agent the
information described in clause (a) of this proviso as and when required under
Section 5.03(b) or (c), as the case may be.

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Total Debt/Consolidated EBITDA Ratio as set forth below:

 

Applicable Percentage

 

Level I

< than 2.0 : 1.0

 

0.125

%

Level II

> 2.0 : 1.0, but < than 3.0 : 1.0

 

0.175

%

Level III

> 3.0 : 1.0, but < than 4.0 : 1.0

 

0.225

%

Level IV

> 4.0 : 1.0

 

0.30

%

 

It is understood and agreed that (a) no change in the Applicable Percentage
shall be effective until three Business Days after the date on which the Paying
Agent receives the financial statements required to be delivered pursuant to
Section 5.03(b) or (c), as the case may be, and a certificate of the Financial
Officer of the Borrower demonstrating such ratio, and (b) the Applicable
Percentage shall be at Level IV for so long as the Borrower has not submitted to
the Paying Agent the information described in clause (a) as and when required
under Section 5.03(b) or (c), as the case may be.

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility at
such time, (b) the Letter of Credit Facility, (i) any Issuing Bank and (ii) if
the other Revolving Credit Lenders have made Letter of Credit Advances pursuant
to Section 2.03(c) that are outstanding at such time, each such other Revolving
Credit Lender and (c) the Swing Line Facility, (i) the Swing Line Bank and
(ii) if the other Revolving Credit Lenders have made Swing Line Advances
pursuant to Section 2.02(b) that are outstanding at such time, each such other
Revolving Credit Lender.

“Approved Fund” means, (a) any CLO and (b) with respect to any Lender that is a
fund that invests in bank loans, any other fund that invests in bank loans and
is advised or managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

“Assignment and Assumption” means, an assignment and assumption entered into by
a Lender Party and an Eligible Assignee, and (to the extent required) accepted
by the Paying Agent, in accordance with Section 8.07 and in substantially the
form of Exhibit C hereto.

“Auction Rate Notes” means, a floating-rate note with an interest rate that is
reset on the basis of bids received at a “Dutch auction” conducted near or at
the end of each rate period.

4


--------------------------------------------------------------------------------


“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bank of America” has the meaning specified in the recitals of parties to this
Agreement.

“BAS” has the meaning specified in the recitals of parties to this Agreement.

“Base Rate” means, a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a)                                  the Prime Rate; and

(b)                                 1/2 of 1% per annum above the Federal Funds
Rate.

If for any reason the Paying Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Rate, including the inability or failure of the Paying Agent to
obtain sufficient quotations in accordance with the terms thereof, the Base Rate
shall be determined without regard to clause (b) of this definition, until the
circumstances giving rise to such inability no longer exist.  Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change.

“Base Rate Advance” means, an Advance that bears interest as provided in
Section 2.07(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means, the account of the Borrower maintained by the
Borrower with Harris N.A., as confirmed in writing by the Borrower to the Paying
Agent, or such other account as the Borrower shall specify in writing to the
Paying Agent.

“Borrowing” means, a Revolving Credit Borrowing or a Swing Line Borrowing.

“Business Day” means, a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, a day on which dealings are carried on
in the London interbank market.

“Capitalized Leases” means, all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.

“Cash Equivalents” means, any of the following, to the extent owned by the
Borrower or any of the Subsidiary Guarantors free and clear of all Liens other
than Liens created under the Collateral Documents and having a maturity of not
greater than 180 days from the date of acquisition thereof:  (a) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the

5


--------------------------------------------------------------------------------


full faith and credit of the Government of the United States, (b) certificates
of deposit of or time deposits with any commercial bank that is a Lender Party
or a member of the Federal Reserve System, issues (or the parent of which
issues) commercial paper rated as described in clause (c) below, is organized
under the laws of the United States or any State thereof and has combined
capital and surplus of at least $1 billion, (c) commercial paper in an aggregate
amount of no more than $15,000,000 per issuer outstanding at any time, issued by
any corporation organized under the laws of any State of the United States and
rated at least “Prime-2” (or the then equivalent grade) by Moody’s Investors
Service, Inc. or “A-2” (or the then equivalent grade) by Standard & Poor’s, a
division of The McGraw-Hill Companies, Inc., (d) Investments, classified in
accordance with GAAP as current assets of the Borrower or any of its
Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P
or (e) Auction Rate Notes with a maximum time between interest rate resets of
one month and a rating of at least A by Moody’s or A by S&P, and the portfolios
of which are limited solely to Investments of the character, quality and
maturity described in clauses (a), (b) and (c) of this definition.

“CERCLA” means, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means, the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means, the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the Borrower (or other securities convertible into such
Voting Interests) representing 35% or more of the combined voting power of all
Voting Interests of the Borrower; (b) individuals who on the Effective Date
constitute the board of directors of the Borrower (together with any new
directors whose election by the board of directors of the Borrower or whose
nomination by the board of directors of the Borrower for election by the
Borrower’s stockholders was approved by a vote of at least two-thirds of the
members of the board of directors of the Borrower then in office who either were
members of the board of directors of the Borrower on the Effective Date or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the board of directors of the
Borrower then in office; (c) any Person or two or more Persons acting in concert
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower or (d) any “Change of
Control” or “Change in Control” as defined in the Indenture or under any other
Indebtedness permitted under this Agreement.

“CLO” means, any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

6


--------------------------------------------------------------------------------


“Collateral” means, all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties which, for the
avoidance of doubt, shall include the Subject Property.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Documents” means, the Security Agreement and any other agreement
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Commitment” means, Revolving Credit Commitment or a Letter of Credit
Commitment.

“Confidential Information” has the meaning specified in Section 8.10.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement (other than Obligations to make
take-or-pay or similar payments pursuant to contracts entered into by such
Person in the ordinary course of business not inconsistent with the prior
practice of such Person) or (c) any Obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof. 
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

7


--------------------------------------------------------------------------------


“Convertible Notes Documents” means the 4% convertible subordinated notes issued
December 23, 2002 due 2012 in an aggregate principal amount of $115 million, the
current outstanding principal balance of which is now $37.5 million, and all
agreements, documents, indentures and instruments pursuant to which such notes
are issued, in each case as amended, to the extent permitted under the Loan
Documents.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities, (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such capital stock, valued, in the case
of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Contingent Obligations of such Person and
(j) all indebtedness and other payment Obligations referred to in clauses (a)
through (i) above of another Person secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations.

“Debt for Borrowed Money” of any Person means, without duplication, all items
described in clauses (a), (c), (e), (f) and, to the extent it supports an
obligation of the type described in any of clauses (a), (c), (e) and (f), any
item described in clause (i) or (j), in each case of the definition of Debt.

“Default” means, any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Default Termination Notice” has the meaning specified in Section 2.01(e).

“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance required to be made by such Lender Party to the Borrower
pursuant to Section 2.01 or 2.02 at or prior to such time that has not been made
by such Lender Party or by the Paying Agent for the account of such Lender Party
pursuant to Section 2.02(e) as of such time.  In the event that a portion of a
Defaulted Advance shall be deemed made pursuant to Section 2.15(a), the
remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

8


--------------------------------------------------------------------------------


“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender Party to (a) the Swing Line Bank pursuant to
Section 2.02(b) to purchase a portion of a Swing Line Advance made by the Swing
Line Bank, (b) any Issuing Bank pursuant to Section 2.03(c) to purchase a
portion of a Letter of Credit Advance made by such Issuing Bank, (c) the Paying
Agent pursuant to Section 2.02(e) to reimburse the Paying Agent for the amount
of any Advance made by the Paying Agent for the account of such Lender Party,
(d) any other Lender Party pursuant to Section 2.13 to purchase any
participation in Advances owing to such other Lender Party and (e) any Agent or
any Issuing Bank pursuant to Section 7.05 to reimburse such Agent or such
Issuing Bank for such Lender Party’s ratable share of any amount required to be
paid by the Lender Parties to such Agent or such Issuing Bank as provided
therein.  In the event that a portion of a Defaulted Amount shall be deemed paid
pursuant to Section 2.15(b), the remaining portion of such Defaulted Amount
shall be considered a Defaulted Amount originally required to be paid hereunder
or under any other Loan Document on the same date as the Defaulted Amount so
deemed paid in part.

“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action
or be the subject of any action or proceeding of a type described in
Section 6.01(f).

“Disclosed Litigation” has the meaning specified in Section 3.01(f).

“Documentation Agent” has the meaning specified in the recital of parties to
this Agreement.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Paying Agent.

“EBITDA” means, for any period, the sum, determined on a Consolidated basis, of
(a) net income (or net loss) excluding any extraordinary, unusual or
nonrecurring gains and any extraordinary, unusual or nonrecurring losses
comprised of Non-Cash Charges, (b) interest expense, (c) income tax expense,
(d) depreciation expense and (e) amortization expense, in each case of the
Borrower and its Subsidiaries, determined in accordance with GAAP for such
period (and, in the case of clauses (b) through (e), to the extent deducted in
determining the net income described in clause (a)).

“Effective Date” means, the first date on which the conditions set forth in
Article III shall have been satisfied.

“Eligible Assignee” means, any commercial bank or financial institution
(including, without limitation any Approved Fund) as approved by the Joint Lead
Arrangers and, so long as no Default or Event of Default has occurred and is
continuing at the time of such

9


--------------------------------------------------------------------------------


assignment, by the Borrower (such approvals not to be unreasonably withheld or
delayed); provided, however, that (a) neither any Loan Party nor any Affiliate
of a Loan Party shall qualify as an Eligible Assignee under this definition and
(b) no approval of the Administrative Agents or the Borrower shall be required
for assignments to Affiliates or Approved Funds of Lender Parties or for
assignments to Lenders.

“Environmental Action” means, any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means, any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means, any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means, the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means, any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means, (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11),

10


--------------------------------------------------------------------------------


(12) or (13) of Section 4043(c) of ERISA is reasonably expected to occur with
respect to such Plan within the following 30 days; (b) the application for a
minimum funding waiver with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) the conditions for imposition of a lien under Section 302(f) of
ERISA shall have been met with respect to any Plan; (g) the adoption of an
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Assumption pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Paying Agent.

“Eurodollar Rate” means, for any Interest Period, an interest rate per annum
equal to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on the page of the
Telerate screen (or any successor page) that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period (provided that, if for any
reason such rate does not appear on such page or service or such page or service
shall not be available, the term “Eurodollar Rate” shall mean the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the rate
determined by the Paying Agent to be the offered rate on such other page or
other service that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 A.M. (London time) two Business Days prior to the first
day of such Interest Period) by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period.

“Eurodollar Rate Advance” means, an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable

11


--------------------------------------------------------------------------------


two Business Days before the first day of such Interest Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Advances is
determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Subsidiary” means each of Paragon Steel Enterprises LLC, an Indiana
limited liability company, STLD Holdings, Inc., an Indiana corporation, and
Dynamic Aviation LLC, an Indiana limited liability company, each of their
respective direct and indirect subsidiaries and each other Subsidiary of the
Borrower designated by the Borrower as an Excluded Subsidiary by written notice
to the Joint Lead Arrangers in accordance with Section 5.01(j); provided that,
in the event any Excluded Subsidiary guarantees any Indebtedness of the Borrower
or any Subsidiary Guarantor (other than the Obligations set forth herein), then
such Subsidiary shall be required to execute and deliver a guaranty and a
security agreement supplement and all other necessary documents in accordance
with Section 5.01(j), and such Excluded Subsidiary shall be considered a
Subsidiary Guarantor  (and cease to be an Excluded Subsidiary) for all purposes
set forth herein.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

“Existing Facility” has the meaning specified in the Preliminary Statements
hereto.

“Existing Debt” means, the Debt of each Loan Party and its Subsidiaries
outstanding immediately before giving effect to the consummation of the
Transaction.

“Existing Lenders” has the meaning specified in the Preliminary Statements
hereto.

“Existing Letters of Credit” has the meaning specified in the Preliminary
Statements hereto.

“Extraordinary Receipt” means, any cash received by or paid to or for the
account of any Person not in the ordinary course of business, consisting of
proceeds of insurance, condemnation awards (and payments in lieu thereof) and
indemnity payments, in each case, with respect to assets constituting
Collateral; provided, however, that an Extraordinary Receipt shall not include
cash receipts received from proceeds of insurance, condemnation awards (or
payments in lieu thereof) or indemnity payments to the extent that such
proceeds, awards or payments (a) in respect of loss or damage to inventory are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the inventory in respect of which such proceeds were received
in accordance with the terms of the Loan Documents, so long as such application
is made within 12 months after the occurrence of such damage or loss or (b) are

12


--------------------------------------------------------------------------------


received by any Person in respect of any third party claim against such Person
and applied to pay (or to reimburse such Person for its prior payment of) such
claim and the costs and expenses of such Person with respect thereto.

“Facility” means, the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Facility.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next
higher 1/100th of 1%) of the quotations for such day for such transactions
received by the Paying Agent from three Federal funds brokers of recognized
standing selected by it.

“Fee Letter” means, the fee letter dated May 21, 2007 between the Borrower and
the Joint Lead Arrangers, as amended, supplemented or otherwise modified from
time to time.

“Financial Officer” means, any of the Chief Executive Officer, the Chief
Financial Officer, the Chief Accounting Officer and the Corporate
Controller/Assistant Secretary.

“Fiscal Year” means, a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Funded Debt” of any Person means, Debt in respect of the Advances, in the case
of the Borrower, and all other Debt of such Person that by its terms matures
more than one year after the date of determination or matures within one year
from such date but is renewable or extendible, at the option of such Person, to
a date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date, including, without limitation, all
amounts of Funded Debt of such Person required to be paid or prepaid within one
year after the date of determination.

“GAAP” has the meaning specified in Section 1.03.

“Guaranties” means, collectively, each Subsidiary Guaranty entered into from
time to time.

“Guarantors” means, the Subsidiary Guarantors.

“Hazardous Materials” means, (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

13


--------------------------------------------------------------------------------


“Hedge Agreements” means, interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Bank” means, any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Indenture” means, the Indenture dated as of April 3, 2007 and entered into by
and among the Borrower, SDI Investment Company, a Delaware corporation, as
guarantor, the other guarantors set forth therein and The Bank of New York, as
trustee, as such Indenture may be amended, supplemented or otherwise modified
from time to time in accordance herewith and therewith.

“Information Memorandum” means, the confidential information memorandum dated
[May], 2007 used by the Joint Lead Arrangers in connection with the syndication
of the Commitments.

“Initial Extension of Credit” means, the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

“Initial Issuing Bank”, “Initial Lender Parties” and “Initial Lenders” each has
the meaning specified in the recital of parties to this Agreement.

“Interest Coverage Ratio” means, at any date of determination, the ratio of (a)
Consolidated EBITDA to (b) interest payable on, and amortization of debt
discount in respect of, all Debt for Borrowed Money, in each case, of or by the
Borrower and its Subsidiaries during the four consecutive fiscal quarters most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Paying Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a)                                  the Borrower may not select any Interest
Period with respect to any Eurodollar Rate Advance under a Facility that ends
after any principal repayment installment date for such Facility unless, after
giving effect to such selection, the

14


--------------------------------------------------------------------------------


aggregate principal amount of Base Rate Advances and of Eurodollar Rate Advances
having Interest Periods that end on or prior to such principal repayment
installment date for such Facility shall be at least equal to the aggregate
principal amount of Advances under such Facility due and payable on or prior to
such date;

(b)                                 Interest Periods commencing on the same date
for Eurodollar Rate Advances comprising part of the same Borrowing shall be of
the same duration;

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day, provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day;

(d)                                 whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month; and

(e)                                  at any one time no more than twelve (12)
different Interest Periods shall be in effect.

“Internal Revenue Code” means, the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Inventory” means, all Inventory referred to in Section 1(b) of the Security
Agreement.

“Investment” in any Person means, any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

“Issuing Bank” means, the Initial Issuing Bank, any other financial institution
approved as an Issuing Bank by the Paying Agent and the Borrower, any Eligible
Assignee to which all or a portion of a Letter of Credit Commitment hereunder
has been assigned pursuant to Section 8.07 so long as such Eligible Assignee
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Paying Agent of its assumption of such
duties, for so long as such Initial Issuing Bank, financial institution or
Eligible Assignee, as the case may be, shall have a Letter of Credit Commitment
and in any case with respect to the Existing Letters of Credit, Harris N.A.

15


--------------------------------------------------------------------------------


“Joint Lead Arrangers” has the meaning specified in the recitals of parties to
this Agreement.

“L/C Cash Collateral Account” has the meaning specified in the Security
Agreement.

“L/C Related Documents” has the meaning specified in Section 2.04(e)(ii).

“Lender Party” means, any Lender, any Issuing Bank or the Swing Line Bank.

“Lenders” means, the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

“Letter of Credit Advance” means, an advance made by any Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
or a subsequent Issuing Bank has entered into an Assignment and Assumption, set
forth for each such Issuing Bank in the Register maintained by the Paying Agent
pursuant to Section 8.07(d) as such Issuing Bank’s “Letter of Credit
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $100,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

“Letters of Credit” means, collectively, (a) the letters of credit issued
pursuant to Section 2.01(c) hereof from time to time and (b) the Existing
Letters of Credit.

“Lien” means, any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means, (a) for purposes of this Agreement and the Notes and any
amendment, supplement or modification hereof or thereof, (i) this Agreement,
(ii) the Notes, (iii) the Guaranties, (iv) the Collateral Documents, (v) the Fee
Letter and (vi) each Letter of Credit Agreement and (b) for purposes of the
Guaranties and the Collateral Documents and for all other purposes other than
for purposes of this Agreement and the Notes, (i) this Agreement, (ii) the
Notes, (iii) the Guaranties, (iv) the Collateral Documents, (v) the Fee Letter,
(vi) each Letter of Credit Agreement, (vii) each Secured Hedge Agreement and
(viii) each Secured Cash Management Agreement, in each case as amended.

16


--------------------------------------------------------------------------------


“Loan Parties” means, the Borrower and the Guarantors.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Change” means, any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole.

“Material Adverse Effect” means, a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries, taken as a
whole, (b) the rights and remedies of any Agent or any Lender Party under any
Loan Document, (c) the ability of any Loan Party to perform its Obligations
under any Loan Document to which it is or is to be a party or (d) the
Transaction.

“Mesabi Nugget” means, Mesabi Nugget, LLC, Mesabi Nugget Delaware, LLC or their
respective parents or Subsidiaries, including, without limitation, any Excluded
Subsidiary, involved directly or indirectly in the development, application and
use of the Itmk3 technology.

“Morgan Stanley” has the meaning specified in the recital of parties to this
Agreement.

“Multiemployer Plan” means, a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means, a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“National City” has the meaning specified in the recital of parties to this
Agreement.

“Net Cash Proceeds” means, with respect to any Extraordinary Receipt, the
aggregate amount of cash received in connection therewith.

“Non-Cash Charges” means, with respect to the Borrower and its Subsidiaries, for
any period, the aggregate non-cash charges and expenses reducing net income of
the Borrower and its Subsidiaries for such period, all as determined on a
Consolidated basis; provided that “Non-Cash Charges” shall not include any such
charges that require an accrual of or a reserve for cash for any future period.

17


--------------------------------------------------------------------------------


“Note” means, a promissory note of the Borrower payable to the order of any
Revolving Credit Lender, in substantially the form of Exhibit A hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Credit Advances, Letter of Credit Advances and Swing Line
Advances made by such Lender, as amended, endorsed, extended or otherwise
modified from time to time.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(c).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Notice of Termination” has the meaning specified in Section 2.01(c).

“NPL” means, the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f). 
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“Open Year” has the meaning specified in Section 4.01(q)(ii).

“Other Taxes” has the meaning specified in Section 2.12(b).

“Patriot Act” has the meaning specified in Section 8.14.

“Paying Agent” means, National City, or any successor thereto in accordance with
Article VII.

“Paying Agent’s Account” means, the account of the Paying Agent maintained by
the Paying Agent at its offices in Cleveland, Ohio, as confirmed by the Paying
Agent in writing to the Lender Parties or such other account as the Paying Agent
shall specify in writing to the Lender Parties.

“PBGC” means, the Pension Benefit Guaranty Corporation (or any successor).

18


--------------------------------------------------------------------------------


“Permitted Liens” means, such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b); (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
or otherwise are contested in good faith and for which a bond shall have been
posted in the amount of such obligations and (ii) individually or together with
all other Permitted Liens outstanding on any date of determination do not
materially adversely affect the use of the property to which they relate; and
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations.

“Person” means, an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means, a Single Employer Plan or a Multiple Employer Plan.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Shares” has the meaning specified in the Security Agreement.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Prime Rate” means, the rate publicly quoted from time to time by National
City.  The “prime rate” is a rate set by National City based upon various
factors including National City’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by National City shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Process Agent” has the meaning specified in Section 8.13.

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is the Revolving Credit
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in effect
immediately prior to such termination).

“Receivables” means, all Receivables referred to in Section 1(c) of the Security
Agreement.

19


--------------------------------------------------------------------------------


“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Refinancing” has the meaning specified in the Preliminary Statements.

“Register” has the meaning specified in Section 8.07(d).

“Regulation U” means, Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Documents” means, the Senior Notes Debt Documents, any intercompany
notes issued pursuant to Section 5.02(b)(i)(B) or (ii) and the Convertible Notes
Documents.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time, and (C) the
Unused Revolving Credit Commitment of such Lender at such time.  For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
the Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank
and the Available Amount of each Letter of Credit shall be considered to be owed
to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments, except to the extent a Revolving Credit Lender is
a Defaulting Lender.

“Responsible Officer” means, any officer of any Loan Party or any of its
Subsidiaries.

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

“Revolving Credit Borrowing” means, a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Assumptions, set forth for such Lender
in the Register maintained by the Paying Agent pursuant to Section 8.07(d) as
such Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05 or increased pursuant to Section
2.17.

20


--------------------------------------------------------------------------------


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.17(d).

“Revolving Credit Lender” means, any Lender that has a Revolving Credit
Commitment.

“Secured Cash Management Agreement” means, any cash management agreement,
deposit maintenance agreement, credit card services agreement (provided that the
aggregate amount of Debt owing under such credit card services agreements does
not exceed $20 million) or similar agreement between any Loan Party and a bank
which is a Lender Party or an Affiliate of a Lender Party.

“Secured Hedge Agreement” means, any Hedge Agreement permitted under Article V
that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means, the Agents, the Lender Parties, the banks that are
party to any Secured Cash Management Agreement and the Hedge Banks.

“Security Agreement” has the meaning specified in Section 3.01(a)(ii).

“Senior Notes” means, the Borrower’s 6¾% Senior Notes due 2015 issued under the
Indenture.

“Senior Notes Debt Documents” means, the Indenture and any and all other
agreements, documents, indentures and instruments pursuant to which the Senior
Notes are issued, in each case as amended, to the extent permitted under the
Loan Documents.

“Single Employer Plan” means, a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital.

21


--------------------------------------------------------------------------------


The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Standby Letter of Credit” means, any Letter of Credit issued under the Letter
of Credit Facility, other than a Trade Letter of Credit.

“Subject Property” means, all property and assets acquired after the Effective
Date that are or are intended to be Collateral, including, without limitation,
all inventory, accounts receivable and related documents and related general
intangibles.

“Subsidiary” of any Person means, any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries; provided, however, there shall
be excluded, in any event, from this definition of Subsidiary, other than for
purposes of (i) the preparation and delivery of financial statements pursuant to
Sections 5.03(b) and (c), and (ii) the calculation of and compliance with the
financial covenants set forth in Sections 5.04(a) through (c), the Excluded
Subsidiaries.

“Subsidiary Guarantors” means, the Subsidiaries of the Borrower listed on
Schedule II hereto and each other Subsidiary of the Borrower that elects to
execute and deliver a guaranty pursuant to Section 5.01(j).

“Subsidiary Guaranty” has the meaning specified in Section 3.01(a)(iii).

“Surviving Debt” means, the Senior Notes and the other Debt of each Loan Party
and its Subsidiaries outstanding immediately before and after giving effect to
the Transaction and listed on Schedule 4.01(t).

“Swing Line Advance” means, an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(b) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

“Swing Line Bank” means, initially, National City Bank, and thereafter each
Person that shall become the Swing Line Bank hereunder pursuant to Section 8.07.

“Swing Line Borrowing” means, a borrowing consisting of a Swing Line Advance
made by the Swing Line Bank pursuant to Section 2.01(b) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

“Swing Line Facility” has the meaning specified in Section 2.01(b).

“Swing Line Reserve” has the meaning specified in Section 2.02(b)(i).

22


--------------------------------------------------------------------------------


“Taxes” has the meaning specified in Section 2.12(a).

“Termination Date” means, the earlier of (a) the date of termination in whole of
the Revolving Credit Commitments, and the Letter of Credit Commitment, pursuant
to Section 2.05 or 6.01, and (b) June 19, 2012.

“Total Debt/Consolidated EBITDA Ratio” means, at any date of determination, the
ratio of Consolidated total Debt for Borrowed Money of the Borrower and its
Subsidiaries as at such date of determination to Consolidated EBITDA of the
Borrower and its Subsidiaries for the most recently ended fiscal quarter of the
Borrower for which financial statements are required to be delivered to the
Lender Parties pursuant to Section 5.03(b) or (c), as the case may be, and the
immediately preceding three fiscal quarters.

“Trade Letter of Credit” means, any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of Inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory.

“Transaction” means, the Refinancing and the other transactions contemplated by
the Transaction Documents.

“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to Section 2.03(c)
and outstanding at such time and (C) the Swing Line Reserve at such time.

“Voting Interests” means, shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Welfare Plan” means, a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

23


--------------------------------------------------------------------------------


Section 1.02.          Computation of Time Periods; Other Definitional
Provisions.  In this Agreement and the other Loan Documents in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.  References in the Loan Documents to any agreement or contract
“as amended” shall mean and be a reference to such agreement or contract as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with its terms.

Section 1.03.          Accounting Terms.  All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”).


ARTICLE II


AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT

Section 2.01.          The Advances and the Letters of Credit.


(A)           THE REVOLVING CREDIT ADVANCES.  EACH REVOLVING CREDIT LENDER
SEVERALLY AGREES, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO MAKE
ADVANCES (EACH, A “REVOLVING CREDIT ADVANCE”) TO THE BORROWER FROM TIME TO TIME
ON ANY BUSINESS DAY DURING THE PERIOD FROM THE EFFECTIVE DATE UNTIL THE
TERMINATION DATE (I) IN AN AMOUNT FOR EACH SUCH ADVANCE NOT TO EXCEED SUCH
LENDER’S UNUSED REVOLVING CREDIT COMMITMENT AT SUCH TIME AND (II) IN AN
AGGREGATE AMOUNT FOR ALL REVOLVING CREDIT ADVANCES OUTSTANDING AT ANY ONE TIME
NOT TO EXCEED AN AMOUNT EQUAL TO (A) THE AGGREGATE REVOLVING CREDIT COMMITMENTS
OF ALL REVOLVING CREDIT LENDERS, MINUS (B) THE AGGREGATE SWING LINE ADVANCES,
MINUS (C) THE AGGREGATE AVAILABLE AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT,
IN EACH CASE AT SUCH TIME.  EACH REVOLVING CREDIT BORROWING SHALL BE IN AN
AGGREGATE AMOUNT OF $5,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS
THEREOF (OTHER THAN A BORROWING THE PROCEEDS OF WHICH SHALL BE USED SOLELY TO
REPAY OR PREPAY IN FULL OUTSTANDING SWING LINE ADVANCES OR OUTSTANDING LETTER OF
CREDIT ADVANCES) AND SHALL CONSIST OF REVOLVING CREDIT ADVANCES MADE
SIMULTANEOUSLY BY THE REVOLVING CREDIT LENDERS RATABLY ACCORDING TO THEIR
REVOLVING CREDIT COMMITMENTS.  WITHIN THE LIMITS OF EACH REVOLVING CREDIT
LENDER’S UNUSED REVOLVING CREDIT COMMITMENT IN EFFECT FROM TIME TO TIME, THE
BORROWER MAY BORROW UNDER THIS SECTION 2.01(A), PREPAY PURSUANT TO
SECTION 2.06(A) AND REBORROW UNDER THIS SECTION 2.01(A).


(B)           THE SWING LINE ADVANCES.  SUBJECT TO OTHER ARRANGEMENTS AS
REFERRED TO IN SECTION 2.02(B)(I), THE BORROWER MAY REQUEST THE SWING LINE BANK
TO MAKE, AND THE SWING LINE BANK MAY, IF IN ITS SOLE DISCRETION IT ELECTS TO DO
SO, MAKE, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, SWING LINE ADVANCES
TO THE BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE
EFFECTIVE DATE UNTIL THE TERMINATION DATE (I) IN AN AGGREGATE AMOUNT NOT TO
EXCEED AT ANY TIME OUTSTANDING $40,000,000 (THE “SWING LINE FACILITY”) AND
(II) IN AN AMOUNT NOT AT ANY TIME EXCEEDING THE AMOUNT OF THE THEN APPLICABLE
SWING LINE RESERVE.  NO SWING LINE ADVANCE SHALL BE USED FOR THE PURPOSE OF
FUNDING THE PAYMENT OF PRINCIPAL OF ANY OTHER SWING LINE ADVANCE.  EACH SWING
LINE BORROWING SHALL BE IN A MINIMUM

24


--------------------------------------------------------------------------------



AMOUNT AND IN MULTIPLES AS AGREED BETWEEN THE BORROWER AND THE SWING LINE BANK
AND SHALL BE MADE AS A BASE RATE ADVANCE.  WITHIN THE LIMITS OF THE SWING LINE
FACILITY AND WITHIN THE LIMITS REFERRED TO IN CLAUSE (II) ABOVE, SO LONG AS THE
SWING LINE BANK, IN ITS SOLE DISCRETION, ELECTS TO MAKE SWING LINE ADVANCES, THE
BORROWER MAY BORROW UNDER THIS SECTION 2.01(B), REPAY PURSUANT TO
SECTION 2.04(D) OR PREPAY PURSUANT TO SECTION 2.06(A) AND REBORROW UNDER THIS
SECTION 2.01(B).


(C)           THE LETTERS OF CREDIT.  EACH ISSUING BANK SEVERALLY AGREES, ON THE
TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO ISSUE (OR CAUSE ITS AFFILIATE
THAT IS A COMMERCIAL BANK TO ISSUE ON ITS BEHALF) LETTERS OF CREDIT FOR THE
ACCOUNT OF THE BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD
FROM THE EFFECTIVE DATE UNTIL 60 DAYS BEFORE THE TERMINATION DATE IN AN
AGGREGATE AVAILABLE AMOUNT (I) FOR EACH SUCH LETTER OF CREDIT, TOGETHER WITH ALL
OTHER LETTERS OF CREDIT NOT TO EXCEED AT ANY TIME THE LETTER OF CREDIT FACILITY
AT SUCH TIME AND (II) FOR EACH SUCH LETTER OF CREDIT NOT TO EXCEED AT ANY TIME
THE LESSER OF (X) SUCH ISSUING BANK’S LETTER OF CREDIT COMMITMENT AT SUCH TIME
AND (Y) THE UNUSED REVOLVING CREDIT COMMITMENTS OF THE REVOLVING CREDIT LENDERS
AT SUCH TIME.  IT IS UNDERSTOOD AND AGREED THAT THE EXISTING LETTERS OF CREDIT
SHALL BE DEEMED TO BE LETTERS OF CREDIT ISSUED HEREUNDER FOR ALL PURPOSES UNDER
THIS AGREEMENT AND THE LOAN DOCUMENTS.  NO LETTER OF CREDIT SHALL HAVE AN
EXPIRATION DATE (INCLUDING ALL RIGHTS OF THE BORROWER OR THE BENEFICIARY TO
REQUIRE RENEWAL) LATER THAN THE EARLIER OF 60 DAYS BEFORE THE TERMINATION DATE
AND (A) IN THE CASE OF A STANDBY LETTER OF CREDIT, ONE YEAR AFTER THE DATE OF
ISSUANCE THEREOF, BUT MAY BY ITS TERMS BE RENEWABLE ANNUALLY UPON NOTICE (A
“NOTICE OF RENEWAL”) GIVEN TO THE ISSUING BANK AND THE PAYING AGENT ON OR PRIOR
TO ANY DATE FOR NOTICE OF RENEWAL SET FORTH IN SUCH LETTER OF CREDIT BUT IN ANY
EVENT AT LEAST TEN BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED RENEWAL OF
SUCH STANDBY LETTER OF CREDIT AND UPON FULFILLMENT OF THE APPLICABLE CONDITIONS
SET FORTH IN ARTICLE III UNLESS SUCH ISSUING BANK HAS NOTIFIED THE BORROWER
(WITH A COPY TO THE PAYING AGENT) ON OR PRIOR TO THE DATE FOR NOTICE OF
TERMINATION SET FORTH IN SUCH LETTER OF CREDIT BUT IN ANY EVENT AT LEAST TEN
BUSINESS DAYS PRIOR TO THE THEN EFFECTIVE EXPIRATION DATE OF ITS ELECTION NOT TO
RENEW SUCH STANDBY LETTER OF CREDIT (A “NOTICE OF TERMINATION”; IT BEING
UNDERSTOOD AND AGREED THAT AN ISSUING BANK SHALL NOT BE ENTITLED TO ISSUE A
NOTICE OF TERMINATION WITH RESPECT TO SUCH A RENEWAL UNLESS (I) THE CONDITIONS
PRECEDENT TO THE ISSUANCE OF LETTERS OF CREDIT SET FORTH IN SECTION 3.02 SHALL
NOT HAVE BEEN FULFILLED OR WAIVED IN ACCORDANCE HEREWITH, OR (II) A DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, OR (III) PURSUANT TO SUCH RENEWAL THE
EFFECTIVE EXPIRATION DATE OF SUCH LETTER OF CREDIT WOULD OCCUR AFTER THE
TERMINATION DATE OR (IV) SUCH ISSUING BANK SHALL HAVE PROCURED A REPLACEMENT
ISSUING BANK) AND (B) IN THE CASE OF A TRADE LETTER OF CREDIT, 60 DAYS AFTER THE
DATE OF ISSUANCE THEREOF; PROVIDED THAT THE TERMS OF EACH STANDBY LETTER OF
CREDIT THAT IS RENEWABLE ANNUALLY SHALL (X) REQUIRE THE ISSUING BANK THAT ISSUED
SUCH STANDBY LETTER OF CREDIT TO GIVE THE BENEFICIARY NAMED IN SUCH STANDBY
LETTER OF CREDIT NOTICE OF ANY NOTICE OF TERMINATION, (Y) PERMIT SUCH
BENEFICIARY, UPON RECEIPT OF SUCH NOTICE, TO DRAW UNDER SUCH STANDBY LETTER OF
CREDIT PRIOR TO THE DATE SUCH STANDBY LETTER OF CREDIT OTHERWISE WOULD HAVE BEEN
AUTOMATICALLY RENEWED AND (Z) NOT PERMIT THE EXPIRATION DATE (AFTER GIVING
EFFECT TO ANY RENEWAL) OF SUCH STANDBY LETTER OF CREDIT IN ANY EVENT TO BE
EXTENDED TO A DATE LATER THAN 60 DAYS BEFORE THE TERMINATION DATE.  IF EITHER A
NOTICE OF RENEWAL IS NOT GIVEN BY THE BORROWER OR A NOTICE OF TERMINATION IS
GIVEN BY THE RELEVANT ISSUING BANK PURSUANT TO THE IMMEDIATELY PRECEDING
SENTENCE, SUCH STANDBY LETTER OF CREDIT SHALL EXPIRE ON THE DATE ON WHICH IT
OTHERWISE WOULD HAVE BEEN RENEWED; PROVIDED, HOWEVER, THAT EVEN IN THE ABSENCE
OF RECEIPT OF A NOTICE OF RENEWAL THE RELEVANT ISSUING BANK MAY IN ITS
DISCRETION, UNLESS INSTRUCTED TO THE CONTRARY BY THE PAYING AGENT OR THE
BORROWER, DEEM THAT A NOTICE OF RENEWAL

25


--------------------------------------------------------------------------------



HAD BEEN TIMELY DELIVERED AND IN SUCH CASE, A NOTICE OF RENEWAL SHALL BE DEEMED
TO HAVE BEEN SO DELIVERED FOR ALL PURPOSES UNDER THIS AGREEMENT.  EACH STANDBY
LETTER OF CREDIT SHALL CONTAIN A PROVISION AUTHORIZING THE ISSUING BANK
THEREUNDER TO DELIVER TO THE BENEFICIARY OF SUCH LETTER OF CREDIT, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, A NOTICE (A
“DEFAULT TERMINATION NOTICE”) TERMINATING SUCH LETTER OF CREDIT AND GIVING SUCH
BENEFICIARY 15 DAYS TO DRAW SUCH LETTER OF CREDIT.  WITHIN THE LIMITS OF THE
LETTER OF CREDIT FACILITY, AND SUBJECT TO THE LIMITS REFERRED TO ABOVE, THE
BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF CREDIT UNDER THIS
SECTION 2.01(C), REPAY ANY LETTER OF CREDIT ADVANCES RESULTING FROM DRAWINGS
THEREUNDER PURSUANT TO SECTION 2.03(C) AND REQUEST THE ISSUANCE OF ADDITIONAL
LETTERS OF CREDIT UNDER THIS SECTION 2.01(C).

Section 2.02.          Making the Advances.


(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.02(B) OR 2.03, EACH
BORROWING SHALL BE MADE ON NOTICE, GIVEN NOT LATER THAN 1:00 P.M. (NEW YORK CITY
TIME) ON THE THIRD BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED BORROWING IN
THE CASE OF A BORROWING CONSISTING OF EURODOLLAR RATE ADVANCES, OR THE DATE OF
THE PROPOSED BORROWING IN THE CASE OF A BORROWING CONSISTING OF BASE RATE
ADVANCES, BY THE BORROWER TO THE PAYING AGENT, WHICH SHALL GIVE TO EACH
APPROPRIATE LENDER PROMPT NOTICE THEREOF BY TELEX OR TELECOPIER.  EACH SUCH
NOTICE OF A BORROWING (A “NOTICE OF BORROWING”) SHALL BE IN WRITING OR BY
TELEPHONE, CONFIRMED IMMEDIATELY IN WRITING, OR TELEX OR TELECOPIER, IN
SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO, SPECIFYING THEREIN THE REQUESTED
(I) DATE OF SUCH BORROWING, (II) FACILITY UNDER WHICH SUCH BORROWING IS TO BE
MADE, (III) TYPE OF ADVANCES COMPRISING SUCH BORROWING, (IV) AGGREGATE AMOUNT OF
SUCH BORROWING AND (V) IN THE CASE OF A BORROWING CONSISTING OF EURODOLLAR RATE
ADVANCES, INITIAL INTEREST PERIOD FOR EACH SUCH ADVANCE.  EACH APPROPRIATE
LENDER SHALL, BEFORE (A) 11:00 A.M. (NEW YORK CITY TIME) ON THE DATE OF SUCH
BORROWING, IN THE CASE OF A BORROWING CONSISTING OF EURODOLLAR RATE ADVANCES OR
(B) 3:00 P.M. (NEW YORK CITY TIME) ON THE DATE OF SUCH BORROWING, IN THE CASE OF
A BORROWING CONSISTING OF BASE RATE ADVANCES, MAKE AVAILABLE FOR THE ACCOUNT OF
ITS APPLICABLE LENDING OFFICE TO THE PAYING AGENT AT THE PAYING AGENT ACCOUNT,
IN SAME DAY FUNDS, SUCH LENDER’S RATABLE PORTION OF SUCH BORROWING IN ACCORDANCE
WITH THE RESPECTIVE COMMITMENTS UNDER THE APPLICABLE FACILITY OF SUCH LENDER AND
THE OTHER APPROPRIATE LENDERS.  AFTER THE PAYING AGENT’S RECEIPT OF SUCH FUNDS
AND UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III, THE
PAYING AGENT WILL MAKE SUCH FUNDS AVAILABLE TO THE BORROWER BY CREDITING THE
BORROWER’S ACCOUNT; PROVIDED, HOWEVER, THAT, IN THE CASE OF ANY REVOLVING CREDIT
BORROWING, THE PAYING AGENT SHALL FIRST MAKE A PORTION OF SUCH FUNDS EQUAL TO
THE AGGREGATE PRINCIPAL AMOUNT OF ANY SWING LINE ADVANCES AND LETTER OF CREDIT
ADVANCES MADE BY THE SWING LINE BANK OR ANY ISSUING BANK, AS THE CASE MAY BE,
AND BY ANY OTHER REVOLVING CREDIT LENDER AND OUTSTANDING ON THE DATE OF SUCH
REVOLVING CREDIT BORROWING, PLUS INTEREST ACCRUED AND UNPAID THEREON TO AND AS
OF SUCH DATE, AVAILABLE TO THE SWING LINE BANK OR SUCH ISSUING BANK, AS THE CASE
MAY BE, AND SUCH OTHER REVOLVING CREDIT LENDERS FOR REPAYMENT OF SUCH SWING LINE
ADVANCES AND LETTER OF CREDIT ADVANCES.


(B)           SWING LINE BORROWINGS MAY BE MADE EITHER UPON NOTICE AS SET FORTH
IN SECTION 2.02(B)(II) BELOW OR PURSUANT TO THIS SECTION 2.02(B)(I) ON A DAILY
BASIS UNDER MECHANICS MUTUALLY AGREED TO BY THE BORROWER AND THE SWING LINE
BANK, SUBJECT IN ANY CASE TO THE FULFILLMENT OF THE APPLICABLE CONDITIONS
PRECEDENT SET FORTH IN ARTICLE III HEREOF.  THE SWING LINE RESERVE AT ANY TIME
SHALL BE THE AMOUNT MOST RECENTLY ESTABLISHED BY THE BORROWER BY WRITTEN

26


--------------------------------------------------------------------------------



NOTICE TO THE PAYING AGENT CONFIRMED IN WRITING BY THE SWING LINE BANK AS THE
MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF SWING LINE BORROWINGS TO BE OUTSTANDING AT
ANY ONE TIME (THE “SWING LINE RESERVE”), PROVIDED THAT IN NO EVENT SHALL THE
SWING LINE RESERVE EXCEED $40,000,000 AT ANY TIME.  SWING LINE ADVANCES MADE
PURSUANT TO THIS SECTION 2.02(B)(I) SHALL BE MADE WITHOUT ANY REQUIREMENT FOR A
PRIOR WRITTEN OR TELEPHONIC REQUEST GIVEN TO THE PAYING AGENT.  THE SWING LINE
BANK WILL NOTIFY THE PAYING AGENT, ON A MONTHLY BASIS, OF ANY SWING LINE
ADVANCES SO MADE.  THE SWING LINE BANK SHALL NOT AT ANY TIME PERMIT THE
AGGREGATE OUTSTANDING AMOUNT OF THE SWING LINE ADVANCES TO EXCEED THE THEN
APPLICABLE AMOUNT OF THE SWING LINE RESERVE.

(I)            EACH SWING LINE BORROWING, IF NOT MADE IN ACCORDANCE WITH
SECTION 2.02(B)(I) ABOVE, SHALL BE MADE ON NOTICE, GIVEN NOT LATER THAN 3:00
P.M. (NEW YORK CITY TIME) ON THE DATE OF THE PROPOSED SWING LINE BORROWING, BY
THE BORROWER TO THE SWING LINE BANK AND THE PAYING AGENT.  EACH SUCH NOTICE OF A
SWING LINE BORROWING (A “NOTICE OF SWING LINE BORROWING”) SHALL BE IN WRITING OR
BY TELEPHONE, CONFIRMED IMMEDIATELY IN WRITING, OR TELEX OR TELECOPIER,
SPECIFYING THEREIN THE REQUESTED (I) DATE OF SUCH BORROWING, (II) AMOUNT OF SUCH
BORROWING AND (III) MATURITY OF SUCH BORROWING (WHICH MATURITY SHALL BE NO LATER
THAN THE SEVENTH DAY AFTER THE REQUESTED DATE OF SUCH BORROWING).  IF, IN ITS
SOLE DISCRETION, IT ELECTS TO MAKE THE REQUESTED SWING LINE ADVANCE, THE SWING
LINE BANK WILL MAKE THE AMOUNT THEREOF AVAILABLE TO THE PAYING AGENT AT THE
PAYING AGENT ACCOUNT, IN SAME DAY FUNDS.  AFTER THE PAYING AGENT’S RECEIPT OF
SUCH FUNDS AND UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN
ARTICLE III, THE PAYING AGENT WILL MAKE SUCH FUNDS AVAILABLE TO THE BORROWER BY
CREDITING THE BORROWER’S ACCOUNT.

(II)           UPON WRITTEN DEMAND BY THE SWING LINE BANK, WITH A COPY OF SUCH
DEMAND TO THE PAYING AGENT, EACH OTHER REVOLVING CREDIT LENDER SHALL PURCHASE
FROM THE SWING LINE BANK, AND THE SWING LINE BANK SHALL SELL AND ASSIGN TO EACH
SUCH OTHER REVOLVING CREDIT LENDER, SUCH OTHER LENDER’S PRO RATA SHARE OF SUCH
OUTSTANDING SWING LINE ADVANCE AS OF THE DATE OF SUCH DEMAND, BY MAKING
AVAILABLE FOR THE ACCOUNT OF ITS APPLICABLE LENDING OFFICE TO THE PAYING AGENT
FOR THE ACCOUNT OF THE SWING LINE BANK, BY DEPOSIT TO THE PAYING AGENT’S
ACCOUNT, IN SAME DAY FUNDS, AN AMOUNT EQUAL TO THE PORTION OF THE OUTSTANDING
PRINCIPAL AMOUNT OF SUCH SWING LINE ADVANCE TO BE PURCHASED BY SUCH LENDER.  THE
BORROWER HEREBY AGREES TO EACH SUCH SALE AND ASSIGNMENT, AND ALL PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT THE OBLIGATIONS OF SUCH OTHER REVOLVING CREDIT
LENDERS TO PURCHASE OUTSTANDING SWING LINE ADVANCES IS ABSOLUTE AND
UNCONDITIONAL UNDER ALL CIRCUMSTANCES, AND SHALL BE ENFORCEABLE NOTWITHSTANDING
THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, THE TERMINATION OF THE
REVOLVING CREDIT COMMITMENTS OR ANY OTHER CIRCUMSTANCES.  EACH REVOLVING CREDIT
LENDER AGREES TO PURCHASE ITS PRO RATA SHARE OF AN OUTSTANDING SWING LINE
ADVANCE ON (I) THE BUSINESS DAY ON WHICH DEMAND THEREFOR IS MADE BY THE SWING
LINE BANK, PROVIDED THAT NOTICE OF SUCH DEMAND IS GIVEN NOT LATER THAN 11:00
A.M. (NEW YORK CITY TIME) ON SUCH BUSINESS DAY OR (II) THE FIRST BUSINESS DAY
NEXT SUCCEEDING SUCH DEMAND IF NOTICE OF SUCH DEMAND IS GIVEN AFTER SUCH TIME. 
UPON ANY SUCH ASSIGNMENT BY THE SWING LINE BANK TO ANY OTHER REVOLVING CREDIT
LENDER OF A PORTION OF A SWING LINE ADVANCE, THE SWING LINE BANK REPRESENTS AND
WARRANTS TO SUCH OTHER LENDER THAT THE SWING LINE BANK IS THE LEGAL AND
BENEFICIAL OWNER OF SUCH INTEREST BEING ASSIGNED BY IT, BUT MAKES NO OTHER
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO SUCH
SWING LINE ADVANCE, THE LOAN DOCUMENTS OR ANY LOAN PARTY.  IF AND TO THE EXTENT
THAT ANY REVOLVING CREDIT LENDER SHALL NOT HAVE SO MADE THE AMOUNT OF SUCH SWING
LINE ADVANCE AVAILABLE TO THE PAYING

27


--------------------------------------------------------------------------------


AGENT, OR IF THE SWING LINE LENDER MUST DISGORGE OR RETURN ANY AMOUNTS PAID BY
THE BORROWER IN RESPECT THEREOF, SUCH REVOLVING CREDIT LENDER AGREES TO PAY TO
THE PAYING AGENT FOR THE ACCOUNT OF THE SWING LINE BANK FORTHWITH ON DEMAND SUCH
AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE OF DEMAND BY
THE SWING LINE BANK UNTIL THE DATE SUCH AMOUNT IS PAID TO THE PAYING AGENT, AT
THE BASE RATE.  IF SUCH LENDER SHALL PAY TO THE PAYING AGENT SUCH AMOUNT FOR THE
ACCOUNT OF THE SWING LINE BANK ON ANY BUSINESS DAY, SUCH AMOUNT SO PAID IN
RESPECT OF PRINCIPAL SHALL CONSTITUTE A SWING LINE ADVANCE MADE BY SUCH LENDER
ON SUCH BUSINESS DAY FOR PURPOSES OF THIS AGREEMENT, AND THE OUTSTANDING
PRINCIPAL AMOUNT OF THE SWING LINE ADVANCE MADE BY THE SWING LINE BANK SHALL BE
REDUCED BY SUCH AMOUNT ON SUCH BUSINESS DAY.


(C)           ANYTHING IN SUBSECTION (A) ABOVE TO THE CONTRARY NOTWITHSTANDING,
(I) THE BORROWER MAY NOT SELECT EURODOLLAR RATE ADVANCES FOR ANY BORROWING IF
THE AGGREGATE AMOUNT OF SUCH BORROWING IS LESS THAN $5,000,000 OR IF THE
OBLIGATION OF THE APPROPRIATE LENDERS TO MAKE EURODOLLAR RATE ADVANCES SHALL
THEN BE SUSPENDED PURSUANT TO SECTION 2.09 OR 2.10 AND (II) THE REVOLVING CREDIT
ADVANCES MAY NOT BE OUTSTANDING AS PART OF MORE THAN TWELVE SEPARATE BORROWINGS.


(D)           EACH NOTICE OF BORROWING AND NOTICE OF SWING LINE BORROWING SHALL
BE IRREVOCABLE AND BINDING ON THE BORROWER.  IN THE CASE OF ANY BORROWING THAT
THE RELATED NOTICE OF BORROWING SPECIFIES IS TO BE COMPRISED OF EURODOLLAR RATE
ADVANCES, THE BORROWER SHALL INDEMNIFY EACH APPROPRIATE LENDER AGAINST ANY LOSS,
COST OR EXPENSE INCURRED BY SUCH LENDER AS A RESULT OF ANY FAILURE TO FULFILL ON
OR BEFORE THE DATE SPECIFIED IN SUCH NOTICE OF BORROWING FOR SUCH BORROWING THE
APPLICABLE CONDITIONS SET FORTH IN ARTICLE III, INCLUDING, WITHOUT LIMITATION,
ANY LOSS (INCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY
REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY
SUCH LENDER TO FUND THE ADVANCE TO BE MADE BY SUCH LENDER AS PART OF SUCH
BORROWING WHEN SUCH ADVANCE, AS A RESULT OF SUCH FAILURE, IS NOT MADE ON SUCH
DATE.


(E)           UNLESS THE PAYING AGENT SHALL HAVE RECEIVED NOTICE FROM AN
APPROPRIATE LENDER PRIOR TO THE DATE OF ANY BORROWING UNDER A FACILITY UNDER
WHICH SUCH LENDER HAS A COMMITMENT THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO
THE PAYING AGENT SUCH LENDER’S RATABLE PORTION OF SUCH BORROWING, THE PAYING
AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE TO THE PAYING
AGENT ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH SUBSECTION (A) OF THIS
SECTION 2.02 AND THE PAYING AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE
EXTENT THAT SUCH LENDER SHALL NOT HAVE SO MADE SUCH RATABLE PORTION AVAILABLE TO
THE PAYING AGENT, SUCH LENDER AND THE BORROWER SEVERALLY AGREE TO REPAY OR PAY
TO THE PAYING AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT AND TO PAY
INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO
THE BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID OR PAID TO THE PAYING AGENT,
AT (I) IN THE CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE AT SUCH TIME
UNDER SECTION 2.07 TO ADVANCES COMPRISING SUCH BORROWING AND (II) IN THE CASE OF
SUCH LENDER, THE BASE RATE.  IF SUCH LENDER SHALL PAY TO THE PAYING AGENT SUCH
CORRESPONDING AMOUNT, SUCH AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S ADVANCE
AS PART OF SUCH BORROWING FOR ALL PURPOSES.


(F)            THE FAILURE OF ANY LENDER TO MAKE THE ADVANCE TO BE MADE BY IT AS
PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF
ANY, HEREUNDER TO MAKE ITS

28


--------------------------------------------------------------------------------



ADVANCE ON THE DATE OF SUCH BORROWING, BUT NO LENDER SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY OTHER LENDER TO MAKE THE ADVANCE TO BE MADE BY SUCH OTHER
LENDER ON THE DATE OF ANY BORROWING.

Section 2.03.          Issuance of and Drawings and Reimbursement Under Letters
of Credit.  (a) Request for Issuance.  Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the Paying
Agent and each Revolving Credit Lender prompt notice thereof by telex or
telecopier or other writing.  Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be in writing or by telephone, confirmed
immediately in writing, or telex or telecopier, specifying therein the requested
(i) date of such issuance (which shall be a Business Day), (ii) Available Amount
of such Letter of Credit, (iii) expiration date of such Letter of Credit,
(iv) name and address of the beneficiary of such Letter of Credit and (v) form
of such Letter of Credit, and shall be accompanied by such application and
agreement for letter of credit as such Issuing Bank may specify to the Borrower
for use in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”).  If (x) the requested form of such Letter of Credit is acceptable
to such Issuing Bank in its sole discretion and (y) it has not received notice
of objection to such issuance from Lenders holding at least a majority of the
Revolving Credit Commitments, such Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance.  In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.


(B)           LETTER OF CREDIT REPORTS.  EACH ISSUING BANK SHALL FURNISH (I) TO
THE PAYING AGENT ON OR ABOUT THE FIRST BUSINESS DAY OF EACH WEEK A WRITTEN
REPORT SUMMARIZING ISSUANCE AND EXPIRATION DATES OF LETTERS OF CREDIT ISSUED BY
SUCH ISSUING BANK DURING THE PREVIOUS WEEK AND DRAWINGS DURING SUCH WEEK UNDER
ALL LETTERS OF CREDIT, (II) TO EACH REVOLVING CREDIT LENDER ON OR ABOUT THE
FIRST BUSINESS DAY OF EACH MONTH A WRITTEN REPORT SUMMARIZING ISSUANCE AND
EXPIRATION DATES OF LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK DURING THE
PRECEDING MONTH AND DRAWINGS DURING SUCH MONTH UNDER ALL SUCH LETTERS OF CREDIT
AND (III) TO THE PAYING AGENT AND EACH REVOLVING CREDIT LENDER ON OR ABOUT THE
FIRST BUSINESS DAY OF EACH CALENDAR QUARTER A WRITTEN REPORT SETTING FORTH THE
AVERAGE DAILY AGGREGATE AVAILABLE AMOUNT DURING THE PRECEDING CALENDAR QUARTER
OF ALL LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK.


(C)           DRAWING AND REIMBURSEMENT.  THE PAYMENT BY ANY ISSUING BANK OF A
DRAFT DRAWN UNDER ANY LETTER OF CREDIT SHALL CONSTITUTE FOR ALL PURPOSES OF THIS
AGREEMENT THE MAKING BY SUCH ISSUING BANK OF A LETTER OF CREDIT ADVANCE, WHICH
SHALL BE A BASE RATE ADVANCE, IN THE AMOUNT OF SUCH DRAFT.  UPON WRITTEN DEMAND
BY ANY ISSUING BANK, WITH A COPY OF SUCH DEMAND TO THE PAYING AGENT, EACH
REVOLVING CREDIT LENDER SHALL PURCHASE FROM SUCH ISSUING BANK, AND SUCH ISSUING
BANK SHALL SELL AND ASSIGN TO EACH SUCH REVOLVING CREDIT LENDER, SUCH LENDER’S
PRO RATA SHARE OF SUCH OUTSTANDING LETTER OF CREDIT ADVANCE AS OF THE DATE OF
SUCH PURCHASE, BY MAKING AVAILABLE FOR THE ACCOUNT OF ITS APPLICABLE LENDING
OFFICE TO THE PAYING AGENT FOR THE ACCOUNT OF SUCH ISSUING BANK, BY DEPOSIT TO
THE PAYING AGENT’S ACCOUNT, IN SAME DAY FUNDS, AN AMOUNT EQUAL TO THE PORTION OF
THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH LETTER OF CREDIT ADVANCE TO BE
PURCHASED BY SUCH LENDER.  PROMPTLY AFTER RECEIPT THEREOF, THE PAYING

29


--------------------------------------------------------------------------------



AGENT SHALL TRANSFER SUCH FUNDS TO SUCH ISSUING BANK.  THE BORROWER HEREBY
AGREES TO EACH SUCH SALE AND ASSIGNMENT, AND ALL PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT THE OBLIGATIONS OF SUCH OTHER REVOLVING CREDIT LENDERS TO PURCHASE
OUTSTANDING LETTER OF CREDIT ADVANCES IS ABSOLUTE AND UNCONDITIONAL UNDER ALL
CIRCUMSTANCES, AND SHALL BE ENFORCEABLE NOTWITHSTANDING THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT, THE TERMINATION OF THE REVOLVING CREDIT COMMITMENTS
OR ANY OTHER CIRCUMSTANCES.  EACH REVOLVING CREDIT LENDER AGREES TO PURCHASE ITS
PRO RATA SHARE OF AN OUTSTANDING LETTER OF CREDIT ADVANCE ON (I) THE BUSINESS
DAY ON WHICH DEMAND THEREFOR IS MADE BY THE APPLICABLE ISSUING BANK, PROVIDED
THAT NOTICE OF SUCH DEMAND IS GIVEN NOT LATER THAN 11:00 A.M. (NEW YORK CITY
TIME) ON SUCH BUSINESS DAY, OR (II) THE FIRST BUSINESS DAY NEXT SUCCEEDING SUCH
DEMAND IF NOTICE OF SUCH DEMAND IS GIVEN AFTER SUCH TIME.  UPON ANY SUCH
ASSIGNMENT BY AN ISSUING BANK TO ANY REVOLVING CREDIT LENDER OF A PORTION OF A
LETTER OF CREDIT ADVANCE, SUCH ISSUING BANK REPRESENTS AND WARRANTS TO SUCH
OTHER LENDER THAT SUCH ISSUING BANK IS THE LEGAL AND BENEFICIAL OWNER OF SUCH
INTEREST BEING ASSIGNED BY IT, FREE AND CLEAR OF ANY LIENS, BUT MAKES NO OTHER
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO SUCH
LETTER OF CREDIT ADVANCE, THE LOAN DOCUMENTS OR ANY LOAN PARTY.  IF AND TO THE
EXTENT THAT ANY REVOLVING CREDIT LENDER SHALL NOT HAVE SO MADE THE AMOUNT OF
SUCH LETTER OF CREDIT ADVANCE AVAILABLE TO THE PAYING AGENT, OR IF AN ISSUING
BANK MUST DISGORGE OR RETURN ANY AMOUNTS PAID BY THE BORROWER IN RESPECT
THEREOF, SUCH REVOLVING CREDIT LENDER AGREES TO PAY TO THE PAYING AGENT FOR THE
ACCOUNT OF SUCH ISSUING BANK FORTHWITH ON DEMAND SUCH AMOUNT TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM THE DATE OF DEMAND BY SUCH ISSUING BANK
UNTIL THE DATE SUCH AMOUNT IS PAID TO THE PAYING AGENT, AT THE FEDERAL FUNDS
RATE FOR ITS ACCOUNT OR THE ACCOUNT OF SUCH ISSUING BANK, AS APPLICABLE.  IF
SUCH LENDER SHALL PAY TO THE PAYING AGENT SUCH AMOUNT FOR THE ACCOUNT OF SUCH
ISSUING BANK ON ANY BUSINESS DAY, SUCH AMOUNT SO PAID IN RESPECT OF PRINCIPAL
SHALL CONSTITUTE A LETTER OF CREDIT ADVANCE MADE BY SUCH LENDER ON SUCH BUSINESS
DAY FOR PURPOSES OF THIS AGREEMENT, AND THE OUTSTANDING PRINCIPAL AMOUNT OF THE
LETTER OF CREDIT ADVANCE MADE BY SUCH ISSUING BANK SHALL BE REDUCED BY SUCH
AMOUNT ON SUCH BUSINESS DAY.


(D)           FAILURE TO MAKE LETTER OF CREDIT ADVANCES.  THE FAILURE OF ANY
LENDER TO MAKE THE LETTER OF CREDIT ADVANCE TO BE MADE BY IT ON THE DATE
SPECIFIED IN SECTION 2.03(C) SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION HEREUNDER TO MAKE ITS LETTER OF CREDIT ADVANCE ON SUCH DATE, BUT NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE
LETTER OF CREDIT ADVANCE TO BE MADE BY SUCH OTHER LENDER ON SUCH DATE.

Section 2.04.          Repayment of Advances.  (a)  Revolving Credit Advances. 
The Borrower shall repay to the Paying Agent for the ratable account of the
Revolving Credit Lenders on the Termination Date the aggregate principal amount
of the Revolving Credit Advances then outstanding.


(B)           SWING LINE ADVANCES.  THE BORROWER SHALL REPAY TO THE PAYING AGENT
FOR THE ACCOUNT OF THE SWING LINE BANK AND EACH OTHER REVOLVING CREDIT LENDER
THAT HAS MADE A SWING LINE ADVANCE THE OUTSTANDING PRINCIPAL AMOUNT OF EACH
SWING LINE ADVANCE MADE BY EACH OF THEM ON THE EARLIER OF THE MATURITY DATE
SPECIFIED IN THE APPLICABLE NOTICE OF SWING LINE BORROWING (WHICH MATURITY SHALL
BE NO LATER THAN THE SEVENTH DAY AFTER THE REQUESTED DATE OF SUCH BORROWING) AND
THE TERMINATION DATE.

30


--------------------------------------------------------------------------------



(C)           LETTER OF CREDIT ADVANCES.

(I)            THE BORROWER SHALL REPAY TO THE PAYING AGENT FOR THE ACCOUNT OF
EACH ISSUING BANK AND EACH OTHER REVOLVING CREDIT LENDER THAT HAS MADE A LETTER
OF CREDIT ADVANCE ON THE EARLIER OF DEMAND AND THE TERMINATION DATE THE
OUTSTANDING PRINCIPAL AMOUNT OF EACH LETTER OF CREDIT ADVANCE MADE BY EACH OF
THEM.

(II)           THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT, ANY LETTER
OF CREDIT AGREEMENT AND ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY LETTER
OF CREDIT, AND THE OBLIGATIONS OF REVOLVING CREDIT LENDERS TO REIMBURSE ANY
ISSUING BANK FOR LETTER OF CREDIT ADVANCES NOT REIMBURSED BY THE BORROWER, SHALL
BE UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT, SUCH LETTER OF CREDIT AGREEMENT AND SUCH OTHER
AGREEMENT OR INSTRUMENT UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION,
THE FOLLOWING CIRCUMSTANCES:

(A)    any lack of validity or enforceability of any Loan Document, any Letter
of Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;

(C)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E)     payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit;

(F)     any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

(G)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a Guarantor.

Section 2.05.          Termination or Reduction of the Commitments.  (a) 
Optional.  The Borrower may, upon at least five Business Days’ notice to the
Paying Agent, terminate in whole or reduce in part the unused portions of the
Letter of Credit Facility and the Unused

31


--------------------------------------------------------------------------------


Revolving Credit Commitments; provided, however, that each partial reduction of
a Facility (i) shall be in an aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) shall be made ratably among
the Appropriate Lenders in accordance with their Commitments with respect to
such Facility.


(B)           MANDATORY.

(I)            THE LETTER OF CREDIT FACILITY SHALL BE PERMANENTLY REDUCED FROM
TIME TO TIME ON THE DATE OF EACH REDUCTION IN THE REVOLVING CREDIT FACILITY BY
THE AMOUNT, IF ANY, BY WHICH THE AMOUNT OF THE LETTER OF CREDIT FACILITY EXCEEDS
THE REVOLVING CREDIT FACILITY AFTER GIVING EFFECT TO SUCH REDUCTION OF THE
REVOLVING CREDIT FACILITY.

(II)           THE SWING LINE FACILITY SHALL BE PERMANENTLY REDUCED FROM TIME TO
TIME ON THE DATE OF EACH REDUCTION IN THE REVOLVING CREDIT FACILITY BY THE
AMOUNT, IF ANY, BY WHICH THE AMOUNT OF THE SWING LINE FACILITY EXCEEDS THE
REVOLVING CREDIT FACILITY AFTER GIVING EFFECT TO SUCH REDUCTION OF THE REVOLVING
CREDIT FACILITY.

Section 2.06.          Prepayments.  (a)  Optional.  The Borrower may, upon at
least one Business Day’s notice in the case of Base Rate Advances and three
Business Days’ notice in the case of Eurodollar Rate Advances, in each case to
the Paying Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided,
however, that (x) each partial prepayment shall be in an aggregate principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
(y) if any prepayment of a Eurodollar Rate Advance is made on a date other than
the last day of an Interest Period for such Advance, the Borrower shall also pay
any amounts owing pursuant to Section 8.04(c).  Each such prepayment shall be
applied, at the option of the Borrower either (i) to the Revolving Credit
Facility or (ii) to the Swing Line Advances or (iii) to the Letter of Credit
Advances.  Notwithstanding the foregoing, prepayment of Swing Line Advances held
by the Swing Line Bank shall not require any prior notice.


(B)           MANDATORY.  THE BORROWER SHALL, ON THE DATE OF RECEIPT OF THE NET
CASH PROCEEDS OF ANY EXTRAORDINARY RECEIPT BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE ADVANCES COMPRISING
PART OF THE SAME BORROWINGS AND DEPOSIT AN AMOUNT IN THE L/C CASH COLLATERAL
ACCOUNT IN ACCORDANCE WITH CLAUSE (IV) BELOW IN AN AMOUNT EQUAL TO THE AMOUNT OF
SUCH NET CASH PROCEEDS.  EACH SUCH PREPAYMENT SHALL BE APPLIED TO THE REVOLVING
CREDIT FACILITY AS SET FORTH IN CLAUSE (IV) BELOW.

(I)            THE BORROWER SHALL, ON EACH BUSINESS DAY, PREPAY AN AGGREGATE
PRINCIPAL AMOUNT OF THE REVOLVING CREDIT ADVANCES COMPRISING PART OF THE SAME
BORROWINGS, THE LETTER OF CREDIT ADVANCES AND THE SWING LINE ADVANCES AND
DEPOSIT AN AMOUNT IN THE L/C CASH COLLATERAL ACCOUNT IN ACCORDANCE WITH
CLAUSE (IV) BELOW IN AN AMOUNT EQUAL TO THE AMOUNT BY WHICH (A) THE SUM OF THE
AGGREGATE PRINCIPAL AMOUNT OF (X) THE REVOLVING CREDIT ADVANCES, (Y) THE LETTER
OF CREDIT ADVANCES AND (Z) THE SWING LINE ADVANCES THEN OUTSTANDING PLUS THE
AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT THEN OUTSTANDING EXCEEDS
(B) THE REVOLVING CREDIT FACILITY ON SUCH BUSINESS DAY.

32


--------------------------------------------------------------------------------


(II)           THE BORROWER SHALL, ON EACH BUSINESS DAY, PAY TO THE PAYING AGENT
FOR DEPOSIT IN THE L/C CASH COLLATERAL ACCOUNT AN AMOUNT SUFFICIENT TO CAUSE THE
AGGREGATE AMOUNT ON DEPOSIT IN THE L/C CASH COLLATERAL ACCOUNT TO EQUAL THE
AMOUNT BY WHICH THE AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT THEN
OUTSTANDING EXCEEDS THE LETTER OF CREDIT FACILITY ON SUCH BUSINESS DAY.

(III)          AT ANY TIME AFTER (I) ANY ASSETS OF A TYPE THAT WOULD CONSTITUTE
COLLATERAL HAVE BEEN PLEDGED BY ANY SUBSIDIARY TO ANY PERSON FINANCING A
TRANSACTION PERMITTED UNDER SECTION 5.02(F)(VII) OR (II) THE BORROWER HAS
OTHERWISE ELECTED NOT TO CAUSE A NEWLY-FORMED OR NEWLY-ACQUIRED SUBSIDIARY TO
PLEDGE ITS ASSETS TO THE COLLATERAL AGENT AS WOULD OTHERWISE BE REQUIRED UNDER
SECTION 5.01(J), IF (A) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF (X) THE
REVOLVING CREDIT ADVANCES, (Y) THE LETTER OF CREDIT ADVANCES AND (Z) THE SWING
LINE ADVANCES THEN OUTSTANDING PLUS THE AGGREGATE AVAILABLE AMOUNT OF ALL
LETTERS OF CREDIT THEN OUTSTANDING EXCEEDS (B) 85% OF THE BOOK VALUE OF ACCOUNTS
RECEIVABLES THAT CONSTITUTE COLLATERAL AND (X) 65% OF THE BOOK VALUE OF
INVENTORY THAT CONSTITUTES COLLATERAL PLUS (Y) THE AGGREGATE AGREEMENT VALUE OF
ALL CASH MANAGEMENT AGREEMENTS AND SECURED HEDGE AGREEMENTS AT SUCH TIME, THEN
THE BORROWER SHALL IMMEDIATELY PREPAY SUCH EXCESS.

(IV)          PREPAYMENTS OF THE REVOLVING CREDIT FACILITY MADE PURSUANT TO
CLAUSE (I), (II) OR (III) ABOVE SHALL BE FIRST APPLIED TO PREPAY LETTER OF
CREDIT ADVANCES THEN OUTSTANDING UNTIL SUCH ADVANCES ARE PAID IN FULL, SECOND
APPLIED TO PREPAY SWING LINE ADVANCES THEN OUTSTANDING UNTIL SUCH ADVANCES ARE
PAID IN FULL, THIRD APPLIED TO PREPAY REVOLVING CREDIT ADVANCES THEN OUTSTANDING
COMPRISING PART OF THE SAME BORROWINGS UNTIL SUCH ADVANCES ARE PAID IN FULL AND
FOURTH DEPOSITED IN THE L/C CASH COLLATERAL ACCOUNT TO CASH COLLATERALIZE 100%
OF THE AVAILABLE AMOUNT OF THE LETTERS OF CREDIT THEN OUTSTANDING; AND, IN THE
CASE OF PREPAYMENTS OF THE REVOLVING CREDIT FACILITY REQUIRED PURSUANT TO
CLAUSE (I), (II) OR (III) ABOVE, THE AMOUNT REMAINING (IF ANY) AFTER THE
PREPAYMENT IN FULL OF THE ADVANCES THEN OUTSTANDING AND THE 100% CASH
COLLATERALIZATION OF THE AGGREGATE AVAILABLE AMOUNT OF LETTERS OF CREDIT THEN
OUTSTANDING MAY BE RETAINED BY THE BORROWER.  UPON THE DRAWING OF ANY LETTER OF
CREDIT FOR WHICH FUNDS ARE ON DEPOSIT IN THE L/C CASH COLLATERAL ACCOUNT, SUCH
FUNDS SHALL BE APPLIED TO REIMBURSE THE ISSUING BANKS OR REVOLVING CREDIT
LENDERS, AS APPLICABLE.

(V)           ALL PREPAYMENTS UNDER THIS SUBSECTION (B) SHALL BE MADE TOGETHER
WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE PRINCIPAL AMOUNT
PREPAID.

Section 2.07.          Interest.  (a)  Scheduled Interest.  The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from and including the date of such Advance until (but excluding) the date such
principal amount shall be paid in full, at the following rates per annum:

(I)            BASE RATE ADVANCES.  DURING SUCH PERIODS AS SUCH ADVANCE IS A
BASE RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES TO THE SUM OF (A) THE
BASE RATE IN EFFECT FROM TIME TO TIME PLUS (B) THE APPLICABLE MARGIN IN EFFECT
FROM TIME TO TIME, PAYABLE IN ARREARS QUARTERLY ON THE LAST DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER DURING SUCH PERIODS AND ON THE DATE SUCH BASE RATE
ADVANCE SHALL BE CONVERTED OR PAID IN FULL.

33


--------------------------------------------------------------------------------


(II)           EURODOLLAR RATE ADVANCES.  DURING SUCH PERIODS AS SUCH ADVANCE IS
A EURODOLLAR RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES DURING EACH
INTEREST PERIOD FOR SUCH ADVANCE TO THE SUM OF (A) THE EURODOLLAR RATE FOR SUCH
INTEREST PERIOD FOR SUCH ADVANCE PLUS (B) THE APPLICABLE MARGIN IN EFFECT ON THE
FIRST DAY OF SUCH INTEREST PERIOD, PAYABLE IN ARREARS ON THE LAST DAY OF SUCH
INTEREST PERIOD AND, IF SUCH INTEREST PERIOD HAS A DURATION OF MORE THAN THREE
MONTHS, ON EACH DAY THAT OCCURS DURING SUCH INTEREST PERIOD EVERY THREE MONTHS
FROM THE FIRST DAY OF SUCH INTEREST PERIOD AND ON THE DATE SUCH EURODOLLAR RATE
ADVANCE SHALL BE CONVERTED OR PAID IN FULL.


(B)           DEFAULT INTEREST.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF A DEFAULT, THE BORROWER SHALL PAY INTEREST ON (I) THE UNPAID PRINCIPAL AMOUNT
OF EACH ADVANCE OWING TO EACH LENDER, PAYABLE IN ARREARS ON THE DATES REFERRED
TO IN CLAUSE (A)(I) OR (A)(II) ABOVE AND ON DEMAND, AT A RATE PER ANNUM EQUAL AT
ALL TIMES TO 2% PER ANNUM ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID ON SUCH
ADVANCE PURSUANT TO CLAUSE (A)(I) OR (A)(II) ABOVE AND (II) TO THE FULLEST
EXTENT PERMITTED BY LAW, THE AMOUNT OF ANY INTEREST, FEE OR OTHER AMOUNT PAYABLE
UNDER THE LOAN DOCUMENTS THAT IS NOT PAID WHEN DUE, FROM THE DATE SUCH AMOUNT
SHALL BE DUE UNTIL SUCH AMOUNT SHALL BE PAID IN FULL, PAYABLE IN ARREARS ON THE
DATE SUCH AMOUNT SHALL BE PAID IN FULL AND ON DEMAND, AT A RATE PER ANNUM EQUAL
AT ALL TIMES TO 2% PER ANNUM ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID, IN
THE CASE OF INTEREST, ON THE TYPE OF ADVANCE ON WHICH SUCH INTEREST HAS ACCRUED
PURSUANT TO CLAUSE (A)(I) OR (A)(II) ABOVE AND, IN ALL OTHER CASES, ON BASE RATE
ADVANCES PURSUANT TO CLAUSE (A)(I) ABOVE.


(C)           NOTICE OF INTEREST PERIOD AND INTEREST RATE.  PROMPTLY AFTER
RECEIPT OF A NOTICE OF BORROWING PURSUANT TO SECTION 2.02(A), A NOTICE OF
CONVERSION PURSUANT TO SECTION 2.09 OR A NOTICE OF SELECTION OF AN INTEREST
PERIOD PURSUANT TO THE TERMS OF THE DEFINITION OF “INTEREST PERIOD”, THE PAYING
AGENT SHALL GIVE NOTICE TO THE BORROWER AND EACH APPROPRIATE LENDER OF THE
APPLICABLE INTEREST PERIOD AND THE APPLICABLE INTEREST RATE DETERMINED BY THE
PAYING AGENT FOR PURPOSES OF CLAUSE (A)(I) OR (A)(II) ABOVE.

Section 2.08.          Fees.  (a)  Commitment Fee.  The Borrower shall pay to
the Paying Agent for the account of the Revolving Credit Lenders a commitment
fee, from the Effective Date in the case of each Initial Lender (and from the
effective date specified in the Assignment and Assumption pursuant to which it
became a Lender in the case of each other Lender) until the Termination Date,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing on June 30, 2007 and on the Termination Date, at the rate
of (i) on the Effective Date, 0.125% per annum and (ii) thereafter, at a rate
per annum equal to the Applicable Percentage, in each case on the average daily
portion of the sum of each Revolving Credit Lender’s Unused Revolving Credit
Commitment plus its Pro Rata Share of the Swing Line Reserve during such period;
provided, however, that any commitment fee accrued with respect to any of the
Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.

34


--------------------------------------------------------------------------------



(B)           LETTER OF CREDIT FEES, ETC.

(I)            THE BORROWER SHALL PAY TO THE PAYING AGENT FOR THE ACCOUNT OF
EACH REVOLVING CREDIT LENDER A COMMISSION, PAYABLE IN ARREARS QUARTERLY ON THE
LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING JUNE 30, 2007,
AND ON THE TERMINATION DATE, ON SUCH LENDER’S PRO RATA SHARE OF THE AVERAGE
DAILY AGGREGATE AVAILABLE AMOUNT DURING SUCH QUARTER OF LETTERS OF CREDIT
OUTSTANDING FROM TIME TO TIME AT THE RATE EQUAL TO THE APPLICABLE MARGIN FOR
EURODOLLAR LOANS.

(II)           THE BORROWER SHALL PAY TO EACH ISSUING BANK, FOR ITS OWN ACCOUNT,
(A) AN ISSUANCE FEE FOR EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK IN AN
AMOUNT AS THE BORROWER AND SUCH ISSUING BANK MAY AGREE, PAYABLE ON THE DATE OF
ISSUANCE AND ON RENEWAL OF SUCH LETTER OF CREDIT, AND (B) SUCH OTHER
COMMISSIONS, FRONTING FEES, TRANSFER FEES AND OTHER FEES AND CHARGES IN
CONNECTION WITH THE ISSUANCE OR ADMINISTRATION OF EACH LETTER OF CREDIT ISSUED
BY SUCH ISSUING BANK AS THE BORROWER AND SUCH ISSUING BANK SHALL AGREE.


(C)           AGENTS’ FEES.  THE BORROWER SHALL PAY TO EACH AGENT AND EACH JOINT
LEAD ARRANGER FOR ITS OWN ACCOUNT SUCH FEES AS MAY FROM TIME TO TIME BE AGREED
BETWEEN THE BORROWER AND SUCH AGENT OR SUCH JOINT LEAD ARRANGER, AS THE CASE MAY
BE, INCLUDING THE FEES PAYABLE TO THE JOINT LEAD ARRANGERS PURSUANT TO THE FEE
LETTER.

Section 2.09.          Conversion of Advances.  (a)  Optional.  The Borrower may
on any Business Day, upon notice given to the Paying Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the
Appropriate Lenders in accordance with their Commitments under such Facility. 
Each such notice of Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for such Advances.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.


(B)           MANDATORY.  ON THE DATE ON WHICH THE AGGREGATE UNPAID PRINCIPAL
AMOUNT OF EURODOLLAR RATE ADVANCES COMPRISING ANY BORROWING SHALL BE REDUCED, BY
PAYMENT OR PREPAYMENT OR OTHERWISE, TO LESS THAN $5,000,000, SUCH ADVANCES SHALL
AUTOMATICALLY CONVERT INTO BASE RATE ADVANCES.

(I)            IF THE BORROWER SHALL FAIL TO SELECT THE DURATION OF ANY INTEREST
PERIOD FOR ANY EURODOLLAR RATE ADVANCES IN ACCORDANCE WITH THE PROVISIONS
CONTAINED IN THE DEFINITION OF “INTEREST PERIOD” IN SECTION 1.01, THE PAYING
AGENT WILL FORTHWITH SO NOTIFY THE BORROWER AND THE

35


--------------------------------------------------------------------------------


APPROPRIATE LENDERS, WHEREUPON EACH SUCH EURODOLLAR RATE ADVANCE WILL
AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR,
CONVERT INTO A BASE RATE ADVANCE.

(II)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY DEFAULT,
(X) EACH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN
EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE AND (Y) THE
OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE
ADVANCES SHALL BE SUSPENDED.

Section 2.10.          Increased Costs, Etc.  (a)  If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (x) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (y) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrower shall from time
to time, upon demand by such Lender Party (with a copy of such demand to the
Paying Agent), pay to the Paying Agent for the account of such Lender Party
additional amounts sufficient to compensate such Lender Party for such increased
cost; provided, however, that a Lender Party claiming additional amounts under
this Section 2.10(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.  A notice as to the amount of
such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.


(B)           IF, DUE TO EITHER (I) THE INTRODUCTION OF OR ANY CHANGE IN OR IN
THE INTERPRETATION OF ANY LAW OR REGULATION OR (II) THE COMPLIANCE WITH ANY
GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY
(WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE ANY INCREASE IN THE
AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY ANY LENDER PARTY OR
ANY CORPORATION CONTROLLING SUCH LENDER PARTY AS A RESULT OF OR BASED UPON THE
EXISTENCE OF SUCH LENDER PARTY’S COMMITMENT TO LEND OR TO ISSUE OR PARTICIPATE
IN LETTERS OF CREDIT HEREUNDER AND OTHER COMMITMENTS OF SUCH TYPE OR THE
ISSUANCE OR MAINTENANCE OF OR PARTICIPATION IN THE LETTERS OF CREDIT (OR SIMILAR
CONTINGENT OBLIGATIONS), THEN, UPON DEMAND BY SUCH LENDER PARTY OR SUCH
CORPORATION (WITH A COPY OF SUCH DEMAND TO THE PAYING AGENT), THE BORROWER SHALL
PAY TO THE PAYING AGENT FOR THE ACCOUNT OF SUCH LENDER PARTY, FROM TIME TO TIME
AS SPECIFIED BY SUCH LENDER PARTY, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE
SUCH LENDER PARTY IN THE LIGHT OF SUCH CIRCUMSTANCES, TO THE EXTENT THAT SUCH
LENDER PARTY REASONABLY DETERMINES SUCH INCREASE IN CAPITAL TO BE ALLOCABLE TO
THE EXISTENCE OF SUCH LENDER PARTY’S COMMITMENT TO LEND OR TO ISSUE OR
PARTICIPATE IN LETTERS OF CREDIT HEREUNDER OR TO THE ISSUANCE OR MAINTENANCE OF
OR PARTICIPATION IN ANY LETTERS OF CREDIT.  A NOTICE AS TO SUCH AMOUNTS
SUBMITTED TO THE BORROWER BY SUCH LENDER PARTY SHALL BE CONCLUSIVE AND BINDING
FOR ALL PURPOSES, ABSENT MANIFEST ERROR.

36


--------------------------------------------------------------------------------



(C)           IF, WITH RESPECT TO ANY EURODOLLAR RATE ADVANCES UNDER ANY
FACILITY, THE REQUIRED LENDERS NOTIFY THE PAYING AGENT THAT THE EURODOLLAR RATE
FOR ANY INTEREST PERIOD FOR SUCH ADVANCES WILL NOT ADEQUATELY REFLECT THE COST
TO SUCH LENDERS OF MAKING, FUNDING OR MAINTAINING THEIR EURODOLLAR RATE ADVANCES
FOR SUCH INTEREST PERIOD, THE PAYING AGENT SHALL FORTHWITH SO NOTIFY THE
BORROWER AND THE APPROPRIATE LENDERS, WHEREUPON (I) EACH SUCH EURODOLLAR RATE
ADVANCE UNDER SUCH FACILITY WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN
EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE AND (II) THE
OBLIGATION OF THE APPROPRIATE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO,
EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED UNTIL THE PAYING AGENT SHALL NOTIFY
THE BORROWER THAT SUCH LENDERS HAVE DETERMINED THAT THE CIRCUMSTANCES CAUSING
SUCH SUSPENSION NO LONGER EXIST.


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF THE
INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW OR
REGULATION SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER OR ITS EURODOLLAR
LENDING OFFICE TO PERFORM ITS OBLIGATIONS HEREUNDER TO MAKE EURODOLLAR RATE
ADVANCES OR TO CONTINUE TO FUND OR MAINTAIN EURODOLLAR RATE ADVANCES HEREUNDER,
THEN, ON NOTICE THEREOF AND DEMAND THEREFOR BY SUCH LENDER TO THE BORROWER
THROUGH THE PAYING AGENT, (I) EACH EURODOLLAR RATE ADVANCE UNDER EACH FACILITY
UNDER WHICH SUCH LENDER HAS A COMMITMENT WILL AUTOMATICALLY, UPON SUCH DEMAND,
CONVERT INTO A BASE RATE ADVANCE AND (II) THE OBLIGATION OF THE APPROPRIATE
LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE ADVANCES SHALL BE
SUSPENDED UNTIL THE PAYING AGENT SHALL NOTIFY THE BORROWER THAT SUCH LENDER HAS
DETERMINED THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST;
PROVIDED, HOWEVER, THAT, BEFORE MAKING ANY SUCH DEMAND, SUCH LENDER AGREES TO
USE REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND
REGULATORY RESTRICTIONS) TO DESIGNATE A DIFFERENT EURODOLLAR LENDING OFFICE IF
THE MAKING OF SUCH A DESIGNATION WOULD ALLOW SUCH LENDER OR ITS EURODOLLAR
LENDING OFFICE TO CONTINUE TO PERFORM ITS OBLIGATIONS TO MAKE EURODOLLAR RATE
ADVANCES OR TO CONTINUE TO FUND OR MAINTAIN EURODOLLAR RATE ADVANCES AND WOULD
NOT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO
SUCH LENDER.

Section 2.11.          Payments and Computations.  (a)  The Borrower shall make
each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off, not later than 11:00 A.M. (New York City time) on the
day when due in U.S. dollars to the Paying Agent at the Paying Agent’s Account
in same day funds, with payments being received by the Paying Agent after such
time being deemed to have been received on the next succeeding Business Day. 
The Paying Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by the Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
Notes to more than one Lender Party, to such Lender Parties for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lender Parties and
(ii) if such payment by the Borrower is in respect of any Obligation then
payable hereunder to one Lender Party, to such Lender Party for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 8.07(d), from and after the effective date of such Assignment and
Assumption, the Paying Agent shall make all payments hereunder and under the
Notes in respect of the interest assigned thereby to the Lender Party assignee
thereunder, and the parties to such

37


--------------------------------------------------------------------------------


Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.


(B)           THE BORROWER HEREBY AUTHORIZES EACH LENDER PARTY AND EACH OF ITS
AFFILIATES, IF AND TO THE EXTENT PAYMENT OWED TO SUCH LENDER PARTY IS NOT MADE
WHEN DUE HEREUNDER OR, IN THE CASE OF A LENDER, UNDER THE NOTE HELD BY SUCH
LENDER, TO CHARGE FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW,
AGAINST ANY OR ALL OF THE BORROWER’S ACCOUNTS WITH SUCH LENDER PARTY OR SUCH
AFFILIATE ANY AMOUNT SO DUE.


(C)           ALL COMPUTATIONS OF INTEREST BASED ON THE PRIME RATE SHALL BE MADE
BY THE PAYING AGENT ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY
BE, AND ALL COMPUTATIONS OF INTEREST BASED ON THE EURODOLLAR RATE OR THE FEDERAL
FUNDS RATE AND OF FEES AND LETTER OF CREDIT COMMISSIONS SHALL BE MADE BY THE
PAYING AGENT ON THE BASIS OF A YEAR OF 360 DAYS, IN EACH CASE FOR THE ACTUAL
NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING IN
THE PERIOD FOR WHICH SUCH INTEREST, FEES OR COMMISSIONS ARE PAYABLE.  EACH
DETERMINATION BY THE PAYING AGENT OF AN INTEREST RATE, FEE OR COMMISSION
HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.


(D)           WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE NOTES SHALL BE STATED
TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR COMMITMENT FEE, AS THE
CASE MAY BE; PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION WOULD CAUSE PAYMENT OF
INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE ADVANCES TO BE MADE IN THE NEXT
FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE NEXT PRECEDING
BUSINESS DAY.


(E)           UNLESS THE PAYING AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO ANY LENDER PARTY
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, THE PAYING AGENT
MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL TO THE PAYING AGENT
ON SUCH DATE AND THE PAYING AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, CAUSE
TO BE DISTRIBUTED TO EACH SUCH LENDER PARTY ON SUCH DUE DATE AN AMOUNT EQUAL TO
THE AMOUNT THEN DUE SUCH LENDER PARTY.  IF AND TO THE EXTENT THE BORROWER SHALL
NOT HAVE SO MADE SUCH PAYMENT IN FULL TO THE PAYING AGENT, EACH SUCH LENDER
PARTY SHALL REPAY TO THE PAYING AGENT FORTHWITH ON DEMAND SUCH AMOUNT
DISTRIBUTED TO SUCH LENDER PARTY TOGETHER WITH INTEREST THEREON, FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH LENDER PARTY UNTIL THE DATE
SUCH LENDER PARTY REPAYS SUCH AMOUNT TO THE PAYING AGENT, AT THE BASE RATE.


(F)            IF THE PAYING AGENT RECEIVES FUNDS FOR APPLICATION TO THE
OBLIGATIONS UNDER THE LOAN DOCUMENTS UNDER CIRCUMSTANCES FOR WHICH THE LOAN
DOCUMENTS DO NOT SPECIFY THE ADVANCES OR THE FACILITY TO WHICH, OR THE MANNER IN
WHICH, SUCH FUNDS ARE TO BE APPLIED, THE PAYING AGENT MAY, BUT SHALL NOT BE
OBLIGATED TO, ELECT TO DISTRIBUTE SUCH FUNDS TO EACH LENDER PARTY RATABLY IN
ACCORDANCE WITH SUCH LENDER PARTY’S PROPORTIONATE SHARE OF THE PRINCIPAL AMOUNT
OF ALL OUTSTANDING ADVANCES AND THE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT
THEN OUTSTANDING, IN REPAYMENT OR PREPAYMENT OF SUCH OF THE OUTSTANDING ADVANCES
OR OTHER OBLIGATIONS OWED TO SUCH LENDER PARTY, AND FOR APPLICATION TO SUCH
PRINCIPAL INSTALLMENTS, AS THE PAYING AGENT SHALL DIRECT.

38


--------------------------------------------------------------------------------


Section 2.12.          Taxes.  (a)  Any and all payments by the Borrower to or
for the account of any Lender Party or any Agent hereunder or under any Notes
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender Party
and each Agent, taxes that are imposed on its overall net income by the United
States and taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which such Lender Party or such Agent, as the case may be, is organized or any
political subdivision thereof and, in the case of each Lender Party, taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction of such Lender Party’s Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being hereinafter referred to
as “Taxes”).  If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note to any Lender Party
or any Agent, (i) the sum payable by the Borrower shall be increased as may be
necessary so that after the Borrower and the Paying Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 2.12) such Lender Party or such Agent, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make all such deductions and (iii) the Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY PRESENT OR FUTURE STAMP,
DOCUMENTARY, EXCISE, PROPERTY OR SIMILAR TAXES, CHARGES OR LEVIES THAT ARISE
FROM ANY PAYMENT MADE HEREUNDER OR UNDER ANY NOTES OR FROM THE EXECUTION,
DELIVERY OR REGISTRATION OF, PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT TO,
THIS AGREEMENT, ANY NOTES OR ANY OTHER LOAN DOCUMENTS OR THE TRANSFER OF ANY
NOTES (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


(C)           THE BORROWER SHALL INDEMNIFY EACH LENDER PARTY AND EACH AGENT FOR
AND HOLD THEM HARMLESS AGAINST THE FULL AMOUNT OF TAXES AND OTHER TAXES, AND FOR
THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED OR ASSESSED BY ANY JURISDICTION ON
AMOUNTS PAYABLE UNDER THIS SECTION 2.12, IMPOSED ON OR PAID BY SUCH LENDER PARTY
OR SUCH AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES,
ADDITIONS TO TAX, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO.  THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH
LENDER PARTY OR SUCH AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR.


(D)           WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, THE
BORROWER SHALL FURNISH TO THE PAYING AGENT, AT ITS ADDRESS REFERRED TO IN
SECTION 8.02, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING SUCH
PAYMENT, TO THE EXTENT SUCH A RECEIPT IS ISSUED THEREFOR, OR OTHER WRITTEN PROOF
OF PAYMENT THEREOF THAT IS REASONABLY SATISFACTORY TO THE PAYING AGENT.  IN THE
CASE OF ANY PAYMENT HEREUNDER OR UNDER THE NOTES BY OR ON BEHALF OF THE BORROWER
THROUGH AN ACCOUNT OR BRANCH OUTSIDE THE UNITED STATES OR BY OR ON BEHALF OF THE
BORROWER BY A PAYOR THAT IS NOT A UNITED STATES PERSON, IF THE BORROWER
DETERMINES THAT NO TAXES ARE PAYABLE IN RESPECT THEREOF, THE BORROWER SHALL
FURNISH, OR SHALL CAUSE SUCH PAYOR TO FURNISH, TO THE PAYING AGENT, AT SUCH
ADDRESS, AN OPINION OF COUNSEL ACCEPTABLE TO THE PAYING AGENT STATING THAT SUCH
PAYMENT IS EXEMPT FROM TAXES.  FOR PURPOSES OF SUBSECTIONS (D) AND (E) OF THIS
SECTION 2.12, THE TERMS

39


--------------------------------------------------------------------------------



“UNITED STATES” AND “UNITED STATES PERSON” SHALL HAVE THE MEANINGS SPECIFIED IN
SECTION 7701 OF THE INTERNAL REVENUE CODE.


(E)           EACH LENDER PARTY ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND
DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH INITIAL LENDER PARTY AND ON THE
DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH IT BECOMES A LENDER
PARTY IN THE CASE OF EACH OTHER LENDER PARTY, AND FROM TIME TO TIME THEREAFTER
AS REASONABLY REQUESTED IN WRITING BY THE BORROWER (BUT ONLY SO LONG THEREAFTER
AS SUCH LENDER PARTY REMAINS LAWFULLY ABLE TO DO SO), PROVIDE EACH OF THE PAYING
AGENT AND THE BORROWER WITH TWO ORIGINAL INTERNAL REVENUE SERVICE FORMS W-8ECI
(OR SUCCESSOR FORMS), AS APPROPRIATE, OR IN THE CASE OF A LENDER PARTY THAT IS
CLAIMING A REDUCED RATE OF UNITED STATES WITHHOLDING TAX BECAUSE OF A TAX TREATY
OR THAT HAS CERTIFIED IN WRITING TO THE PAYING AGENT THAT IT IS NOT (I) A “BANK”
AS DEFINED IN SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE, (II) A
10-PERCENT SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE
INTERNAL REVENUE CODE) OF THE BORROWER OR (III) A CONTROLLED FOREIGN CORPORATION
RELATED TO THE BORROWER (WITHIN THE MEANING OF SECTION 864(D)(4) OF THE INTERNAL
REVENUE CODE), INTERNAL REVENUE SERVICE FORM W-8BEN OR ANY SUCCESSOR OR OTHER
FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE, CERTIFYING THAT SUCH LENDER
PARTY IS EXEMPT FROM OR ENTITLED TO A REDUCED RATE OF UNITED STATES WITHHOLDING
TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT OR ANY NOTES OR, IN THE CASE OF A
LENDER PARTY THAT HAS CERTIFIED THAT IT IS NOT A “BANK” AS DESCRIBED ABOVE,
CERTIFYING THAT SUCH LENDER PARTY IS A FOREIGN CORPORATION, PARTNERSHIP, ESTATE
OR TRUST.  IF THE FORMS PROVIDED BY A LENDER PARTY AT THE TIME SUCH LENDER PARTY
FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATE A UNITED STATES INTEREST
WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH RATE SHALL BE
CONSIDERED EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH LENDER PARTY PROVIDES THE
APPROPRIATE FORMS CERTIFYING THAT A LESSER RATE APPLIES, WHEREUPON WITHHOLDING
TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES FOR PERIODS
GOVERNED BY SUCH FORMS; PROVIDED, HOWEVER, THAT IF, AT THE EFFECTIVE DATE OF THE
ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH A LENDER PARTY BECOMES A PARTY TO
THIS AGREEMENT, THE LENDER PARTY ASSIGNOR WAS ENTITLED TO PAYMENTS UNDER
SUBSECTION (A) OF THIS SECTION 2.12 IN RESPECT OF UNITED STATES WITHHOLDING TAX
WITH RESPECT TO INTEREST PAID AT SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES
SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE
FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED STATES WITHHOLDING
TAX, IF ANY, APPLICABLE WITH RESPECT TO THE LENDER PARTY ASSIGNEE ON SUCH DATE. 
IF ANY FORM OR DOCUMENT REFERRED TO IN THIS SUBSECTION (E) REQUIRES THE
DISCLOSURE OF INFORMATION, OTHER THAN INFORMATION NECESSARY TO COMPUTE THE TAX
PAYABLE AND INFORMATION REQUIRED ON THE DATE HEREOF BY INTERNAL REVENUE SERVICE
FORMS W-8BEN OR W-8ECI OR THE RELATED CERTIFICATE DESCRIBED ABOVE, THAT THE
APPLICABLE LENDER PARTY REASONABLY CONSIDERS TO BE CONFIDENTIAL, SUCH LENDER
PARTY SHALL GIVE NOTICE THEREOF TO THE BORROWER AND SHALL NOT BE OBLIGATED TO
INCLUDE IN SUCH FORM OR DOCUMENT SUCH CONFIDENTIAL INFORMATION.


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER PARTY HAS FAILED TO
PROVIDE THE BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE OR OTHER DOCUMENT
DESCRIBED IN SUBSECTION (E) ABOVE (OTHER THAN IF SUCH FAILURE IS DUE TO A CHANGE
IN LAW, OR IN THE INTERPRETATION OR APPLICATION THEREOF, OCCURRING AFTER THE
DATE ON WHICH A FORM, CERTIFICATE OR OTHER DOCUMENT ORIGINALLY WAS REQUIRED TO
BE PROVIDED OR IF SUCH FORM, CERTIFICATE OR OTHER DOCUMENT OTHERWISE IS NOT
REQUIRED UNDER SUBSECTION (E) ABOVE), SUCH LENDER PARTY SHALL NOT BE ENTITLED TO
INDEMNIFICATION UNDER SUBSECTION (A) OR (C) OF THIS SECTION 2.12 WITH RESPECT TO
TAXES IMPOSED BY THE UNITED STATES BY REASON OF SUCH FAILURE; PROVIDED, HOWEVER,
THAT SHOULD A LENDER PARTY BECOME SUBJECT TO TAXES

40


--------------------------------------------------------------------------------



BECAUSE OF ITS FAILURE TO DELIVER A FORM, CERTIFICATE OR OTHER DOCUMENT REQUIRED
HEREUNDER, THE BORROWER SHALL TAKE SUCH STEPS AS SUCH LENDER PARTY SHALL
REASONABLY REQUEST TO ASSIST SUCH LENDER PARTY TO RECOVER SUCH TAXES.


(G)           ANY LENDER PARTY CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT
TO THIS SECTION 2.12 AGREES TO USE REASONABLE EFFORTS (CONSISTENT WITH ITS
INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE
JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A CHANGE
WOULD AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS
THAT MAY THEREAFTER ACCRUE AND WOULD NOT, IN THE REASONABLE JUDGMENT OF SUCH
LENDER PARTY, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER PARTY.  NOTHING IN
THIS SECTION 2.12 OR OTHERWISE IN THIS AGREEMENT SHALL REQUIRE ANY LENDER PARTY
TO DISCLOSE TO THE BORROWER ANY OF ITS TAX RETURNS (OR ANY OTHER INFORMATION
THAT IT DEEMS TO BE CONFIDENTIAL OR PROPRIETARY).


(H)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT CONTAINED
HEREIN, THE AGREEMENTS AND OBLIGATIONS CONTAINED IN THIS SECTION 2.12 SHALL
SURVIVE THE PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ON ALL NOTES AND
ADVANCES MADE HEREUNDER.

Section 2.13.          Sharing of Payments, Etc.  If any Lender Party shall
obtain at any time any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise, other than as a result of an
assignment pursuant to Section 8.07) (a) on account of Obligations due and
payable to such Lender Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time) of payments on account of the
Obligations due and payable to all Lender Parties hereunder and under the Notes
at such time obtained by all the Lender Parties at such time or (b) on account
of Obligations owing (but not due and payable) to such Lender Party hereunder
and under the Notes at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing to such Lender Party
at such time to (ii) the aggregate amount of the Obligations owing (but not due
and payable) to all Lender Parties hereunder and under the Notes at such time)
of payments on account of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each other Lender Party shall be rescinded and such other Lender
Party shall repay to the purchasing Lender Party the purchase price to the
extent of such Lender Party’s ratable share (according to the proportion of
(i) the purchase price paid to such Lender Party to (ii) the aggregate purchase
price paid to all Lender Parties) of such recovery together with an amount equal
to such Lender Party’s ratable share (according to the proportion of (i) the
amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered; provided further that, so long as the Obligations under the Loan
Documents shall not have been accelerated, any excess payment received by any
Appropriate Lender shall be shared on a pro rata basis only with other
Appropriate Lenders.  The Borrower

41


--------------------------------------------------------------------------------


agrees that any Lender Party so purchasing an interest or participating interest
from another Lender Party pursuant to this Section 2.13 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender Party were the direct creditor of the
Borrower in the amount of such interest or participating interest, as the case
may be.

Section 2.14.          Use of Proceeds.  The proceeds of the Advances and
issuances of Letters of Credit shall be available (and the Borrower agrees that
it shall use such proceeds and Letters of Credit), (a) for the Refinancing and
to pay transaction fees and expenses incurred in connection therewith and (b) to
provide working capital for the Loan Parties and for other general corporate
purposes, including, without limitation, for purposes of making capital
expenditures, share repurchases permitted under Section 5.02(g) and acquisitions
and other Investments permitted under Section 5.02(f).

Section 2.15.          Defaulting Lenders.  (a)  In the event that, at any one
time, (i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting
Lender shall owe a Defaulted Amount to any Agent or any of the other Lender
Parties and (iii) the Borrower shall make any payment hereunder or under any
other Loan Document to the Paying Agent for the account of such Defaulting
Lender, then the Paying Agent may, on its behalf or on behalf of such other
Agents or such other Lender Parties and to the fullest extent permitted by
applicable law, apply at such time the amount so paid by the Borrower to or for
the account of such Defaulting Lender to the payment of each such Defaulted
Amount to the extent required to pay such Defaulted Amount.  In the event that
the Paying Agent shall so apply any such amount to the payment of any such
Defaulted Amount on any date, the amount so applied by the Paying Agent shall
constitute for all purposes of this Agreement and the other Loan Documents
payment, to such extent, of such Defaulted Amount on such date.  Any such amount
so applied by the Paying Agent shall be retained by the Paying Agent or
distributed by the Paying Agent to such other Agents or such other Lender
Parties, ratably in accordance with the respective portions of such Defaulted
Amounts payable at such time to the Paying Agent, such other Agents and such
other Lender Parties and, if the amount of such payment made by the Borrower
shall at such time be insufficient to pay all Defaulted Amounts owing at such
time to the Paying Agent, such other Agents and such other Lender Parties, in
the following order of priority:

(I)            FIRST, TO THE AGENTS FOR ANY DEFAULTED AMOUNTS THEN OWING TO
THEM, IN THEIR CAPACITIES AS SUCH, RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE
DEFAULTED AMOUNTS THEN OWING TO THE AGENTS;

(II)           SECOND, TO THE ISSUING BANKS AND THE SWING LINE BANK FOR ANY
DEFAULTED AMOUNTS THEN OWING TO THEM, IN THEIR CAPACITIES AS SUCH, RATABLY IN
ACCORDANCE WITH SUCH RESPECTIVE DEFAULTED AMOUNTS THEN OWING TO THE ISSUING
BANKS AND THE SWING LINE BANK; AND

(III)          THIRD, TO ANY OTHER LENDER PARTIES FOR ANY DEFAULTED AMOUNTS THEN
OWING TO SUCH OTHER LENDER PARTIES, RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE
DEFAULTED AMOUNTS THEN OWING TO SUCH OTHER LENDER PARTIES.

42


--------------------------------------------------------------------------------


Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Paying Agent pursuant to this subsection (a), shall be applied by the Paying
Agent as specified in subsection (b) of this Section 2.15.


(B)           IN THE EVENT THAT, AT ANY ONE TIME, (I) ANY LENDER PARTY SHALL BE
A DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL NOT OWE A DEFAULTED
ADVANCE OR A DEFAULTED AMOUNT AND (III) THE BORROWER, ANY AGENT OR ANY OTHER
LENDER PARTY SHALL BE REQUIRED TO PAY OR DISTRIBUTE ANY AMOUNT HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT TO OR FOR THE ACCOUNT OF SUCH DEFAULTING LENDER,
THEN THE BORROWER OR SUCH AGENT OR SUCH OTHER LENDER PARTY SHALL PAY SUCH AMOUNT
TO THE PAYING AGENT TO BE HELD BY THE PAYING AGENT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN ESCROW OR THE PAYING AGENT SHALL, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HOLD IN ESCROW SUCH AMOUNT OTHERWISE HELD BY
IT.  ANY FUNDS HELD BY THE PAYING AGENT IN ESCROW UNDER THIS SUBSECTION (B)
SHALL BE DEPOSITED BY THE PAYING AGENT IN SUCH ACCOUNT AS THE PAYING AGENT SHALL
DESIGNATE IN WRITING TO THE BORROWER AND THE DEFAULTING LENDER, IN THE NAME AND
UNDER THE CONTROL OF THE PAYING AGENT, BUT SUBJECT TO THE PROVISIONS OF THIS
SUBSECTION (B).  THE TERMS APPLICABLE TO SUCH ACCOUNT, INCLUDING THE RATE OF
INTEREST PAYABLE WITH RESPECT TO THE CREDIT BALANCE OF SUCH ACCOUNT FROM TIME TO
TIME, SHALL BE THE PAYING AGENT’ STANDARD TERMS APPLICABLE TO ESCROW ACCOUNTS
MAINTAINED WITH IT.  ANY INTEREST CREDITED TO SUCH ACCOUNT FROM TIME TO TIME
SHALL BE HELD BY THE PAYING AGENT IN ESCROW UNDER, AND APPLIED BY THE PAYING
AGENT FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS OF, THIS
SUBSECTION (B).  THE PAYING AGENT SHALL, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, APPLY ALL FUNDS SO HELD IN ESCROW FROM TIME TO TIME TO THE
EXTENT NECESSARY TO MAKE ANY ADVANCES REQUIRED TO BE MADE BY SUCH DEFAULTING
LENDER AND TO PAY ANY AMOUNT PAYABLE BY SUCH DEFAULTING LENDER HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS TO THE PAYING AGENT OR ANY OTHER LENDER PARTY, AS
AND WHEN SUCH ADVANCES OR AMOUNTS ARE REQUIRED TO BE MADE OR PAID AND, IF THE
AMOUNT SO HELD IN ESCROW SHALL AT ANY TIME BE INSUFFICIENT TO MAKE AND PAY ALL
SUCH ADVANCES AND AMOUNTS REQUIRED TO BE MADE OR PAID AT SUCH TIME, IN THE
FOLLOWING ORDER OF PRIORITY:

(I)            FIRST, TO THE AGENTS FOR ANY AMOUNTS THEN DUE AND PAYABLE BY SUCH
DEFAULTING LENDER TO THEM HEREUNDER, IN THEIR CAPACITIES AS SUCH, RATABLY IN
ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN DUE AND PAYABLE TO THE AGENTS;

(II)           SECOND, TO THE ISSUING BANKS AND THE SWING LINE BANK FOR ANY
AMOUNTS THEN DUE AND PAYABLE TO THEM HEREUNDER, IN THEIR CAPACITIES AS SUCH, BY
SUCH DEFAULTING LENDER, RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN
DUE AND PAYABLE TO THE ISSUING BANKS AND THE SWING LINE BANK;

(III)          THIRD, TO ANY OTHER LENDER PARTIES FOR ANY AMOUNT THEN DUE AND
PAYABLE BY SUCH DEFAULTING LENDER TO SUCH OTHER LENDER PARTIES HEREUNDER,
RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN DUE AND PAYABLE TO SUCH
OTHER LENDER PARTIES; AND

(IV)          FOURTH, TO THE BORROWER FOR ANY ADVANCE THEN REQUIRED TO BE MADE
BY SUCH DEFAULTING LENDER PURSUANT TO A COMMITMENT OF SUCH DEFAULTING LENDER.

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Paying Agent in
escrow at such time with respect to

43


--------------------------------------------------------------------------------


such Lender Party shall be distributed by the Paying Agent to such Lender Party
and applied by such Lender Party to the Obligations owing to such Lender Party
at such time under this Agreement and the other Loan Documents ratably in
accordance with the respective amounts of such Obligations outstanding at such
time.


(C)           THE RIGHTS AND REMEDIES AGAINST A DEFAULTING LENDER UNDER THIS
SECTION 2.15 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES THAT THE BORROWER MAY
HAVE AGAINST SUCH DEFAULTING LENDER WITH RESPECT TO ANY DEFAULTED ADVANCE AND
THAT ANY AGENT OR ANY LENDER PARTY MAY HAVE AGAINST SUCH DEFAULTING LENDER WITH
RESPECT TO ANY DEFAULTED AMOUNT.

Section 2.16.          Evidence of Debt.  (a)  Each Lender Party shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.  The
Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Paying Agent) to the effect that a promissory note or
other evidence of indebtedness is required or appropriate in order for such
Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Paying Agent, a Note substantially the form of Exhibit A hereto,
respectively, payable to the order of such Lender Party in a principal amount
equal to the Revolving Credit Commitment of such Lender Party.  All references
to Notes in the Loan Documents shall mean Notes, if any, to the extent issued
hereunder.


(B)           THE REGISTER MAINTAINED BY THE PAYING AGENT PURSUANT TO
SECTION 8.07(D) SHALL INCLUDE AN ACCOUNT FOR EACH LENDER PARTY, IN WHICH ACCOUNT
SHALL BE RECORDED (I) THE DATE AND AMOUNT OF EACH BORROWING MADE HEREUNDER, THE
TYPE OF ADVANCES COMPRISING SUCH BORROWING AND, IF APPROPRIATE, THE INTEREST
PERIOD APPLICABLE THERETO, (II) THE TERMS OF EACH ASSIGNMENT AND ASSUMPTION
DELIVERED TO AND ACCEPTED BY IT, (III) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
PARTY HEREUNDER, AND (IV) THE AMOUNT OF ANY SUM RECEIVED BY THE PAYING AGENT
FROM THE BORROWER HEREUNDER AND EACH LENDER PARTY’S SHARE THEREOF.


(C)           ENTRIES MADE IN GOOD FAITH BY THE PAYING AGENT IN THE REGISTER
PURSUANT TO SUBSECTION (B) ABOVE, AND BY EACH LENDER PARTY IN ITS ACCOUNT OR
ACCOUNTS PURSUANT TO SUBSECTION (A) ABOVE, SHALL BE PRIMA FACIE EVIDENCE OF THE
AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM THE BORROWER TO, IN THE CASE OF THE REGISTER, EACH LENDER PARTY AND, IN THE
CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER PARTY, UNDER THIS AGREEMENT,
ABSENT MANIFEST ERROR; PROVIDED, HOWEVER, THAT THE FAILURE OF THE PAYING AGENT
OR SUCH LENDER PARTY TO MAKE AN ENTRY, OR ANY FINDING THAT AN ENTRY IS
INCORRECT, IN THE REGISTER OR SUCH ACCOUNT OR ACCOUNTS SHALL NOT LIMIT OR
OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.

Section 2.17.          Increase in Revolving Credit Facility.  (a)  Request for
Increase.  Provided (i) there exists no Default, (ii) after giving effect
thereto, the Borrower shall be in pro forma compliance with the covenants
contained in Section 5.04, (iii) the aggregate of (A) 85% of the book value of
accounts receivables that constitute Collateral and (B) 65% of the book

44


--------------------------------------------------------------------------------


value of inventory that constitutes Collateral exceeds the sum of (A) aggregate
principal amount outstanding under the Revolving Credit Facility at such time
(including outstanding Letters of Credit and Swing Line Advances) plus (B) the
aggregate amount of obligations outstanding under Secured Cash Management
Agreements at such time plus (C) the aggregate Agreement Value of all Secured
Hedge Agreements at such time and (iv) the incurrence of such Indebtedness and
the Liens securing such Indebtedness shall be permitted under the Related
Documents, upon written notice to the Paying Agent, the Borrower may, from time
to time, request an increase in the Revolving Credit Facility by an amount (for
all such requests) not to exceed $350,000,000; provided that any such request
for an increase shall be in a minimum amount of $50,000,000.  If the Borrower
elects to request that existing Revolving Credit Lenders participate in such
increase, then at the time of sending such notice, the Borrower shall request
that the Paying Agent promptly notify the existing Revolving Credit Lenders of
such request and (in consultation with the Paying Agent) shall specify the time
period within which each Revolving Credit Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Revolving Credit Lenders).


(B)           LENDER ELECTIONS TO INCREASE.  IF REQUESTED BY THE BORROWER TO
PROVIDE AN INCREASE, EACH REVOLVING CREDIT LENDER SHALL NOTIFY THE PAYING AGENT
WITHIN SUCH TIME PERIOD AS SET FORTH IN THE NOTICE REFERRED TO IN CLAUSE (A)
WHETHER OR NOT IT AGREES TO INCREASE ITS REVOLVING CREDIT COMMITMENT AND, IF SO,
WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN, OR LESS THAN ITS PRO RATA SHARE OF
SUCH REQUESTED INCREASE.  ANY REVOLVING CREDIT LENDER NOT RESPONDING WITHIN SUCH
TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO INCREASE ITS REVOLVING CREDIT
COMMITMENT.  THE PAYING AGENT SHALL NOTIFY THE BORROWER AND EACH REVOLVING
CREDIT LENDER OF THE REVOLVING CREDIT LENDERS’ RESPONSES TO EACH REQUEST MADE
HEREUNDER.


(C)           ADDITIONAL REVOLVING CREDIT LENDERS.  SUBJECT TO THE APPROVAL OF
THE ADMINISTRATIVE AGENTS, THE JOINT LEAD ARRANGERS, THE ISSUING BANK AND THE
SWING LINE LENDER (WHICH APPROVALS SHALL NOT BE UNREASONABLY WITHHELD), THE
BORROWER MAY, IN LIEU OF OR IN ADDITION TO REQUESTING THAT THE REVOLVING CREDIT
LENDERS PROVIDE SUCH INCREASE, INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME
REVOLVING CREDIT LENDERS PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE JOINT LEAD ARRANGERS AND THEIR COUNSEL.


(D)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE REVOLVING CREDIT FACILITY
IS INCREASED IN ACCORDANCE WITH THIS SECTION, THE PAYING AGENT AND THE BORROWER
SHALL DETERMINE THE EFFECTIVE DATE (THE “REVOLVING CREDIT INCREASE EFFECTIVE
DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE PAYING AGENT SHALL
PROMPTLY NOTIFY THE BORROWER AND THE REVOLVING CREDIT LENDERS (INCLUDING
ELIGIBLE ASSIGNEES THAT BECOME REVOLVING CREDIT LENDERS IN ACCORDANCE WITH
CLAUSE (C) ABOVE) OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE REVOLVING
CREDIT INCREASE EFFECTIVE DATE.


(E)           CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE BORROWER SHALL DELIVER TO THE PAYING AGENT A CERTIFICATE
OF EACH LOAN PARTY DATED AS OF THE REVOLVING CREDIT INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN
PARTY (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) IN THE CASE OF THE BORROWER,
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE IV AND THE OTHER LOAN
DOCUMENTS ARE TRUE AND CORRECT ON AND AS

45


--------------------------------------------------------------------------------



OF THE REVOLVING CREDIT INCREASE EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR
PURPOSES OF THIS SECTION 2.17, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SUBSECTIONS (G) AND (H) OF SECTION 4.01 SHALL BE DEEMED TO REFER TO THE MOST
RECENT STATEMENTS FURNISHED PURSUANT TO SUBSECTIONS (B) AND (C), RESPECTIVELY,
OF SECTION 5.03, (B) NO DEFAULT EXISTS, (C) THE AGGREGATE OF (X) 85% OF THE BOOK
VALUE OF ACCOUNTS RECEIVABLES THAT CONSTITUTE COLLATERAL AND (Y) 65% OF THE BOOK
VALUE OF INVENTORY THAT CONSTITUTES COLLATERAL EXCEEDS THE SUM OF (X) AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING UNDER THE REVOLVING CREDIT FACILITY AT SUCH TIME
(INCLUDING OUTSTANDING LETTERS OF CREDIT AND SWING LINE ADVANCES) PLUS (Y) THE
AGGREGATE AMOUNT OF OBLIGATIONS OUTSTANDING UNDER SECURED CASH MANAGEMENT
AGREEMENTS PLUS (Z) THE AGGREGATE AGREEMENT VALUE OF ALL SECURED HEDGE
AGREEMENTS AT SUCH TIME AND (D) THE BORROWER IS IN PRO FORMA COMPLIANCE WITH THE
COVENANTS IN SECTION 5.04.  THE BORROWER SHALL PREPAY ANY REVOLVING CREDIT LOANS
OUTSTANDING ON THE REVOLVING CREDIT INCREASE EFFECTIVE DATE (AND PAY ANY
ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 8.04(C)) TO THE EXTENT NECESSARY
TO KEEP THE OUTSTANDING REVOLVING CREDIT LOANS RATABLE WITH ANY REVISED PRO RATA
SHARES ARISING FROM ANY NONRATABLE INCREASE IN THE REVOLVING CREDIT COMMITMENTS
UNDER THIS SECTION.


(F)            CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTIONS 2.13 OR 8.01 TO THE CONTRARY.


ARTICLE III


CONDITIONS OF EFFECTIVENESS, LENDING AND
ISSUANCES OF LETTERS OF CREDIT

Section 3.01.          Conditions Precedent to Initial Extension of Credit.  The
effectiveness of this Amended and Restated Credit Agreement, and the obligation
of each Lender to make an Advance or of any Issuing Bank to issue a Letter of
Credit on the occasion of the Initial Extension of Credit hereunder is subject
to the satisfaction of the following conditions precedent before or concurrently
with such effectiveness or Initial Extension of Credit:


(A)           THE ADMINISTRATIVE AGENTS SHALL HAVE RECEIVED ON OR BEFORE THE DAY
OF THE INITIAL EXTENSION OF CREDIT THE FOLLOWING, EACH DATED SUCH DAY (UNLESS
OTHERWISE SPECIFIED), IN FORM AND SUBSTANCE SATISFACTORY TO THE JOINT LEAD
ARRANGERS AND THE ADMINISTRATIVE AGENTS (UNLESS OTHERWISE SPECIFIED) AND (EXCEPT
FOR THE NOTES) IN SUFFICIENT COPIES FOR EACH LENDER PARTY:

(I)            THE NOTES PAYABLE TO THE ORDER OF THE LENDERS TO THE EXTENT
REQUESTED PURSUANT TO SECTION 2.16.

(II)           A SECURITY AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT D
HERETO (TOGETHER WITH EACH OTHER SECURITY AGREEMENT AND SECURITY AGREEMENT
SUPPLEMENT DELIVERED PURSUANT TO SECTION 5.01(J), IN EACH CASE AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “SECURITY AGREEMENT”),
DULY EXECUTED BY EACH LOAN PARTY, TOGETHER WITH:

46


--------------------------------------------------------------------------------


(A)    certificates representing the Pledged Shares referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

(B)    acknowledgment copies of proper financing statements, duly filed on or
before the day of the Initial Extension of Credit under the Uniform Commercial
Code of all jurisdictions that the Joint Lead Arrangers may deem necessary or
desirable in order to perfect and protect the first priority liens and security
interests created under the Security Agreement, covering the Collateral
described in the Security Agreement,

(C)    completed requests for information, dated on or before the date of the
Initial Extension of Credit, listing the financing statements referred to in
clause (B) above and all other effective financing statements filed in all
jurisdictions that the Joint Lead Arrangers may deem necessary or desirable that
name any Loan Party as debtor, together with copies of such other financing
statements,

(D)    evidence of the completion of all other recordings and filings of or with
respect to the Security Agreement that the Joint Lead Arrangers may deem
necessary or desirable in order to perfect and protect the Liens created
thereby,

(E)     evidence of the insurance required by the terms of the Security
Agreement naming the Collateral Agent, on behalf of the Lender Parties, as
additional insured and loss payee with such responsible and reputable insurance
companies or associations, and in such amounts and covering such risks, as is
satisfactory to the Administrative Agents and the Joint Lead Arrangers, and

(F)     evidence that all other action that the Joint Lead Arrangers may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters, UCC-3
termination statements and landlords’ and bailees’ waiver and consent
agreements).

(III)          A GUARANTY IN SUBSTANTIALLY THE FORM OF EXHIBIT E HERETO
(TOGETHER WITH EACH OTHER GUARANTY AND GUARANTY SUPPLEMENT DELIVERED PURSUANT TO
SECTION 5.01(J), IN EACH CASE AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME, THE “SUBSIDIARY GUARANTY”), DULY EXECUTED BY EACH SUBSIDIARY
GUARANTOR.

(IV)          CERTIFIED COPIES OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OR
OF THE MEMBERS OR MANAGERS OF EACH LOAN PARTY APPROVING THE TRANSACTION AND EACH
TRANSACTION DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY, AND OF ALL DOCUMENTS
EVIDENCING OTHER NECESSARY CORPORATE ACTION AND GOVERNMENTAL AND OTHER THIRD
PARTY APPROVALS AND CONSENTS, IF ANY, WITH RESPECT TO THE TRANSACTION AND EACH
TRANSACTION DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY.

(V)           A COPY OF A CERTIFICATE OF THE SECRETARY OF STATE OF THE
JURISDICTION OF INCORPORATION OR ORGANIZATION OF EACH LOAN PARTY, DATED
REASONABLY NEAR THE DATE OF THE

47


--------------------------------------------------------------------------------


INITIAL EXTENSION OF CREDIT, CERTIFYING (A) AS TO A TRUE AND CORRECT COPY OF THE
CHARTER, ARTICLES OF INCORPORATION OR ARTICLES OF ORGANIZATION, AS THE CASE MAY
BE (“ORGANIZATIONAL DOCUMENTS”) OF SUCH LOAN PARTY AND EACH AMENDMENT THERETO ON
FILE IN SUCH SECRETARY’S OFFICE AND (B) THAT (1) SUCH AMENDMENTS ARE THE ONLY
AMENDMENTS TO SUCH LOAN PARTY’S ORGANIZATIONAL DOCUMENTS ON FILE IN SUCH
SECRETARY’S OFFICE, (2) IF APPLICABLE, SUCH LOAN PARTY HAS PAID ALL FRANCHISE
TAXES TO THE DATE OF SUCH CERTIFICATE AND (C) SUCH LOAN PARTY IS DULY
INCORPORATED OR ORGANIZED AND IN GOOD STANDING OR PRESENTLY SUBSISTING UNDER THE
LAWS OF THE STATE OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION.

(VI)          A COPY OF A CERTIFICATE OF THE SECRETARY OF STATE OF EACH
JURISDICTION REASONABLY REQUESTED BY THE JOINT LEAD ARRANGERS, DATED REASONABLY
NEAR THE DATE OF THE INITIAL EXTENSION OF CREDIT, STATING THAT A LOAN PARTY IS
DULY QUALIFIED AND IN GOOD STANDING AS A FOREIGN ENTITY IN SUCH STATE AND HAS
FILED ALL ANNUAL REPORTS REQUIRED TO BE FILED TO THE DATE OF SUCH CERTIFICATE.

(VII)         A CERTIFICATE OF EACH LOAN PARTY, SIGNED ON BEHALF OF SUCH LOAN
PARTY BY A RESPONSIBLE OFFICER, DATED THE DATE OF THE INITIAL EXTENSION OF
CREDIT (THE STATEMENTS MADE IN WHICH CERTIFICATE SHALL BE TRUE ON AND AS OF THE
DATE OF THE INITIAL EXTENSION OF CREDIT), CERTIFYING AS TO (A) THE ABSENCE OF
ANY AMENDMENTS TO THE ORGANIZATIONAL DOCUMENTS OF SUCH LOAN PARTY SINCE THE DATE
OF THE SECRETARY OF STATE’S CERTIFICATE REFERRED TO IN SECTION 3.01(A)(V), (B) A
TRUE AND CORRECT COPY OF THE BYLAWS OR OPERATING AGREEMENT, AS APPLICABLE, OF
SUCH LOAN PARTY AS IN EFFECT ON THE DATE ON WHICH THE RESOLUTIONS REFERRED TO IN
SECTION 3.01(A)(IV) WERE ADOPTED AND ON THE DATE OF THE INITIAL EXTENSION OF
CREDIT, (C) THE DUE INCORPORATION/ORGANIZATION AND GOOD STANDING OR VALID
EXISTENCE OF SUCH LOAN PARTY AS A CORPORATION OR LIMITED LIABILITY COMPANY
ORGANIZED UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
ORGANIZATION, AND THE ABSENCE OF ANY PROCEEDING FOR THE DISSOLUTION OR
LIQUIDATION OF SUCH LOAN PARTY, (D) THE TRUTH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS AS THOUGH MADE ON AND AS OF THE DATE
OF THE INITIAL EXTENSION OF CREDIT AND (E) THE ABSENCE OF ANY EVENT OCCURRING
AND CONTINUING, OR RESULTING FROM THE INITIAL EXTENSION OF CREDIT, THAT
CONSTITUTES A DEFAULT.

(VIII)        A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH LOAN PARTY
CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF SUCH LOAN PARTY
AUTHORIZED TO SIGN EACH TRANSACTION DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY
AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER AND THEREUNDER.

(IX)           CERTIFIED COPIES OF EACH OF THE RELATED DOCUMENTS, DULY EXECUTED
BY THE PARTIES THERETO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER
PARTIES, TOGETHER WITH ALL AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS DELIVERED
IN CONNECTION THEREWITH AS THE ADMINISTRATIVE AGENTS OR THE JOINT LEAD ARRANGERS
SHALL REQUEST.

(X)            CERTIFICATES, IN SUBSTANTIALLY THE FORM OF EXHIBIT F, ATTESTING
TO THE SOLVENCY OF EACH LOAN PARTY INDIVIDUALLY AND TOGETHER WITH ITS
SUBSIDIARIES, TAKEN AS A WHOLE, BEFORE AND AFTER GIVING EFFECT TO THE
TRANSACTION, FROM ITS CHIEF FINANCIAL OFFICER, IF ANY, OR OTHER RESPONSIBLE
OFFICER IF NONE.

48


--------------------------------------------------------------------------------


(XI)           AUDITED ANNUAL FINANCIAL STATEMENTS DATED DECEMBER 31, 2006,
INTERIM FINANCIAL STATEMENTS DATED THE END OF THE MOST RECENT FISCAL QUARTER FOR
WHICH FINANCIAL STATEMENTS ARE AVAILABLE, PRO FORMA CONSOLIDATED FINANCIAL
STATEMENTS AS TO THE BORROWER AND ITS SUBSIDIARIES AND FORECASTS PREPARED BY
MANAGEMENT OF THE BORROWER, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENTS AND THE JOINT LEAD ARRANGERS, OF BALANCE SHEETS, INCOME
STATEMENTS AND CASH FLOW STATEMENTS ON AN ANNUAL BASIS FOR EACH YEAR FOLLOWING
THE EFFECTIVE DATE UNTIL THE TERMINATION DATE.

(XII)          A NOTICE OF BORROWING OR NOTICE OF ISSUANCE, AS APPLICABLE,
RELATING TO THE INITIAL EXTENSION OF CREDIT.

(XIII)         FAVORABLE OPINIONS OF BARRETT & MCNAGNY, LLP AND GREENBERG
TRAURIG LLP COUNSEL FOR THE LOAN PARTIES, IN SUBSTANTIALLY THE FORMS OF
RESPECTIVELY EXHIBITS G-1 AND G-2 HERETO AND AS TO SUCH OTHER MATTERS AS THE
ADMINISTRATIVE AGENTS OR THE JOINT LEAD ARRANGERS MAY REASONABLY REQUEST.

(XIV)        EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENTS AND THE JOINT
LEAD ARRANGERS THAT CT CORPORATION SYSTEM SHALL HAVE BEEN APPOINTED AS PROCESS
AGENT UNDER SECTION 8.12 HEREOF.


(B)           THE ADMINISTRATIVE AGENTS AND THE JOINT LEAD ARRANGERS SHALL BE
SATISFIED WITH THE CORPORATE AND LEGAL STRUCTURE AND CAPITALIZATION OF EACH LOAN
PARTY AND EACH OF ITS SUBSIDIARIES THE EQUITY INTERESTS IN WHICH SUBSIDIARIES
ARE BEING PLEDGED PURSUANT TO THE LOAN DOCUMENTS, INCLUDING THE TERMS AND
CONDITIONS OF THE CHARTER, BYLAWS AND EACH CLASS OF EQUITY INTEREST IN EACH LOAN
PARTY AND EACH SUCH SUBSIDIARY AND OF EACH AGREEMENT OR INSTRUMENT RELATING TO
SUCH STRUCTURE OR CAPITALIZATION.


(C)           ALL EQUITY INTERESTS OF THE GUARANTORS SHALL BE OWNED BY THE
BORROWER OR ONE OR MORE OF THE BORROWER’S SUBSIDIARIES, IN EACH CASE FREE AND
CLEAR OF ANY LIEN OTHER THAN LIENS CREATED UNDER THE LOAN DOCUMENTS.


(D)           THE ADMINISTRATIVE AGENTS AND THE JOINT LEAD ARRANGERS SHALL BE
SATISFIED THAT ALL EXISTING DEBT, OTHER THAN SURVIVING DEBT, HAS BEEN PREPAID,
REDEEMED OR DEFEASED IN FULL OR OTHERWISE SATISFIED AND EXTINGUISHED AND THAT
ALL SURVIVING DEBT SHALL BE ON TERMS AND CONDITIONS SATISFACTORY TO THE
ADMINISTRATIVE AGENTS AND THE JOINT LEAD ARRANGERS.


(E)           BEFORE GIVING EFFECT TO THE TRANSACTION, THERE SHALL HAVE OCCURRED
NO MATERIAL ADVERSE CHANGE SINCE DECEMBER 31, 2006.


(F)            THERE SHALL EXIST NO ACTION, SUIT, INVESTIGATION, LITIGATION OR
PROCEEDING AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES PENDING OR
THREATENED BEFORE ANY COURT, GOVERNMENTAL AGENCY OR ARBITRATOR THAT (I) COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OTHER THAN THE MATTERS
DESCRIBED ON SCHEDULE 4.01(F) HERETO (THE “DISCLOSED LITIGATION”) OR
(II) PURPORTS TO AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY
TRANSACTION DOCUMENT OR THE CONSUMMATION OF THE TRANSACTION, AND THERE SHALL
HAVE BEEN NO ADVERSE CHANGE IN THE STATUS, OR FINANCIAL EFFECT ON, ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES, OF THE DISCLOSED LITIGATION FROM THAT
DESCRIBED ON SCHEDULE 4.01(F) HERETO.

49


--------------------------------------------------------------------------------



(G)           ALL GOVERNMENTAL AND THIRD PARTY CONSENTS AND APPROVALS NECESSARY
IN CONNECTION WITH THE TRANSACTION SHALL HAVE BEEN OBTAINED (WITHOUT THE
IMPOSITION OF ANY CONDITIONS THAT ARE NOT ACCEPTABLE TO THE JOINT LEAD ARRANGERS
AND THE ADMINISTRATIVE AGENTS) AND SHALL REMAIN IN EFFECT; AND NO LAW OR
REGULATION SHALL BE APPLICABLE IN THE JUDGMENT OF THE JOINT LEAD ARRANGERS AND
THE ADMINISTRATIVE AGENTS, IN EACH CASE THAT RESTRAINS, PREVENTS OR IMPOSES
MATERIALLY ADVERSE CONDITIONS UPON THE TRANSACTION.


(H)           THE BORROWER SHALL HAVE PAID ALL ACCRUED FEES OF THE JOINT LEAD
ARRANGERS, THE AGENTS AND THE LENDER PARTIES AND ALL ACCRUED EXPENSES OF THE
JOINT LEAD ARRANGERS (INCLUDING THE ACCRUED FEES AND EXPENSES OF COUNSEL TO THE
JOINT LEAD ARRANGERS AND LOCAL COUNSEL TO THE LENDER PARTIES).


(I)            THE REFINANCING SHALL HAVE BEEN CONSUMMATED OR SHALL BE
CONSUMMATED OR CONCURRENTLY CONSUMMATED WITH THE INITIAL EXTENSION OF CREDIT,
ALL ADVANCES AND OTHER AMOUNTS OWING UNDER THE EXISTING CREDIT AGREEMENT SHALL
HAVE BEEN REPAID IN FULL, THE COMMITMENTS THEREUNDER SHALL HAVE TERMINATED AND
THE LETTERS OF CREDIT ISSUED THEREUNDER SHALL HAVE BEEN CANCELED OR THE
REIMBURSEMENT OF DRAWS THEREUNDER PROVIDED FOR IN A MANNER ACCEPTABLE TO THE
PAYING AGENT (IT BEING UNDERSTOOD THAT TREATING SUCH LETTERS OF CREDIT AS
EXISTING LETTERS OF CREDIT HEREUNDER IS ACCEPTABLE TO THE PAYING AGENT), AND ALL
LIENS AND GUARANTIES SUPPORTING ANY DEBT UNDER THE EXISTING CREDIT AGREEMENT
SHALL HAVE BEEN FULLY RELEASED AND TERMINATED.

Section 3.02.          Conditions Precedent to Each Borrowing and Issuance and
Renewal.  The obligation of each Appropriate Lender to make an Advance (other
than a Letter of Credit Advance made by an Issuing Bank or a Revolving Credit
Lender pursuant to Section 2.03(c) and a Swing Line Advance made by a Revolving
Credit Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing
(including the initial Borrowing), and the obligation of an Issuing Bank to
issue a Letter of Credit (including the initial issuance) or renew a Letter of
Credit and the right of the Borrower to request a Swing Line Borrowing, shall be
subject to the further conditions precedent that on the date of such Borrowing
or issuance or renewal (a) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing, Notice of Swing Line
Borrowing, Notice of Issuance or Notice of Renewal and the acceptance by the
Borrower of the proceeds of such Borrowing or of such Letter of Credit or the
renewal of such Letter of Credit shall constitute a representation and warranty
by the Borrower that both on the date of such notice and on the date of such
Borrowing or issuance or renewal such statements are true):

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN EACH LOAN
DOCUMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE,
BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING OR ISSUANCE OR RENEWAL AND TO
THE APPLICATION OF THE PROCEEDS THEREFROM, AS THOUGH MADE ON AND AS OF SUCH
DATE, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES THAT, BY THEIR TERMS,
REFER TO A SPECIFIC DATE OTHER THAN THE DATE OF SUCH BORROWING OR ISSUANCE OR
RENEWAL, IN WHICH CASE AS OF SUCH SPECIFIC DATE; AND

(II)           NO DEFAULT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH BORROWING OR ISSUANCE OR RENEWAL OR FROM THE APPLICATION OF THE PROCEEDS
THEREFROM; AND

50


--------------------------------------------------------------------------------


(III)          IN THE EVENT THAT AT THE TIME OF SUCH BORROWING (X) ANY ASSETS OF
A TYPE THAT WOULD CONSTITUTE COLLATERAL HAVE BEEN PLEDGED BY ANY SUBSIDIARY TO
ANY PERSON FINANCING A TRANSACTION PERMITTED UNDER SECTION 5.02(F)(VII) OR (Y)
THE BORROWER HAS OTHERWISE ELECTED NOT TO CAUSE A NEWLY-FORMED OR NEWLY-ACQUIRED
SUBSIDIARY TO PLEDGE ITS ASSETS TO THE COLLATERAL AGENT AS WOULD OTHERWISE BE
REQUIRED UNDER SECTION 5.01(J), THEN, AFTER GIVING EFFECT TO SUCH BORROWING OR
ISSUANCE OR RENEWAL, THE AGGREGATE OF (A) 85% OF THE BOOK VALUE OF ACCOUNTS
RECEIVABLES THAT CONSTITUTE COLLATERAL AND (B) 65% OF THE BOOK VALUE OF
INVENTORY THAT CONSTITUTES COLLATERAL WILL NOT BE LESS THAN THE SUM OF (A)
AGGREGATE PRINCIPAL AMOUNT OUTSTANDING UNDER THE REVOLVING CREDIT FACILITY AT
SUCH TIME (INCLUDING OUTSTANDING LETTERS OF CREDIT AND SWING LINE ADVANCES) PLUS
(B) THE AGGREGATE AMOUNT OF OBLIGATIONS OUTSTANDING UNDER SECURED CASH
MANAGEMENT AGREEMENTS AT SUCH TIME PLUS (C) THE AGGREGATE AGREEMENT VALUE OF ALL
SECURED HEDGE AGREEMENTS AT SUCH TIME;

and (b) the Administrative Agents shall have received such other approvals,
opinions or documents as the Administrative Agents or the Joint Lead Arrangers
may reasonably request.

Section 3.03.          Determinations Under Section 3.01.  For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender Party shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Paying Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender Party prior to the
Initial Extension of Credit specifying its objection thereto and, if the Initial
Extension of Credit consists of a Borrowing, such Lender Party shall not have
made available to the Paying Agent such Lender Party’s ratable portion of such
Borrowing.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES

Section 4.01.          Representations and Warranties of the Borrower.  The
Borrower represents and warrants as follows:

(A)           EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES (I) IS A CORPORATION
OR A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS FORMATION, (II) IS DULY
QUALIFIED AND IN GOOD STANDING AS A FOREIGN CORPORATION OR LIMITED LIABILITY
COMPANY IN EACH OTHER JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTY OR IN
WHICH THE CONDUCT OF ITS BUSINESS REQUIRES IT TO SO QUALIFY OR BE LICENSED
EXCEPT WHERE THE FAILURE TO SO QUALIFY OR BE LICENSED WOULD NOT BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT AND (III) HAS ALL REQUISITE ENTITY
POWER AND AUTHORITY (INCLUDING, WITHOUT LIMITATION, ALL GOVERNMENTAL LICENSES,
PERMITS AND OTHER APPROVALS) TO OWN OR LEASE AND OPERATE ITS PROPERTIES AND TO
CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED.  SET
FORTH ON SCHEDULE 4.01(A) HERETO IS A COMPLETE AND ACCURATE LIST OF ALL LOAN
PARTIES, SHOWING AS OF THE DATE HEREOF (AS TO EACH LOAN PARTY) THE JURISDICTION
OF ITS FORMATION, THE ADDRESS OF ITS PRINCIPAL PLACE OF BUSINESS AND ITS U.S.
TAXPAYER IDENTIFICATION NUMBER OR, IN THE CASE OF ANY NON-U.S. LOAN PARTY

51


--------------------------------------------------------------------------------


that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its formation.  The
copy of the charter of each Loan Party and each amendment thereto provided
pursuant to Section 3.01(a)(vii) is a true and correct copy of each such
document, each of which is valid and in full force and effect.

(B)           SET FORTH ON SCHEDULE 4.01(B) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL SUBSIDIARIES OF EACH LOAN PARTY, SHOWING AS OF THE DATE HEREOF (AS
TO EACH SUCH SUBSIDIARY) THE JURISDICTION OF ITS INCORPORATION, THE NUMBER OF
SHARES OF EACH CLASS OF ITS EQUITY INTERESTS AUTHORIZED, AND THE NUMBER
OUTSTANDING, ON THE DATE HEREOF AND THE PERCENTAGE OF EACH SUCH CLASS OF ITS
EQUITY INTERESTS OWNED (DIRECTLY OR INDIRECTLY) BY SUCH LOAN PARTY AND THE
NUMBER OF SHARES COVERED BY ALL OUTSTANDING OPTIONS, WARRANTS, RIGHTS OF
CONVERSION OR PURCHASE AND SIMILAR RIGHTS AT THE DATE HEREOF.  ALL OF THE
OUTSTANDING EQUITY INTERESTS IN EACH LOAN PARTY’S SUBSIDIARIES HAS BEEN VALIDLY
ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND ARE OWNED BY SUCH LOAN PARTY OR
ONE OR MORE OF ITS SUBSIDIARIES FREE AND CLEAR OF ALL LIENS, EXCEPT THOSE
CREATED UNDER THE COLLATERAL DOCUMENTS.

(C)           THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF EACH
TRANSACTION DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY, AND THE CONSUMMATION OF
THE TRANSACTION, ARE WITHIN SUCH LOAN PARTY’S CORPORATE POWERS, HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND DO NOT (I) CONTRAVENE SUCH
LOAN PARTY’S CHARTER OR BYLAWS, (II) VIOLATE ANY LAW, RULE, REGULATION
(INCLUDING, WITHOUT LIMITATION, REGULATION X OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM), ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE,
DETERMINATION OR AWARD, (III) CONFLICT WITH OR RESULT IN THE BREACH OF, OR
CONSTITUTE A DEFAULT OR REQUIRE ANY PAYMENT TO BE MADE UNDER, ANY CONTRACT, LOAN
AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST, LEASE OR OTHER INSTRUMENT BINDING
ON OR AFFECTING ANY LOAN PARTY, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
PROPERTIES OR (IV) EXCEPT FOR THE LIENS CREATED UNDER THE LOAN DOCUMENTS, RESULT
IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY
OF THE PROPERTIES OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.  NO LOAN PARTY
OR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY SUCH LAW, RULE, REGULATION,
ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD OR IN BREACH
OF ANY SUCH CONTRACT, LOAN AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST, LEASE
OR OTHER INSTRUMENT, THE VIOLATION OR BREACH OF WHICH COULD BE REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT.

(D)           NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY OTHER THIRD
PARTY IS REQUIRED FOR (I) THE DUE EXECUTION, DELIVERY, RECORDATION, FILING OR
PERFORMANCE BY ANY LOAN PARTY OF ANY TRANSACTION DOCUMENT TO WHICH IT IS OR IS
TO BE A PARTY, OR FOR THE CONSUMMATION OF THE TRANSACTION, (II) THE GRANT BY ANY
LOAN PARTY OF THE LIENS GRANTED BY IT PURSUANT TO THE COLLATERAL DOCUMENTS,
(III) THE PERFECTION OR MAINTENANCE OF THE LIENS CREATED UNDER THE COLLATERAL
DOCUMENTS (INCLUDING THE FIRST PRIORITY NATURE THEREOF) OR (IV) THE EXERCISE BY
ANY AGENT OR ANY LENDER PARTY OF ITS RIGHTS UNDER THE LOAN DOCUMENTS OR THE
REMEDIES IN RESPECT OF THE COLLATERAL PURSUANT TO THE COLLATERAL DOCUMENTS,
EXCEPT FOR THE AUTHORIZATIONS, APPROVALS, ACTIONS, NOTICES AND FILINGS LISTED ON
SCHEDULE 4.01(D) HERETO, ALL OF WHICH HAVE BEEN DULY OBTAINED, TAKEN, GIVEN OR
MADE AND ARE IN FULL FORCE AND EFFECT.  ALL APPLICABLE WAITING PERIODS IN
CONNECTION WITH THE TRANSACTION HAVE EXPIRED WITHOUT ANY ACTION HAVING BEEN
TAKEN BY ANY COMPETENT AUTHORITY RESTRAINING, PREVENTING

52


--------------------------------------------------------------------------------


OR IMPOSING MATERIALLY ADVERSE CONDITIONS UPON THE TRANSACTION OR THE RIGHTS OF
THE LOAN PARTIES OR THEIR SUBSIDIARIES FREELY TO TRANSFER OR OTHERWISE DISPOSE
OF, OR TO CREATE ANY LIEN ON, ANY PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY
ANY OF THEM.

(E)           THIS AGREEMENT HAS BEEN, AND EACH OTHER TRANSACTION DOCUMENT WHEN
DELIVERED HEREUNDER WILL HAVE BEEN, DULY EXECUTED AND DELIVERED BY EACH LOAN
PARTY PARTY THERETO.  THIS AGREEMENT IS, AND EACH OTHER TRANSACTION DOCUMENT
WHEN DELIVERED HEREUNDER WILL BE, THE LEGAL, VALID AND BINDING OBLIGATION OF
EACH LOAN PARTY PARTY THERETO, ENFORCEABLE AGAINST SUCH LOAN PARTY PARTY IN
ACCORDANCE WITH ITS TERMS.

(F)            THERE IS NO ACTION, SUIT, INVESTIGATION, LITIGATION OR PROCEEDING
AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, INCLUDING ANY ENVIRONMENTAL
ACTION, PENDING OR THREATENED BEFORE ANY COURT, GOVERNMENTAL AGENCY OR
ARBITRATOR THAT (I) COULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT
(OTHER THAN THE DISCLOSED LITIGATION) OR (II) PURPORTS TO AFFECT THE LEGALITY,
VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT OR THE CONSUMMATION OF
THE TRANSACTION, AND THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE STATUS, OR
FINANCIAL EFFECT ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OF THE DISCLOSED
LITIGATION FROM THAT DESCRIBED ON SCHEDULE 4.01(F) HERETO.

(G)           THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS AT DECEMBER 31, 2006, AND THE RELATED CONSOLIDATED STATEMENT OF
INCOME AND CONSOLIDATED STATEMENT OF CASH FLOWS OF THE BORROWER AND ITS
SUBSIDIARIES FOR THE FISCAL YEAR THEN ENDED, ACCOMPANIED BY AN UNQUALIFIED
OPINION OF ERNST & YOUNG LLP, INDEPENDENT PUBLIC ACCOUNTANTS, AND THE
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT MARCH 31,
2007, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CONSOLIDATED
STATEMENT OF CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE THREE
MONTHS THEN ENDED, DULY CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE
BORROWER, COPIES OF WHICH HAVE BEEN FURNISHED TO EACH LENDER PARTY, FAIRLY
PRESENT, SUBJECT, IN THE CASE OF SAID BALANCE SHEET AS AT MARCH 31, 2007, AND
SAID STATEMENTS OF INCOME AND CASH FLOWS FOR THE THREE MONTHS THEN ENDED, TO
YEAR-END AUDIT ADJUSTMENTS, THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER
AND ITS SUBSIDIARIES AS AT SUCH DATES AND THE CONSOLIDATED RESULTS OF OPERATIONS
OF THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIODS ENDED ON SUCH DATES, ALL IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT
BASIS, AND SINCE DECEMBER 31, 2006, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE
AND NO EVENT HAS OCCURRED OR CONDITION ARISEN THAT COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  EACH RECONCILIATION FOR THE BORROWER ON A
STAND-ALONE BASIS WITH RESPECT TO EACH OF THE FINANCIAL STATEMENTS REFERRED TO
ABOVE AS AT EACH SUCH DATE FOR EACH SUCH PERIOD, DULY CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OF THE BORROWER, A COPY OF WHICH HAS BEEN FURNISHED TO EACH
LENDER PARTY, FAIRLY PRESENT THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS
OF THE BORROWER ON A STAND-ALONE BASIS AS AT EACH SUCH DATE.

(H)           THE CONSOLIDATED FORECASTED BALANCE SHEET, STATEMENT OF INCOME AND
STATEMENT OF CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES DELIVERED TO THE
LENDER PARTIES PURSUANT TO SECTION 3.01(A)(XI) OR 5.03 WERE PREPARED IN GOOD
FAITH ON THE BASIS OF THE ASSUMPTIONS STATED THEREIN, WHICH ASSUMPTIONS WERE
FAIR IN LIGHT OF THE CONDITIONS

53


--------------------------------------------------------------------------------


EXISTING AT THE TIME OF DELIVERY OF SUCH FORECASTS, AND REPRESENTED, AT THE TIME
OF DELIVERY, THE BORROWER’S BEST ESTIMATE OF ITS FUTURE FINANCIAL PERFORMANCE.

(I)            NEITHER THE INFORMATION MEMORANDUM NOR ANY OTHER INFORMATION,
EXHIBIT OR REPORT FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY TO ANY AGENT OR
ANY LENDER PARTY IN CONNECTION WITH THE NEGOTIATION AND SYNDICATION OF THE LOAN
DOCUMENTS OR PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS CONTAINED ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS MADE THEREIN NOT MISLEADING.

(J)            THE BORROWER IS NOT ENGAGED IN THE BUSINESS OF EXTENDING CREDIT
FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK, AND NO PROCEEDS OF ANY
ADVANCE OR DRAWINGS UNDER ANY LETTER OF CREDIT WILL BE USED TO PURCHASE OR CARRY
ANY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING ANY MARGIN STOCK.

(K)           NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS AN
“INVESTMENT COMPANY”, OR AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL
UNDERWRITER” FOR, AN “INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED IN THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  NEITHER ANY LOAN PARTY NOR ANY OF
ITS SUBSIDIARIES IS A “HOLDING COMPANY”, OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY”, OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY”, AS SUCH TERMS ARE DEFINED IN THE PUBLIC UTILITY HOLDING
COMPANY ACT OF 1935, AS AMENDED.  NEITHER THE MAKING OF ANY ADVANCES, NOR THE
ISSUANCE OF ANY LETTERS OF CREDIT, NOR THE APPLICATION OF THE PROCEEDS OR
REPAYMENT THEREOF BY THE BORROWER, NOR THE CONSUMMATION OF THE OTHER
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, WILL VIOLATE ANY
PROVISION OF ANY SUCH ACT OR ANY RULE, REGULATION OR ORDER OF THE SECURITIES AND
EXCHANGE COMMISSION THEREUNDER.

(L)            NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO
ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY LEASE OR OTHER AGREEMENT OR
INSTRUMENT OR SUBJECT TO ANY CHARTER OR CORPORATE RESTRICTION THAT COULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

(M)          ALL FILINGS AND OTHER ACTIONS NECESSARY OR DESIRABLE TO PERFECT AND
PROTECT THE SECURITY INTEREST IN THE COLLATERAL CREATED UNDER THE COLLATERAL
DOCUMENTS HAVE BEEN DULY MADE OR TAKEN AND ARE IN FULL FORCE AND EFFECT, AND THE
COLLATERAL DOCUMENTS CREATE IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED PARTIES A VALID AND, TOGETHER WITH SUCH FILINGS AND OTHER ACTIONS,
PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL, SECURING THE
PAYMENT OF THE SECURED OBLIGATIONS, AND ALL FILINGS AND OTHER ACTIONS NECESSARY
OR DESIRABLE TO PERFECT AND PROTECT SUCH SECURITY INTEREST HAVE BEEN DULY
TAKEN.  THE LOAN PARTIES ARE THE LEGAL AND BENEFICIAL OWNERS OF THE COLLATERAL
FREE AND CLEAR OF ANY LIEN, EXCEPT FOR THE LIENS AND SECURITY INTERESTS CREATED
OR PERMITTED UNDER THE LOAN DOCUMENTS.

(N)           EACH LOAN PARTY IS, INDIVIDUALLY AND TOGETHER WITH ITS
SUBSIDIARIES, SOLVENT.

54


--------------------------------------------------------------------------------


(O)           SET FORTH ON SCHEDULE 4.01(O) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL PLANS, MULTIEMPLOYER PLANS AND WELFARE PLANS.

(I)            NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR
WITH RESPECT TO ANY PLAN THAT HAS RESULTED IN OR IS REASONABLY EXPECTED TO
RESULT IN A MATERIAL LIABILITY OF ANY LOAN PARTY OR ANY ERISA AFFILIATE.

(II)           SCHEDULE B (ACTUARIAL INFORMATION) TO THE MOST RECENT ANNUAL
REPORT (FORM 5500 SERIES) FOR EACH PLAN, COPIES OF WHICH HAVE BEEN FILED WITH
THE INTERNAL REVENUE SERVICE AND FURNISHED TO THE LENDER PARTIES, IS COMPLETE
AND ACCURATE AND FAIRLY PRESENTS THE FUNDING STATUS OF SUCH PLAN, AND SINCE THE
DATE OF SUCH SCHEDULE B THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN SUCH
FUNDING STATUS.

(III)          NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS INCURRED OR IS
REASONABLY EXPECTED TO INCUR ANY WITHDRAWAL LIABILITY TO ANY MULTIEMPLOYER PLAN.

(IV)          NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS BEEN NOTIFIED
BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN
REORGANIZATION OR HAS BEEN TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA,
AND NO SUCH MULTIEMPLOYER PLAN IS REASONABLY EXPECTED TO BE IN REORGANIZATION OR
TO BE TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA.

(P)           EXCEPT AS OTHERWISE SET FORTH ON PART I OF SCHEDULE 4.01(P)
HERETO, THE OPERATIONS AND PROPERTIES OF EACH LOAN PARTY AND EACH OF ITS
SUBSIDIARIES COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL
LAWS AND ENVIRONMENTAL PERMITS, ALL PAST NON-COMPLIANCE WITH SUCH ENVIRONMENTAL
LAWS AND ENVIRONMENTAL PERMITS HAS BEEN RESOLVED WITHOUT ONGOING OBLIGATIONS OR
COSTS, AND NO CIRCUMSTANCES EXIST THAT COULD BE REASONABLY LIKELY TO (A) FORM
THE BASIS OF AN ENVIRONMENTAL ACTION AGAINST ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR PROPERTIES THAT COULD HAVE A MATERIAL ADVERSE
EFFECT OR (B) CAUSE ANY SUCH PROPERTY TO BE SUBJECT TO ANY RESTRICTIONS ON
OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW.

(I)            EXCEPT AS OTHERWISE SET FORTH ON PART II OF SCHEDULE 4.01(P)
HERETO, NONE OF THE PROPERTIES CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS LISTED OR PROPOSED FOR LISTING ON THE
NPL OR ON THE CERCLIS OR ANY ANALOGOUS FOREIGN, STATE OR LOCAL LIST OR IS
ADJACENT TO ANY SUCH PROPERTY; THERE ARE NO AND NEVER HAVE BEEN ANY UNDERGROUND
OR ABOVEGROUND STORAGE TANKS OR ANY SURFACE IMPOUNDMENTS, SEPTIC TANKS, PITS,
SUMPS OR LAGOONS IN WHICH HAZARDOUS MATERIALS ARE BEING OR HAVE BEEN TREATED,
STORED OR DISPOSED ON ANY PROPERTY CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES OR, TO THE BEST OF ITS KNOWLEDGE, ON ANY PROPERTY
FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES; THERE
IS NO ASBESTOS OR ASBESTOS-CONTAINING MATERIAL ON ANY PROPERTY CURRENTLY OWNED
OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES; AND HAZARDOUS
MATERIALS HAVE NOT BEEN RELEASED, DISCHARGED OR DISPOSED OF ON ANY PROPERTY
CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES.

55


--------------------------------------------------------------------------------


(II)           EXCEPT AS OTHERWISE SET FORTH ON PART III OF SCHEDULE 4.01(P)
HERETO, NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS UNDERTAKING, AND
HAS NOT COMPLETED, EITHER INDIVIDUALLY OR TOGETHER WITH OTHER POTENTIALLY
RESPONSIBLE PARTIES, ANY INVESTIGATION OR ASSESSMENT OR REMEDIAL OR RESPONSE
ACTION RELATING TO ANY ACTUAL OR THREATENED RELEASE, DISCHARGE OR DISPOSAL OF
HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR OPERATION, EITHER VOLUNTARILY OR
PURSUANT TO THE ORDER OF ANY GOVERNMENTAL OR REGULATORY AUTHORITY OR THE
REQUIREMENTS OF ANY ENVIRONMENTAL LAW; AND ALL HAZARDOUS MATERIALS GENERATED,
USED, TREATED, HANDLED OR STORED AT, OR TRANSPORTED TO OR FROM, ANY PROPERTY
CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES HAVE BEEN DISPOSED OF IN A MANNER NOT REASONABLY EXPECTED TO RESULT
IN MATERIAL LIABILITY TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.

(Q)           NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS PARTY TO ANY
TAX SHARING AGREEMENT.

(I)            EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES AND AFFILIATES HAS
FILED, HAS CAUSED TO BE FILED OR HAS BEEN INCLUDED IN ALL TAX RETURNS (FEDERAL,
STATE, LOCAL AND FOREIGN) REQUIRED TO BE FILED AND HAS PAID ALL TAXES SHOWN
THEREON TO BE DUE, TOGETHER WITH APPLICABLE INTEREST AND PENALTIES.

(II)           SET FORTH ON PART I OF SCHEDULE 4.01(Q) HERETO IS A COMPLETE AND
ACCURATE LIST, AS OF THE DATE HEREOF, OF EACH TAXABLE YEAR OF EACH LOAN PARTY
AND EACH OF ITS SUBSIDIARIES AND AFFILIATES FOR WHICH FEDERAL INCOME TAX RETURNS
HAVE BEEN FILED AND FOR WHICH THE EXPIRATION OF THE APPLICABLE STATUTE OF
LIMITATIONS FOR ASSESSMENT OR COLLECTION HAS NOT OCCURRED BY REASON OF EXTENSION
OR OTHERWISE (AN “OPEN YEAR”).

(III)          THERE ARE NO PENDING TAX AUDITS OR EXAMINATIONS, EXCEPT AS SET
FORTH ON PART II OF SCHEDULE 4.01(Q) HEREOF, AND NO DEFICIENCIES OR OTHER CLAIMS
FOR UNPAID TAXES ARE PROPOSED IN WRITING IN RESPECT OF TAXES (FEDERAL, STATE,
LOCAL AND FOREIGN) DUE FROM, OR WITH RESPECT TO, ANY OF THE LOAN PARTIES, THEIR
SUBSIDIARIES OR AFFILIATES OR WITH RESPECT TO ANY TAX RETURN FILED BY, OR IN
RESPECT OF, ANY OF THEM, EXCEPT AS SET FORTH ON PART II OF SCHEDULE 4.01(Q)
HEREOF.

(R)            NEITHER THE BUSINESS NOR THE PROPERTIES OF ANY LOAN PARTY OR ANY
OF ITS SUBSIDIARIES ARE AFFECTED BY ANY FIRE, EXPLOSION, ACCIDENT, STRIKE,
LOCKOUT OR OTHER LABOR DISPUTE, DROUGHT, STORM, HAIL, EARTHQUAKE, EMBARGO, ACT
OF GOD OR OF THE PUBLIC ENEMY OR OTHER CASUALTY (WHETHER OR NOT COVERED BY
INSURANCE) THAT COULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

(S)           SET FORTH ON SCHEDULE 4.01(S) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL EXISTING DEBT (OTHER THAN SURVIVING DEBT), SHOWING AS OF THE DATE
HEREOF THE OBLIGOR AND THE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER.

(T)            SET FORTH ON SCHEDULE 4.01(T) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL DEBT WHICH WILL REMAIN OUTSTANDING AFTER GIVING EFFECT TO THE
CONSUMMATION OF THE TRANSACTION, SHOWING AS OF THE DATE HEREOF THE OBLIGOR AND
THE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER, THE MATURITY DATE THEREOF AND THE
AMORTIZATION SCHEDULE THEREFOR,

56


--------------------------------------------------------------------------------


TOGETHER WITH A TRUE AND COMPLETE COPY OF THE INDENTURE AND OF THE FORM OF
SENIOR NOTES AND OF THE CONVERTIBLE DEBT DOCUMENTS.

(U)           SET FORTH ON SCHEDULE 4.01(U) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL LIENS ON THE PROPERTY OR ASSETS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, SHOWING AS OF THE DATE HEREOF THE LIENHOLDER THEREOF, THE
PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY AND THE PROPERTY OR ASSETS
OF SUCH LOAN PARTY OR SUCH SUBSIDIARY SUBJECT THERETO.

(V)           SET FORTH ON SCHEDULE 4.01(V) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL INVESTMENTS HELD BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES ON THE
DATE HEREOF, SHOWING AS OF THE DATE HEREOF THE AMOUNT, OBLIGOR OR ISSUER AND
MATURITY, IF ANY, THEREOF.

(W)          SET FORTH ON SCHEDULE 4.01(W) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL PATENTS, TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS, AND
ALL APPLICATIONS THEREFOR AND LICENSES THEREOF, OF EACH LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, SHOWING AS OF THE DATE HEREOF THE JURISDICTION IN WHICH
REGISTERED, THE REGISTRATION NUMBER, THE DATE OF REGISTRATION AND THE EXPIRATION
DATE.


ARTICLE V


COVENANTS OF THE BORROWER

Section 5.01.          Affirmative Covenants.  So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

(A)           COMPLIANCE WITH LAWS, ETC.  COMPLY, AND CAUSE EACH OF ITS
SUBSIDIARIES TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE LAWS,
RULES, REGULATIONS AND ORDERS, SUCH COMPLIANCE TO INCLUDE, WITHOUT LIMITATION,
COMPLIANCE WITH ERISA, THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
CHAPTER OF THE ORGANIZED CRIME CONTROL ACT OF 1970 AND THE UNITING AND
STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND
OBSTRUCT TERRORISM ACT OF 2001, PUB. L. 107-56 AND ALL OTHER LAWS AND
REGULATIONS RELATING TO MONEY LAUNDERING AND TERRORIST ACTIVITIES.

(B)           PAYMENT OF TAXES, ETC.  PAY AND DISCHARGE, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PAY AND DISCHARGE, BEFORE THE SAME SHALL BECOME DELINQUENT,
(I) ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR
UPON ITS PROPERTY AND (II) ALL LAWFUL CLAIMS THAT, IF UNPAID, MIGHT BY LAW
BECOME A LIEN UPON ITS PROPERTY; PROVIDED, HOWEVER, THAT NEITHER THE BORROWER
NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO PAY OR DISCHARGE ANY SUCH TAX,
ASSESSMENT, CHARGE OR CLAIM THAT IS BEING CONTESTED IN GOOD FAITH AND BY PROPER
PROCEEDINGS AND AS TO WHICH APPROPRIATE RESERVES ARE BEING MAINTAINED, UNLESS
AND UNTIL ANY LIEN RESULTING THEREFROM ATTACHES TO ITS PROPERTY AND BECOMES
ENFORCEABLE AGAINST ITS OTHER CREDITORS.

(C)           COMPLIANCE WITH ENVIRONMENTAL LAWS.  COMPLY, AND CAUSE EACH OF ITS
SUBSIDIARIES AND ALL LESSEES AND OTHER PERSONS OPERATING OR OCCUPYING ITS
PROPERTIES TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE
ENVIRONMENTAL LAWS AND

57


--------------------------------------------------------------------------------


Environmental Permits; obtain and renew and cause each of its Subsidiaries to
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct, and cause each of its Subsidiaries to conduct, any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances.

(D)           MAINTENANCE OF INSURANCE.  MAINTAIN, AND CAUSE EACH OF ITS
SUBSIDIARIES TO MAINTAIN, INSURANCE WITH RESPONSIBLE AND REPUTABLE INSURANCE
COMPANIES OR ASSOCIATIONS IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS USUALLY
CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES
IN THE SAME GENERAL AREAS IN WHICH THE BORROWER OR SUCH SUBSIDIARY OPERATES.

(E)           PRESERVATION OF CORPORATE EXISTENCE, ETC.  PRESERVE AND MAINTAIN,
AND CAUSE EACH OF ITS SUBSIDIARIES TO PRESERVE AND MAINTAIN, ITS EXISTENCE,
LEGAL STRUCTURE, LEGAL NAME, RIGHTS (CHARTER AND STATUTORY), PERMITS, LICENSES,
APPROVALS, PRIVILEGES AND FRANCHISES; PROVIDED, HOWEVER, THAT THE BORROWER AND
ITS SUBSIDIARIES MAY CONSUMMATE ANY MERGER OR CONSOLIDATION PERMITTED UNDER
SECTION 5.02(D) AND PROVIDED FURTHER THAT NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES SHALL BE REQUIRED TO PRESERVE ANY RIGHT, PERMIT, LICENSE, APPROVAL,
PRIVILEGE OR FRANCHISE IF THE BOARD OF DIRECTORS OF THE BORROWER OR SUCH
SUBSIDIARY SHALL DETERMINE THAT THE PRESERVATION THEREOF IS NO LONGER DESIRABLE
IN THE CONDUCT OF THE BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE
MAY BE, AND THAT THE LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT
TO THE BORROWER, SUCH SUBSIDIARY OR THE LENDER PARTIES.

(F)            VISITATION RIGHTS.  AT ANY REASONABLE TIME AND FROM TIME TO TIME,
PERMIT ANY OF THE AGENTS OR ANY OF THE LENDER PARTIES, OR ANY AGENTS OR
REPRESENTATIVES THEREOF, TO EXAMINE AND MAKE COPIES OF AND ABSTRACTS FROM THE
RECORDS AND BOOKS OF ACCOUNT OF, AND VISIT THE PROPERTIES OF, THE BORROWER AND
ANY OF ITS SUBSIDIARIES, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF
THE BORROWER AND ANY OF ITS SUBSIDIARIES WITH ANY OF THEIR OFFICERS OR DIRECTORS
AND WITH THEIR INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.

(G)           KEEPING OF BOOKS.  KEEP, AND CAUSE EACH OF ITS SUBSIDIARIES TO
KEEP, PROPER BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL AND CORRECT ENTRIES
SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND THE ASSETS AND BUSINESS OF THE
BORROWER AND EACH SUCH SUBSIDIARY IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES IN EFFECT FROM TIME TO TIME.

(H)           MAINTENANCE OF PROPERTIES, ETC.  MAINTAIN AND PRESERVE, AND CAUSE
EACH OF ITS SUBSIDIARIES TO MAINTAIN AND PRESERVE, ALL OF ITS PROPERTIES THAT
ARE USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.

58


--------------------------------------------------------------------------------


(I)            TRANSACTIONS WITH AFFILIATES AND EXCLUDED SUBSIDIARIES.  CONDUCT,
AND CAUSE EACH OF ITS SUBSIDIARIES TO CONDUCT, ALL TRANSACTIONS OTHERWISE
PERMITTED UNDER THE LOAN DOCUMENTS WITH ANY OF THEIR AFFILIATES (INCLUDING ANY
EXCLUDED SUBSIDIARIES) ON TERMS THAT ARE FAIR AND REASONABLE AND NO LESS
FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN IT WOULD OBTAIN IN A
COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON NOT AN AFFILIATE.

(J)            COVENANT TO GUARANTEE OBLIGATIONS AND GIVE SECURITY.  UPON
(X) THE REQUEST OF THE COLLATERAL AGENT FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT, (Y) THE FORMATION OR ACQUISITION OF ANY NEW DIRECT OR
INDIRECT SUBSIDIARIES BY ANY LOAN PARTY (UNLESS, IN THE CASE OF THIS CLAUSE (Y),
THE BORROWER OTHERWISE ELECTS BY DESIGNATING SUCH SUBSIDIARY AS AN EXCLUDED
SUBSIDIARY IN A WRITING DELIVERED TO THE JOINT LEAD ARRANGERS WITHIN 15 DAYS
AFTER THE DATE OF SUCH FORMATION OR ACQUISITION, IN WHICH CASE THE PROVISIONS OF
THIS AGREEMENT THAT BY THEIR TERMS BECOME EFFECTIVE UPON THE BORROWER’S MAKING
SUCH ELECTION SHALL THEREAFTER BE IN EFFECT) OR ANY SUBSIDIARY’S CEASING TO BE
AN EXCLUDED SUBSIDIARY PURSUANT TO THE DEFINITION OF “EXCLUDED SUBSIDIARY” OR
(Z) THE ACQUISITION OF ANY SUBJECT PROPERTY BY ANY LOAN PARTY, AND SUCH SUBJECT
PROPERTY, IN THE JUDGMENT OF THE COLLATERAL AGENT, SHALL NOT ALREADY BE SUBJECT
TO A PERFECTED FIRST PRIORITY SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT
FOR THE BENEFIT OF THE SECURED PARTIES, THEN THE BORROWER SHALL, AND IN THE CASE
OF CLAUSE (Y), MAY, IN EACH CASE AT THE BORROWER’S EXPENSE:

(i)            in connection with the formation or acquisition of a Subsidiary
or any Subsidiary’s ceasing to be an Excluded Subsidiary, within 15 days after
such formation or acquisition, cause each such Subsidiary, and cause each direct
and indirect parent of such Subsidiary (if it has not already done so), to duly
execute and deliver to the Collateral Agent a guaranty or guaranty supplement,
in form and substance satisfactory to the Collateral Agent, guaranteeing the
other Loan Parties’ obligations under the Loan Documents,

(ii)           within 15 days after such request, formation or acquisition or
any Subsidiary’s ceasing to be an Excluded Subsidiary, furnish to the Collateral
Agent a description of the personal properties of the Loan Parties and their
respective Subsidiaries constituting Subject Property in detail satisfactory to
the Collateral Agent,

(iii)          within 30 days after such request, formation or acquisition or
any Subsidiary’s ceasing to be an Excluded Subsidiary, duly execute and deliver,
and cause each such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver, to the
Collateral Agent pledges, assignments, security agreement supplements and other
security agreements, as specified by and in form and substance satisfactory to
the Collateral Agent, securing payment of all the Obligations of the applicable
Loan Party, such Subsidiary or such parent, as the case may be, under the Loan
Documents and constituting Liens on all such properties which constitute Subject
Property,

59


--------------------------------------------------------------------------------


(iv)          within 30 days after such request, formation or acquisition or any
Subsidiary’s ceasing to be an Excluded Subsidiary, take, and cause such
Subsidiary or such parent to take, whatever action (including, without
limitation, the filing of Uniform Commercial Code financing statements, and the
giving of notices) may be necessary or advisable in the opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and subsisting Liens on the Subject
Property purported to be subject to the pledges, assignments, security agreement
supplements and security agreements delivered pursuant to this Section 5.01(j),
enforceable against all third parties in accordance with their terms,

(v)           within 60 days after such request, formation or acquisition or any
Subsidiary’s ceasing to be an Excluded Subsidiary, deliver to the Collateral
Agent, upon the request of the Collateral Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Collateral Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the Collateral
Agent as to the matters contained in clauses (i), (iii) and (iv) above, as to
such guaranties, guaranty supplements, pledges, assignments, security agreement
supplements and security agreements being legal, valid and binding obligations
of each Loan Party party thereto enforceable in accordance with their terms, as
to the matters contained in clause (iv) above, as to such recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such Subject Property, and as to such other matters as the
Collateral Agent may reasonably request,

(vi)          upon the occurrence and during the continuance of a Default,
promptly cause to be deposited any and all cash dividends paid or payable to it
or any of its Subsidiaries from any of its Subsidiaries from time to time into
the Collateral Account, and with respect to all other dividends paid or payable
to it or any of its Subsidiaries from time to time, promptly execute and
deliver, or cause such Subsidiary to promptly execute and deliver, as the case
may be, any and all further instruments and take or cause such Subsidiary to
take, as the case may be, all such other action as the Collateral Agent may deem
necessary or desirable in order to obtain and maintain from and after the time
such dividend is paid or payable a perfected, first priority lien on and
security interest in such dividends, and

(vii)         at any time and from time to time, promptly execute and deliver
any and all further instruments and documents and take all such other action as
the Collateral Agent may deem necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving the Liens of, such guaranties,
pledges, assignments, security agreement supplements and security agreements.

(K)           FURTHER ASSURANCES.  (I) PROMPTLY UPON REQUEST BY ANY AGENT, OR
ANY LENDER PARTY THROUGH THE PAYING AGENT, CORRECT, AND CAUSE EACH OF ITS
SUBSIDIARIES PROMPTLY TO CORRECT, ANY DEFECT OR ERROR THAT MAY BE DISCOVERED IN
ANY LOAN DOCUMENT OR IN THE EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION
THEREOF, AND

60


--------------------------------------------------------------------------------


(ii)           Promptly upon request by any Agent, or any Lender Party through
the Paying Agent, do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, assignments, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments as any Agent, or any Lender Party
through the Paying Agent, may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so, and

(iii)          In the event that any of the Loan Parties organized under the
laws of Virginia or South Carolina have not, as of the date which is 60 days
after the Closing Date, been merged into a Subsidiary of the Borrower organized
in Delaware, Indiana or Ohio, deliver to the Paying Agent promptly after request
therefor an opinion of counsel in Virginia and South Carolina, as applicable, as
to the due authorization, execution and delivery by such Subsidiary of the Loan
Documents to which it is a party and as to such other matters as the Paying
Agent may reasonably request.

(iv)          In the event that RESCO Steel Products Corporation and Roanoke
Technical Treatment & Services, Inc. have not, as of the date which is 30 days
after the Closing Date, been merged into a Subsidiary of the Borrower
certificates representing the shares of which have been delivered to the
Collateral Agent, deliver to the Collateral Agent promptly after request
therefor certificates representing the Pledged Shares of such entities
accompanied by undated stock powers executed in blank.

(L)            PERFORMANCE OF RELATED DOCUMENTS.  PERFORM AND OBSERVE, AND CAUSE
EACH OF ITS SUBSIDIARIES TO PERFORM AND OBSERVE, ALL OF THE TERMS AND PROVISIONS
OF EACH RELATED DOCUMENT TO BE PERFORMED OR OBSERVED BY IT, MAINTAIN EACH SUCH
RELATED DOCUMENT IN FULL FORCE AND EFFECT, ENFORCE SUCH RELATED DOCUMENT IN
ACCORDANCE WITH ITS TERMS, TAKE ALL SUCH ACTION TO SUCH END AS MAY BE FROM TIME
TO TIME REQUESTED BY THE PAYING AGENT AND, UPON REQUEST OF THE PAYING AGENT,
MAKE TO EACH OTHER PARTY TO EACH SUCH RELATED DOCUMENT SUCH DEMANDS AND REQUESTS
FOR INFORMATION AND REPORTS OR FOR ACTION AS ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS ENTITLED TO MAKE UNDER SUCH RELATED DOCUMENT.

(M)          PREPARATION OF ENVIRONMENTAL REPORTS.  AT THE REQUEST OF THE JOINT
LEAD ARRANGERS OR THE COLLATERAL AGENT FROM TIME TO TIME, PROVIDE TO THE LENDER
PARTIES WITHIN 60 DAYS AFTER SUCH REQUEST, AT THE EXPENSE OF THE BORROWER, AN
ENVIRONMENTAL SITE ASSESSMENT REPORT FOR ANY OF ITS OR ITS SUBSIDIARIES’
PROPERTIES DESCRIBED IN SUCH REQUEST, PREPARED BY AN ENVIRONMENTAL CONSULTING
FIRM ACCEPTABLE TO THE JOINT LEAD ARRANGERS OR

61


--------------------------------------------------------------------------------


THE COLLATERAL AGENT, INDICATING THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS
AND THE ESTIMATED COST OF ANY COMPLIANCE, REMOVAL OR REMEDIAL ACTION IN
CONNECTION WITH ANY HAZARDOUS MATERIALS ON SUCH PROPERTIES; WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IF THE JOINT LEAD ARRANGERS OR THE COLLATERAL AGENT
DETERMINES AT ANY TIME THAT A MATERIAL RISK EXISTS THAT ANY SUCH REPORT WILL NOT
BE PROVIDED WITHIN THE TIME REFERRED TO ABOVE, THE JOINT LEAD ARRANGERS OR THE
COLLATERAL AGENT MAY RETAIN AN ENVIRONMENTAL CONSULTING FIRM TO PREPARE SUCH
REPORT AT THE EXPENSE OF THE BORROWER, AND THE BORROWER HEREBY GRANTS AND AGREES
TO CAUSE ANY SUBSIDIARY THAT OWNS ANY PROPERTY DESCRIBED IN SUCH REQUEST TO
GRANT AT THE TIME OF SUCH REQUEST TO THE JOINT LEAD ARRANGERS, THE LENDER
PARTIES, SUCH FIRM AND ANY AGENTS OR REPRESENTATIVES THEREOF AN IRREVOCABLE
NON-EXCLUSIVE LICENSE, SUBJECT TO THE RIGHTS OF TENANTS, TO ENTER ONTO THEIR
RESPECTIVE PROPERTIES TO UNDERTAKE SUCH AN ASSESSMENT.

(N)           COMPLIANCE WITH TERMS OF LEASEHOLDS.  MAKE ALL PAYMENTS AND
OTHERWISE PERFORM ALL OBLIGATIONS IN RESPECT OF ALL LEASES OF REAL PROPERTY TO
WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS A PARTY, KEEP SUCH LEASES IN
FULL FORCE AND EFFECT AND NOT ALLOW SUCH LEASES TO LAPSE OR BE TERMINATED OR ANY
RIGHTS TO RENEW SUCH LEASES TO BE FORFEITED OR CANCELLED, NOTIFY THE PAYING
AGENT OF ANY DEFAULT BY ANY PARTY WITH RESPECT TO SUCH LEASES AND COOPERATE WITH
THE PAYING AGENT IN ALL RESPECTS TO CURE ANY SUCH DEFAULT, AND CAUSE EACH OF ITS
SUBSIDIARIES TO DO SO, EXCEPT, IN ANY CASE, WHERE THE FAILURE TO DO SO, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.

Section 5.02.          Negative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will not, at any time:

(A)           LIENS, ETC.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT
ANY OF ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY LIEN ON
OR WITH RESPECT TO ANY OF ITS PROPERTIES OF ANY CHARACTER (INCLUDING, WITHOUT
LIMITATION, ACCOUNTS) WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR SIGN OR FILE
OR SUFFER TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO SIGN OR FILE OR SUFFER
TO EXIST, UNDER THE UNIFORM COMMERCIAL CODE OF ANY JURISDICTION, A FINANCING
STATEMENT THAT NAMES THE BORROWER OR ANY OF ITS SUBSIDIARIES AS DEBTOR, OR SIGN
OR SUFFER TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO SIGN OR SUFFER TO
EXIST, ANY SECURITY AGREEMENT AUTHORIZING ANY SECURED PARTY THEREUNDER TO FILE
SUCH FINANCING STATEMENT, OR ASSIGN, OR PERMIT ANY OF ITS SUBSIDIARIES TO
ASSIGN, ANY ACCOUNTS OR OTHER RIGHT TO RECEIVE INCOME, EXCEPT:

(I)            LIENS CREATED UNDER THE LOAN DOCUMENTS;

(II)           PERMITTED LIENS;

(III)          LIENS EXISTING ON THE DATE HEREOF AND DESCRIBED ON
SCHEDULE 4.01(U) HERETO;

62


--------------------------------------------------------------------------------


(IV)          PURCHASE MONEY LIENS ARISING FROM FINANCINGS UPON OR IN REAL
PROPERTY OR EQUIPMENT ACQUIRED OR HELD BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS TO SECURE THE PURCHASE PRICE OF
SUCH PROPERTY OR EQUIPMENT OR TO SECURE DEBT INCURRED SOLELY FOR THE PURPOSE OF
FINANCING THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY SUCH PROPERTY OR
EQUIPMENT TO BE SUBJECT TO SUCH LIENS, OR LIENS EXISTING ON ANY SUCH PROPERTY OR
EQUIPMENT AT THE TIME OF ACQUISITION (OTHER THAN ANY SUCH LIENS CREATED IN
CONTEMPLATION OF SUCH ACQUISITION THAT DO NOT SECURE THE PURCHASE PRICE), OR
EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY OF THE FOREGOING FOR THE SAME OR A
LESSER AMOUNT; PROVIDED, HOWEVER, THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY
PROPERTY OTHER THAN THE PROPERTY OR EQUIPMENT BEING ACQUIRED, CONSTRUCTED OR
IMPROVED, AND NO SUCH EXTENSION, RENEWAL OR REPLACEMENT SHALL EXTEND TO OR COVER
ANY PROPERTY NOT THERETOFORE SUBJECT TO THE LIEN BEING EXTENDED, RENEWED OR
REPLACED; AND PROVIDED FURTHER THAT THE DEBT SECURED BY LIENS PERMITTED BY THIS
CLAUSE (IV) SHALL BE PERMITTED UNDER SECTION 5.02(B)(III)(B);

(V)           LIENS ON OR WITH RESPECT TO THE EQUITY INTERESTS OR ASSETS OF A
NEWLY-FORMED OR NEWLY-ACQUIRED SUBSIDIARY GRANTED IN CONNECTION WITH FINANCING
THE FORMATION OF, OR THE ACQUISITION OF ALL OF THE EQUITY INTERESTS OR ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF, SUCH PERSON, AS CONTEMPLATED IN SECTION
5.02(F)(VII); AND

(VI)          LIENS NOT OTHERWISE PERMITTED UNDER THIS SECTION 5.02(A); PROVIDED
THAT (A) SUCH LIENS SHALL NOT EXTEND TO OR COVER ANY COLLATERAL AND (B) THE BOOK
VALUE OF THE ASSETS SUBJECT TO SUCH LIENS SHALL NOT EXCEED, IN THE AGGREGATE,
15% OF THE BOOK VALUE OF THE BORROWER’S CONSOLIDATED PROPERTY, PLANT AND
EQUIPMENT, IN EACH CASE AS SUCH BOOK VALUE IS DETERMINED IN ACCORDANCE WITH
GAAP.

(B)           DEBT.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT ANY OF
ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY DEBT, EXCEPT:

(I)            IN THE CASE OF THE BORROWER OR A SUBSIDIARY GUARANTOR,

(A)          Debt in respect of Hedge Agreements permitted under Section 5.02(m)
hereof;

(B)           Debt owed to a Subsidiary Guarantor, which Debt (x) shall
constitute Pledged Debt, (y) shall be subordinated to the Facilities and on
terms acceptable to the Joint Lead Arrangers and (z) shall be evidenced by
promissory notes in form and substance satisfactory to the Joint Lead Arrangers
and such promissory notes shall be pledged as security for the Obligations of
the holder thereof under the Loan Documents to which such holder is a party and
delivered to the Collateral Agent pursuant to the terms of the Security
Agreement;

(C)           so long as no Event of Default has occurred and is continuing, or
would result therefrom, (x) other unsecured Debt and (y) Debt secured by Liens
permitted under Section 5.02(a)(vi); provided that before and after giving
effect to such Debt, the Borrower is in pro forma compliance with the covenants
in Section 5.04, calculated based on the financial statements most recently
delivered

63


--------------------------------------------------------------------------------


pursuant to Section 5.03 and as though such Debt had been incurred at the
beginning of the four-quarter period covered thereby;

(II)           IN THE CASE OF ANY SUBSIDIARY OF THE BORROWER,

(A)          Debt owed to the Borrower or to a Subsidiary Guarantor, provided
that, in each case, such Debt (x) shall constitute Pledged Debt, (y) shall be
subordinated to the Facilities and on terms acceptable to the Joint Lead
Arrangers and (z) shall be evidenced by promissory notes in form and substance
satisfactory to the Joint Lead Arrangers and such promissory notes shall be
pledged as security for the Obligations of the holder thereof under the Loan
Documents to which such holder is a party and delivered to the Collateral Agent
pursuant to the terms of the Security Agreement;

(B)           so long as no Event of Default has occurred and is continuing or
would result therefrom, other unsecured Debt in an aggregate principal amount
not to exceed $50 million at any one time outstanding; and

(C)           Debt of a newly-formed or newly-acquired Subsidiary owed to a
Person financing the formation of such Subsidiary or the acquisition of all of
the Equity Interests in or all or substantially all of the assets of such
Subsidiary as contemplated by Section 5.02(f)(vii);

(III)          IN THE CASE OF THE BORROWER AND ITS SUBSIDIARIES,

(A)          Debt under the Loan Documents,

(B)           so long as no Event of Default has occurred and is continuing, or
would result therefrom, Debt secured by Liens permitted by Section 5.02(a)(v);
provided, that before and after giving effect to such Debt, the Borrower is in
pro forma compliance with the financial covenants set forth in Section 5.04
hereof calculated based on the financial statements most recently delivered
pursuant to Section 5.03 and as though such Debt was incurred at the beginning
of the four-quarter period covered thereby, and

(C)           the Surviving Debt, and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, any Surviving Debt, provided that
the terms of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
otherwise permitted by the Loan Documents, provided further that the principal
amount of such Surviving Debt shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing (except by an amount equal to a reasonable premium paid, and
reasonable fees and expenses incurred, in connection with such refinancing), and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such extension, refunding or refinancing, provided still
further that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such

64


--------------------------------------------------------------------------------


extending, refunding or refinancing Debt, and of any agreement entered into and
of any instrument issued in connection therewith, are no less favorable in any
material respect to the Loan Parties or the Lender Parties than the terms of any
agreement or instrument governing the Surviving Debt being extended, refunded or
refinanced and the interest rate applicable to any such extending, refunding or
refinancing Debt does not exceed the then applicable market interest rate.

(C)           CHANGE IN NATURE OF BUSINESS.  MAKE, OR PERMIT ANY OF ITS
SUBSIDIARIES TO MAKE, ANY MATERIAL CHANGE IN THE NATURE OF ITS BUSINESS AS
CARRIED ON AT THE DATE HEREOF.

(D)           MERGERS, ETC.  MERGE INTO OR CONSOLIDATE WITH ANY PERSON OR PERMIT
ANY PERSON TO MERGE INTO IT, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT
THAT:

(I)            ANY SUBSIDIARY OF THE BORROWER MAY MERGE INTO OR CONSOLIDATE WITH
THE BORROWER (SO LONG AS SUCH SUBSIDIARY IS A SUBSIDIARY GUARANTOR) OR ANY OTHER
SUBSIDIARY OF THE BORROWER, PROVIDED THAT, IN THE CASE OF ANY SUCH MERGER OR
CONSOLIDATION, THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION SHALL BE A
WHOLLY OWNED SUBSIDIARY OF THE BORROWER, PROVIDED FURTHER THAT, IN THE CASE OF
ANY SUCH MERGER OR CONSOLIDATION TO WHICH A SUBSIDIARY GUARANTOR IS A PARTY, THE
PERSON FORMED BY SUCH MERGER OR CONSOLIDATION SHALL BE A SUBSIDIARY GUARANTOR;
AND

(II)           IN CONNECTION WITH ANY ACQUISITION PERMITTED UNDER
SECTION 5.02(F), ANY SUBSIDIARY OF THE BORROWER MAY MERGE INTO OR CONSOLIDATE
WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE
WITH IT; PROVIDED THAT THE PERSON SURVIVING SUCH MERGER SHALL BE A WHOLLY OWNED
SUBSIDIARY OF THE BORROWER AND SUCH PERSON SHALL BECOME A SUBSIDIARY GUARANTOR
HEREUNDER;

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default and, in the
case of any such merger to which the Borrower is a party, the Borrower is the
surviving corporation.

(E)           SALES, ETC., OF ASSETS.  SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF, OR PERMIT ANY OF ITS SUBSIDIARIES TO SELL, LEASE, TRANSFER OR
OTHERWISE DISPOSE OF, ANY ASSETS, OR GRANT ANY OPTION OR OTHER RIGHT TO
PURCHASE, LEASE OR OTHERWISE ACQUIRE, EXCEPT:

(I)            SALES OF INVENTORY IN THE ORDINARY COURSE OF ITS BUSINESS;

(II)           IN A TRANSACTION AUTHORIZED BY SECTION 5.02(D);

(III)          SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD OCCUR AFTER GIVING EFFECT THERETO, SALES OF ASSETS CONSISTING OF REAL
PROPERTY, PLANT AND EQUIPMENT FOR CASH AND FOR FAIR VALUE IN AN AGGREGATE AMOUNT
FOR ALL SUCH DISPOSITIONS FROM AND AFTER THE CLOSING DATE NOT TO EXCEED, AT ANY
TIME, 10% OF THE AGGREGATE AMOUNT OF PROPERTY, PLANT AND EQUIPMENT (DETERMINED
IN ACCORDANCE WITH GAAP) AS REFLECTED ON THE BORROWER’S CONSOLIDATED BALANCE
SHEET CONTAINED IN THE FINANCIAL STATEMENTS MOST RECENTLY DELIVERED PURSUANT TO
SECTION 5.03(B), IT BEING UNDERSTOOD THAT FOR THE PURPOSES OF SALES OF ASSETS
PERMITTED BY THIS CLAUSE (III), THE SUBJECT PROPERTY RELATED TO SUCH ASSETS MAY
BE SOLD IN CONNECTION THEREWITH;

65


--------------------------------------------------------------------------------


(IV)          SALES, TRANSFERS AND OTHER DISPOSITIONS OF ASSETS AMONG LOAN
PARTIES;

(V)           SALES OF ASSETS ACQUIRED AFTER THE EFFECTIVE DATE THAT DO NOT
CONSTITUTE COLLATERAL UNDER THE LOAN DOCUMENTS; IT BEING UNDERSTOOD THAT FOR THE
PURPOSES OF SALES OF ASSETS PERMITTED BY THIS CLAUSE (V), THE SUBJECT PROPERTY
RELATED TO SUCH ASSETS MAY BE SOLD IN CONNECTION THEREWITH; AND

(VI)          THE SALE IN ONE TRANSACTION OR SERIES OF RELATED TRANSACTIONS, FOR
CASH AND FOR FAIR VALUE, OF ALL OF THE EQUITY INTERESTS OR ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF A SUBSIDIARY OR RELATED GROUP OF SUBSIDIARIES OF THE
BORROWER THAT IN ANY CASE CONSTITUTE A SINGLE BUSINESS, PROVIDED THAT THE FAIR
MARKET VALUE OF THE EQUITY INTERESTS AND ASSETS SO DISPOSED OF SHALL NOT EXCEED
$250,000,000 IN THE AGGREGATE.

(F)            INVESTMENTS IN OTHER PERSONS.  MAKE OR HOLD, OR PERMIT ANY OF ITS
SUBSIDIARIES TO MAKE OR HOLD, ANY INVESTMENT IN ANY PERSON, EXCEPT:

(I)            INVESTMENTS BY (X) THE BORROWER IN SUBSIDIARY GUARANTORS,
(Y) SUBSIDIARY GUARANTORS IN THE BORROWER AND OTHER SUBSIDIARY GUARANTORS, AND
(Z) THE BORROWER OR SUBSIDIARY GUARANTORS IN NEW SUBSIDIARIES, PROVIDED, THAT
SUCH SUBSIDIARIES BECOME SUBSIDIARY GUARANTORS HEREUNDER;

(II)           LOANS AND ADVANCES TO EMPLOYEES IN THE ORDINARY COURSE OF THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES AS PRESENTLY CONDUCTED IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $500,000 AT ANY TIME OUTSTANDING;

(III)          INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES IN CASH
EQUIVALENTS;

(IV)          INVESTMENTS EXISTING ON THE DATE HEREOF AND DESCRIBED ON
SCHEDULE 4.01(V) HERETO;

(V)           INVESTMENTS BY THE BORROWER IN HEDGE AGREEMENTS PERMITTED UNDER
SECTION 5.02(B)(I)(A);

(VI)          INVESTMENTS CONSISTING OF INTERCOMPANY DEBT PERMITTED UNDER
SECTION 5.02(B)(I)(B) OR 5.02(B)(II);

(VII)         SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD OCCUR AFTER GIVING EFFECT THERETO, OTHER INVESTMENTS CONSISTING OF
ACQUISITIONS OR FORMATIONS OF ALL OR SUBSTANTIALLY ALL OF THE EQUITY INTERESTS
OR ASSETS OF ANOTHER PERSON; PROVIDED THAT WITH RESPECT TO ANY INVESTMENTS MADE
UNDER THIS CLAUSE (VII):  (A) IF SUCH INVESTMENT IS IN THE EQUITY INTERESTS OF
SUCH PERSON, EITHER (1) SUCH PERSON SHALL BE A SUBSIDIARY GUARANTOR HEREUNDER OR
(2) EITHER (X) SUCH ACQUISITION OR FORMATION IS FINANCED WITH THE PROCEEDS OF
INDEBTEDNESS SECURED BY (AND ONLY BY) THE ACCOUNTS RECEIVABLES, INVENTORY AND
RELATED DOCUMENTS AND GENERAL INTANGIBLES OF THE SUBSIDIARY SO ACQUIRED AND ITS
RESPECTIVE SUBSIDIARIES, WHICH INDEBTEDNESS IS NOT RECOURSE TO (INCLUDING BY WAY
OF GUARANTY) THE BORROWER AND ITS OTHER SUBSIDIARIES OR (Y) THE BORROWER
OTHERWISE ELECTS IN ACCORDANCE WITH SECTION 5.01(J) THAT SUCH NEWLY-ACQUIRED
SUBSIDIARY SHALL BE AN EXCLUDED SUBSIDIARY; (B) IMMEDIATELY BEFORE AND AFTER
GIVING EFFECT THERETO, NO DEFAULT

66


--------------------------------------------------------------------------------


SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM; (C) ANY COMPANY
OR BUSINESS ACQUIRED OR INVESTED IN PURSUANT TO THIS CLAUSE (VII) SHALL BE IN
THE SAME OR RELATED LINE OF BUSINESS AS THE BUSINESS OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES; (D) IMMEDIATELY AFTER GIVING EFFECT TO THE ACQUISITION OF A
COMPANY OR BUSINESS PURSUANT TO THIS CLAUSE (VII), THE BORROWER SHALL BE IN PRO
FORMA COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTION 5.04, CALCULATED BASED
ON THE FINANCIAL STATEMENTS MOST RECENTLY DELIVERED TO THE LENDER PARTIES
PURSUANT TO SECTION 5.03 AND AS THOUGH SUCH ACQUISITION HAD OCCURRED AT THE
BEGINNING OF THE FOUR-QUARTER PERIOD COVERED THEREBY, AS EVIDENCED BY A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE BORROWER DELIVERED TO THE
LENDER PARTIES DEMONSTRATING SUCH COMPLIANCE; AND (E) WITHIN 30 DAYS AFTER THE
ACQUISITION OF A COMPANY OR BUSINESS PURSUANT TO THIS CLAUSE (VII) THE BORROWER
SHALL PROVIDE REVISED FORECASTS OF THE TYPE REFERRED TO IN SECTION 5.03(E)
GIVING PRO FORMA EFFECT TO SUCH ACQUISITION;

(VIII)        SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD OCCUR AFTER GIVING EFFECT THERETO, INVESTMENTS IN OTHER PERSONS THAT ARE
NOT CONTROLLED BY THE BORROWER UP TO AN AGGREGATE AMOUNT OF 10% OF THE
CONSOLIDATED TOTAL ASSETS OF THE BORROWER (DETERMINED IN ACCORDANCE WITH GAAP)
AS REFLECTED ON THE BORROWER’S CONSOLIDATED BALANCE SHEET CONTAINED IN THE
FINANCIAL STATEMENTS MOST RECENTLY DELIVERED PURSUANT TO SECTION 5.03(B); AND

(IX)           INVESTMENTS IN MESABI NUGGET; PROVIDED, THAT, BOTH BEFORE AND
AFTER GIVING EFFECT TO ANY SUCH INVESTMENT THE BORROWER IS IN PRO FORMA
COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTION 5.04, CALCULATED BASED ON THE
FINANCIAL STATEMENTS MOST RECENTLY DELIVERED TO THE LENDER PARTIES PURSUANT TO
SECTION 5.03 AND AS THOUGH SUCH INVESTMENT HAD OCCURRED AT THE BEGINNING OF THE
FOUR-QUARTER PERIOD COVERED THEREBY.

(G)           RESTRICTED PAYMENTS.  DECLARE OR PAY ANY DIVIDENDS, PURCHASE,
REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR VALUE ANY OF ITS EQUITY
INTERESTS NOW OR HEREAFTER OUTSTANDING, RETURN ANY CAPITAL TO ITS STOCKHOLDERS,
PARTNERS OR MEMBERS (OR THE EQUIVALENT PERSONS THEREOF) AS SUCH, MAKE ANY
DISTRIBUTION OF ASSETS, EQUITY INTERESTS, OBLIGATIONS OR SECURITIES TO ITS
STOCKHOLDERS, PARTNERS OR MEMBERS (OR THE EQUIVALENT PERSONS THEREOF) AS SUCH,
OR PERMIT ANY OF ITS SUBSIDIARIES TO DO ANY OF THE FOREGOING, OR PERMIT ANY OF
ITS SUBSIDIARIES TO PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR
VALUE ANY EQUITY INTERESTS IN THE BORROWER OR TO ISSUE OR SELL ANY EQUITY
INTERESTS OR ACCEPT ANY CAPITAL CONTRIBUTIONS, EXCEPT THAT, SO LONG AS NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF ANY ACTION
DESCRIBED IN CLAUSE (I) THROUGH (IV) BELOW OR WOULD RESULT THEREFROM:

(i)            the Borrower may (A) declare and pay dividends and distributions
payable only in common stock of the Borrower, (B)  purchase, redeem, retire,
defease or otherwise acquire shares of its capital stock with the proceeds
received contemporaneously from the issue of new shares of its capital stock
with equal or inferior voting powers, designations, preferences and rights and
(C) purchase, redeem, retire or defease any Debt that is convertible into Equity
Interests,

67


--------------------------------------------------------------------------------


(ii)           any Subsidiary of the Borrower may (A) declare and pay cash
dividends to the Borrower, (B) declare and pay cash dividends to any other Loan
Party of which it is a Subsidiary and (C) accept capital contributions from its
parent to the extent permitted under Section 5.01(f)(i),

(iii)          the Borrower may make payments restricted by this Section 5.02(g)
so long as immediately after giving pro forma effect to such payment, the Total
Debt/Consolidated EBITDA Ratio is no higher than 3.50:1.00; provided however
during any fiscal quarter of the Borrower that the Total Debt/Consolidated
EBITDA Ratio exceeds 3.50:1.00, then the Borrower may declare and pay dividends
and distributions restricted by this Section 5.02(g) so long as the aggregate
amount of such dividends or distributions does not exceed $25,000,000 for such
fiscal quarter.

(iv)          so long as no Default has occurred and is continuing or would
result therefrom, the Borrower may make payments of contractual dividends on
convertible equity securities.

(H)           AMENDMENTS OF CONSTITUTIVE DOCUMENTS.  AMEND, OR PERMIT ANY OF ITS
SUBSIDIARIES TO AMEND, ITS CERTIFICATE OF INCORPORATION OR BYLAWS OR OTHER
CONSTITUTIVE DOCUMENTS IN ANY RESPECT WHICH COULD BE MATERIALLY ADVERSE TO THE
INTEREST OF THE LENDER PARTIES.

(I)            ACCOUNTING CHANGES.  MAKE OR PERMIT ANY CHANGE IN (I) ACCOUNTING
POLICIES OR REPORTING PRACTICES, EXCEPT AS REQUIRED OR PERMITTED BY GAAP, OR
(II) FISCAL YEAR.

(J)            AMENDMENT, ETC., OF RELATED DOCUMENTS.  CANCEL OR TERMINATE ANY
RELATED DOCUMENT (EXCEPT IN CONNECTION WITH THE PREPAYMENT OF ANY DEBT PERMITTED
TO BE PREPAID HEREUNDER) OR CONSENT TO OR ACCEPT ANY CANCELLATION OR TERMINATION
THEREOF, AMEND, MODIFY OR CHANGE IN ANY MANNER ANY TERM OR CONDITION OF ANY
RELATED DOCUMENT OR GIVE ANY CONSENT, WAIVER OR APPROVAL THEREUNDER, WAIVE ANY
DEFAULT UNDER OR ANY BREACH OF ANY TERM OR CONDITION OF ANY RELATED DOCUMENT,
AGREE IN ANY MANNER TO ANY OTHER AMENDMENT, MODIFICATION OR CHANGE OF ANY TERM
OR CONDITION OF ANY RELATED DOCUMENT OR TAKE ANY OTHER ACTION IN CONNECTION WITH
ANY RELATED DOCUMENT THAT WOULD IMPAIR THE VALUE OF THE INTEREST OR RIGHTS OF
ANY LOAN PARTY THEREUNDER OR THAT WOULD IMPAIR THE RIGHTS OR INTERESTS OF ANY
AGENT OR ANY LENDER PARTY, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO ANY OF THE
FOREGOING.

(K)           NEGATIVE PLEDGE.  ENTER INTO OR SUFFER TO EXIST, OR PERMIT ANY OF
ITS SUBSIDIARIES TO ENTER INTO OR SUFFER TO EXIST, ANY AGREEMENT PROHIBITING OR
CONDITIONING THE CREATION OR ASSUMPTION OF ANY LIEN UPON ANY OF ITS PROPERTY OR
ASSETS EXCEPT (I) IN FAVOR OF THE SECURED PARTIES OR (II) IN CONNECTION WITH
(A) ANY SURVIVING DEBT AND (B) ANY PURCHASE MONEY DEBT PERMITTED BY
SECTION 5.02(B)(III)(B) SOLELY TO THE EXTENT THAT THE AGREEMENT OR INSTRUMENT
GOVERNING SUCH DEBT PROHIBITS A LIEN ON THE PROPERTY ACQUIRED WITH THE PROCEEDS
OF SUCH DEBT.

68


--------------------------------------------------------------------------------


(L)            PARTNERSHIPS, ETC.  BECOME A GENERAL PARTNER IN ANY GENERAL OR
LIMITED PARTNERSHIP OR JOINT VENTURE, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO
SO, OTHER THAN ANY SUBSIDIARY THE SOLE ASSETS OF WHICH CONSIST OF ITS INTEREST
IN SUCH PARTNERSHIP OR JOINT VENTURE.

(M)          SPECULATIVE TRANSACTIONS.  ENGAGE, OR PERMIT ANY OF ITS
SUBSIDIARIES TO ENGAGE, IN ANY TRANSACTION INVOLVING COMMODITY OPTIONS OR
FUTURES CONTRACTS OR ANY SIMILAR SPECULATIVE TRANSACTIONS OTHER THAN IN ANY
EVENT TRANSACTIONS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE; IT BEING UNDERSTOOD, HOWEVER, THAT THE BORROWER MAY ENGAGE
IN INTEREST RATE MANAGEMENT TRANSACTIONS THAT ARE NOT SPECULATIVE SO LONG AS THE
OTHER REQUIREMENTS OF THIS AGREEMENT ARE COMPLIED WITH.

(N)           PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES.  DIRECTLY OR
INDIRECTLY, ENTER INTO OR SUFFER TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO
ENTER INTO OR SUFFER TO EXIST, ANY AGREEMENT OR ARRANGEMENT LIMITING THE ABILITY
OF ANY OF ITS SUBSIDIARIES TO DECLARE OR PAY DIVIDENDS OR OTHER DISTRIBUTIONS IN
RESPECT OF ITS EQUITY INTERESTS OR REPAY OR PREPAY ANY DEBT OWED TO, MAKE LOANS
OR ADVANCES TO, OR OTHERWISE TRANSFER ASSETS TO OR INVEST IN, THE BORROWER OR
ANY SUBSIDIARY OF THE BORROWER (WHETHER THROUGH A COVENANT RESTRICTING
DIVIDENDS, LOANS, ASSET TRANSFERS OR INVESTMENTS, A FINANCIAL COVENANT OR
OTHERWISE), EXCEPT (I) THE LOAN DOCUMENTS AND (II) ANY AGREEMENT OR INSTRUMENT
EVIDENCING SURVIVING DEBT.

(O)           BORROWING BASE COVENANT.  AT ANY TIME AFTER (I) ANY ASSETS OF A
TYPE THAT WOULD CONSTITUTE COLLATERAL HAVE BEEN PLEDGED BY ANY SUBSIDIARY TO ANY
PERSON FINANCING A TRANSACTION PERMITTED UNDER SECTION 5.02(F)(VII) OR (II) THE
BORROWER HAS ELECTED TO DESIGNATE A NEWLY-FORMED OR NEWLY-ACQUIRED SUBSIDIARY AS
AN EXCLUDED SUBSIDIARY AS PERMITTED UNDER SECTION 5.01(J), THEN, THE BORROWER
SHALL NOT PERMIT AT ANY TIME THEREAFTER THE AGGREGATE OF (X) 85% OF THE BOOK
VALUE OF THE ACCOUNTS RECEIVABLE THAT CONSTITUTE COLLATERAL AND (Y) 65% OF THE
BOOK VALUE OF THE INVENTORY THAT CONSTITUTES COLLATERAL TO BE LESS THAN THE SUM
OF (A) THE AGGREGATE PRINCIPAL AMOUNT OUTSTANDING UNDER THE REVOLVING CREDIT
FACILITY AT SUCH TIME (INCLUDING OUTSTANDING LETTERS OF CREDIT AND SWING LINE
ADVANCES) PLUS (B) THE AGGREGATE AMOUNT OF OBLIGATIONS OUTSTANDING UNDER SECURED
CASH MANAGEMENT AGREEMENTS AT SUCH TIME PLUS (C) THE AGGREGATE AGREEMENT VALUE
OF ALL SECURED HEDGE AGREEMENTS AT SUCH TIME.

Section 5.03.          Reporting Requirements.  So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Agents and the Lender
Parties:

(A)           DEFAULT NOTICE.  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TWO
DAYS AFTER THE OCCURRENCE OF EACH DEFAULT OR ANY EVENT, DEVELOPMENT OR
OCCURRENCE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT CONTINUING ON THE
DATE OF SUCH STATEMENT, A STATEMENT OF THE CHIEF FINANCIAL OFFICER OF THE
BORROWER SETTING FORTH DETAILS OF SUCH DEFAULT AND THE ACTION THAT THE BORROWER
HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO.

69


--------------------------------------------------------------------------------


(B)           ANNUAL FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
90 DAYS AFTER THE END OF EACH FISCAL YEAR, A COPY OF THE ANNUAL AUDIT REPORT FOR
SUCH YEAR FOR THE BORROWER AND ITS SUBSIDIARIES, INCLUDING THEREIN A
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF
SUCH FISCAL YEAR AND A CONSOLIDATED STATEMENT OF INCOME AND A CONSOLIDATED
STATEMENT OF CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL
YEAR, IN EACH CASE ACCOMPANIED BY AN OPINION ACCEPTABLE TO THE REQUIRED LENDERS
OF ERNST & YOUNG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED
STANDING ACCEPTABLE TO THE REQUIRED LENDERS TOGETHER WITH A CERTIFICATE OF A
FINANCIAL OFFICER OF THE BORROWER STATING THAT NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR, IF A DEFAULT HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO
THE NATURE THEREOF AND THE ACTION THAT THE BORROWER HAS TAKEN AND PROPOSES TO
TAKE WITH RESPECT THERETO.

(C)           QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL
YEAR, A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF
THE END OF SUCH QUARTER AND A CONSOLIDATED STATEMENT OF INCOME AND A
CONSOLIDATED STATEMENT OF CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR
THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL QUARTER AND ENDING WITH
THE END OF SUCH FISCAL QUARTER AND A CONSOLIDATED STATEMENT OF INCOME AND A
CONSOLIDATED STATEMENT OF CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR
THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE
END OF SUCH QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE CORRESPONDING DATE OR PERIOD OF THE PRECEDING
FISCAL YEAR, ALL IN REASONABLE DETAIL AND DULY CERTIFIED (SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS) BY A FINANCIAL OFFICER OF THE BORROWER AS HAVING
BEEN PREPARED IN ACCORDANCE WITH GAAP, TOGETHER WITH (I) A CERTIFICATE OF SAID
OFFICER STATING THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF A DEFAULT
HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF AND THE
ACTION THAT THE BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO,
AND (II) A SCHEDULE IN FORM SATISFACTORY TO THE JOINT LEAD ARRANGERS OF THE
COMPUTATIONS USED BY THE BORROWER IN DETERMINING COMPLIANCE WITH THE COVENANTS
CONTAINED IN SECTION 5.04, PROVIDED THAT IN THE EVENT OF ANY CHANGE IN GAAP USED
IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, THE BORROWER SHALL ALSO
PROVIDE, IF NECESSARY FOR THE DETERMINATION OF COMPLIANCE WITH SECTION 5.04, A
STATEMENT OF RECONCILIATION CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP.

(D)           MONTHLY CERTIFICATE.  TO THE EXTENT THAT (I) ANY ASSETS OF A TYPE
THAT WOULD CONSTITUTE COLLATERAL HAVE BEEN PLEDGED BY ANY SUBSIDIARY TO ANY
PERSON FINANCING A TRANSACTION PERMITTED UNDER SECTION 5.02(F)(VII) OR (II) THE
BORROWER HAS ELECTED TO DESIGNATE A SUBSIDIARY AS AN EXCLUDED SUBSIDIARY AS
PERMITTED UNDER SECTION 5.01(J), THEN, AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 15 DAYS AFTER THE END OF EACH MONTH, A CERTIFICATE OF A FINANCIAL OFFICER
OF THE BORROWER, IN FORM AND SUBSTANCE SATISFACTORY TO THE JOINT LEAD ARRANGERS
AND THE ADMINISTRATIVE AGENTS, DEMONSTRATING THAT THE AGGREGATE OF (X) 85% OF
THE BOOK VALUE OF THE ACCOUNTS RECEIVABLE THAT CONSTITUTE COLLATERAL, AND
(Y) 65% OF THE BOOK VALUE OF THE INVENTORY THAT CONSTITUTES COLLATERAL EXCEEDS
THE SUM OF (A) THE AGGREGATE PRINCIPAL AMOUNT OUTSTANDING UNDER THE REVOLVING
CREDIT FACILITY (INCLUDING OUTSTANDING LETTERS OF CREDIT AND SWING LINE ADVANCES
PLUS (B) THE AGGREGATE AMOUNT OF OBLIGATIONS OUTSTANDING UNDER SECURED CASH
MANAGEMENT AGREEMENTS AT SUCH

70


--------------------------------------------------------------------------------


TIME PLUS (C) THE AGGREGATE AGREEMENT VALUE OF ALL SECURED HEDGE AGREEMENTS AT
SUCH TIME.

(E)           ANNUAL FORECASTS.  AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER
THAN 15 DAYS BEFORE THE END OF EACH FISCAL YEAR, FORECASTS PREPARED BY
MANAGEMENT OF THE BORROWER, IN FORM SATISFACTORY TO THE JOINT LEAD ARRANGERS, OF
BALANCE SHEETS, INCOME STATEMENTS AND CASH FLOW STATEMENTS ON AN ANNUAL BASIS
FOR THE FISCAL YEAR FOLLOWING SUCH FISCAL YEAR AND FOR EACH FISCAL YEAR
THEREAFTER UNTIL THE TERMINATION DATE.  SUCH FORECASTS SHALL SET FORTH A
STATEMENT OF THE PRINCIPAL ASSUMPTIONS REFLECTED THEREIN.

(F)            LITIGATION.  PROMPTLY AFTER THE COMMENCEMENT THEREOF, NOTICE OF
ALL ACTIONS, SUITS, INVESTIGATIONS, LITIGATION AND PROCEEDINGS IN WHICH THE
AMOUNT INVOLVED IS IN EXCESS OF $25,000,000 BEFORE ANY COURT OR GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR
FOREIGN, AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OF THE TYPE
DESCRIBED IN SECTION 4.01(F), AND PROMPTLY AFTER THE OCCURRENCE THEREOF, NOTICE
OF ANY MATERIAL ADVERSE CHANGE IN THE STATUS OR THE FINANCIAL EFFECT ON ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES OF THE DISCLOSED LITIGATION FROM THAT DESCRIBED
ON SCHEDULE 4.01(F) HERETO.

(G)           SECURITIES REPORTS.  PROMPTLY AFTER THE SENDING OR FILING THEREOF,
COPIES OF ALL PROXY STATEMENTS, FINANCIAL STATEMENTS AND REPORTS THAT ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES SENDS TO ITS STOCKHOLDERS, AND COPIES OF ALL
REGULAR, PERIODIC AND SPECIAL REPORTS, AND ALL REGISTRATION STATEMENTS, THAT ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES FILES WITH THE SECURITIES AND EXCHANGE
COMMISSION OR ANY GOVERNMENTAL AUTHORITY THAT MAY BE SUBSTITUTED THEREFOR, OR
WITH ANY NATIONAL SECURITIES EXCHANGE.

(H)           CREDITOR REPORTS.  (I) PROMPTLY AFTER THE FURNISHING THEREOF,
COPIES OF ANY STATEMENT OR REPORT FURNISHED TO ANY HOLDER OF SENIOR NOTES, AND
(II) PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY DEFAULT NOTICE
FURNISHED TO ANY HOLDER OF DEBT SECURITIES IN THE AGGREGATE OUTSTANDING IN
EXCESS OF $25,000,000 OF ANY LOAN PARTY OR OF ANY OF ITS SUBSIDIARIES PURSUANT
TO THE TERMS OF ANY INDENTURE, LOAN OR CREDIT OR SIMILAR AGREEMENT AND NOT
OTHERWISE REQUIRED TO BE FURNISHED TO THE LENDER PARTIES PURSUANT TO ANY OTHER
CLAUSE OF THIS SECTION 5.03.

(I)            AGREEMENT NOTICES.  PROMPTLY UPON RECEIPT THEREOF, COPIES OF ALL
NOTICES, REQUESTS AND OTHER DOCUMENTS RECEIVED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES UNDER OR PURSUANT TO ANY RELATED DOCUMENT OR INSTRUMENT, INDENTURE,
LOAN OR CREDIT OR SIMILAR AGREEMENT REGARDING OR RELATED TO ANY BREACH OR
DEFAULT BY ANY PARTY THERETO OR ANY OTHER EVENT THAT COULD MATERIALLY IMPAIR THE
VALUE OF THE INTERESTS OR THE RIGHTS OF ANY LOAN PARTY OR OTHERWISE HAVE A
MATERIAL ADVERSE EFFECT AND COPIES OF ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF ANY RELATED DOCUMENT OR INSTRUMENT, INDENTURE, LOAN OR CREDIT
OR SIMILAR AGREEMENT AND, FROM TIME TO TIME UPON REQUEST BY THE PAYING AGENT,
SUCH INFORMATION AND REPORTS REGARDING THE RELATED DOCUMENTS AND SUCH
INSTRUMENTS, INDENTURES AND LOAN AND CREDIT AND SIMILAR AGREEMENTS AS THE PAYING
AGENT MAY REASONABLY REQUEST.

71


--------------------------------------------------------------------------------


(J)            REVENUE AGENT REPORTS.  WITHIN 10 DAYS AFTER RECEIPT, COPIES OF
ALL REVENUE AGENT REPORTS (INTERNAL REVENUE SERVICE FORM 886), OR OTHER WRITTEN
PROPOSALS OF THE INTERNAL REVENUE SERVICE, THAT PROPOSE, DETERMINE OR OTHERWISE
SET FORTH POSITIVE ADJUSTMENTS TO THE FEDERAL INCOME TAX LIABILITY OF THE
AFFILIATED GROUP (WITHIN THE MEANING OF SECTION 1504(A)(1) OF THE INTERNAL
REVENUE CODE) OF WHICH THE BORROWER IS A MEMBER AGGREGATING $25,000,000 OR MORE.

(K)           ERISA.  ERISA EVENTS AND ERISA REPORTS.  (A) PROMPTLY AND IN ANY
EVENT WITHIN 10 DAYS AFTER ANY LOAN PARTY OR ANY ERISA AFFILIATE KNOWS OR HAS
REASON TO KNOW THAT ANY ERISA EVENT HAS OCCURRED, A STATEMENT OF THE CHIEF
FINANCIAL OFFICER OF THE BORROWER DESCRIBING SUCH ERISA EVENT AND THE ACTION, IF
ANY, THAT SUCH LOAN PARTY OR SUCH ERISA AFFILIATE HAS TAKEN AND PROPOSES TO TAKE
WITH RESPECT THERETO AND (B) ON THE DATE ANY RECORDS, DOCUMENTS OR OTHER
INFORMATION MUST BE FURNISHED TO THE PBGC WITH RESPECT TO ANY PLAN PURSUANT TO
SECTION 4010 OF ERISA, A COPY OF SUCH RECORDS, DOCUMENTS AND INFORMATION.

(I)            PLAN TERMINATIONS.  PROMPTLY AND IN ANY EVENT WITHIN TWO BUSINESS
DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY ERISA AFFILIATE, COPIES OF
EACH NOTICE FROM THE PBGC STATING ITS INTENTION TO TERMINATE ANY PLAN OR TO HAVE
A TRUSTEE APPOINTED TO ADMINISTER ANY PLAN.

(II)           PLAN ANNUAL REPORTS.  PROMPTLY AND IN ANY EVENT WITHIN 30 DAYS
AFTER THE FILING THEREOF WITH THE INTERNAL REVENUE SERVICE, COPIES OF EACH
SCHEDULE B (ACTUARIAL INFORMATION) TO THE ANNUAL REPORT (FORM 5500 SERIES) WITH
RESPECT TO EACH PLAN.

(III)          MULTIEMPLOYER PLAN NOTICES.  PROMPTLY AND IN ANY EVENT WITHIN
FIVE BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY ERISA
AFFILIATE FROM THE SPONSOR OF A MULTIEMPLOYER PLAN, COPIES OF EACH NOTICE
CONCERNING (A) THE IMPOSITION OF WITHDRAWAL LIABILITY BY ANY SUCH MULTIEMPLOYER
PLAN, (B) THE REORGANIZATION OR TERMINATION, WITHIN THE MEANING OF TITLE IV OF
ERISA, OF ANY SUCH MULTIEMPLOYER PLAN OR (C) THE AMOUNT OF LIABILITY INCURRED,
OR THAT MAY BE INCURRED, BY SUCH LOAN PARTY OR ANY ERISA AFFILIATE IN CONNECTION
WITH ANY EVENT DESCRIBED IN CLAUSE (A) OR (B).

(L)            ENVIRONMENTAL CONDITIONS.  PROMPTLY AFTER THE ASSERTION OR
OCCURRENCE THEREOF, NOTICE OF ANY ENVIRONMENTAL ACTION AGAINST OR OF ANY
NONCOMPLIANCE BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES WITH ANY
ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

(M)          INSURANCE.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 30 DAYS
AFTER THE END OF EACH FISCAL YEAR, A REPORT SUMMARIZING THE INSURANCE COVERAGE
(SPECIFYING TYPE, AMOUNT AND CARRIER) IN EFFECT FOR EACH LOAN PARTY AND ITS
SUBSIDIARIES AND CONTAINING SUCH ADDITIONAL INFORMATION AS ANY AGENT, OR ANY
LENDER PARTY THROUGH THE PAYING AGENT, MAY REASONABLY SPECIFY.

(N)           OTHER INFORMATION.  SUCH OTHER INFORMATION RESPECTING THE
BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE,
PROPERTIES OR PROSPECTS OF

72


--------------------------------------------------------------------------------


ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES AS ANY AGENT OR THE JOINT LEAD
ARRANGERS, OR ANY LENDER PARTY THROUGH THE PAYING AGENT, MAY FROM TIME TO TIME
REASONABLY REQUEST.

Section 5.04.          Financial Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

(A)           TOTAL DEBT TO CONSOLIDATED EBITDA RATIO.  MAINTAIN AT ALL TIMES A
TOTAL DEBT/CONSOLIDATED EBITDA RATIO OF NOT MORE THAN 5.00 : 1.00.

(B)           INTEREST COVERAGE RATIO.  MAINTAIN AT ALL TIMES AN INTEREST
COVERAGE RATIO OF NOT LESS THAN 2.00 : 1.00.


ARTICLE VI


EVENTS OF DEFAULT

Section 6.01.          Events of Default.  If any of the following events
(“Events of Default”) shall occur and be continuing:

(A)           (I) THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY ADVANCE
WHEN THE SAME SHALL BECOME DUE AND PAYABLE OR (II) THE BORROWER SHALL FAIL TO
PAY ANY INTEREST ON ANY ADVANCE, OR ANY LOAN PARTY SHALL FAIL TO MAKE ANY OTHER
PAYMENT UNDER ANY LOAN DOCUMENT, IN EACH CASE UNDER THIS CLAUSE (II) WITHIN TWO
BUSINESS DAYS AFTER THE SAME BECOMES DUE AND PAYABLE; OR

(B)           ANY REPRESENTATION OR WARRANTY MADE BY ANY LOAN PARTY (OR ANY OF
ITS OFFICERS) UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT SHALL PROVE TO HAVE
BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE; OR

(C)           THE BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY TERM, COVENANT
OR AGREEMENT CONTAINED IN SECTION 2.14, 5.01(E), (F), (I), (J), (M) OR (P),
5.02, 5.03 OR 5.04; PROVIDED THAT THE BORROWER SHALL HAVE A CURE PERIOD OF THREE
BUSINESS DAYS FOR ANY FAILURE TO PERFORM OR OBSERVE THE COVENANT CONTAINED IN
SECTION 5.02(P); OR

(D)           ANY LOAN PARTY SHALL FAIL TO PERFORM OR OBSERVE ANY OTHER TERM,
COVENANT OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED
OR OBSERVED IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 10 DAYS AFTER THE
EARLIER OF THE DATE ON WHICH (I) A RESPONSIBLE OFFICER BECOMES AWARE OF SUCH
FAILURE OR (II) WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE BORROWER BY
ANY AGENT OR ANY LENDER PARTY; OR

(E)           ANY LOAN PARTY, ANY OF ITS SUBSIDIARIES OR ANY EXCLUDED SUBSIDIARY
TO THE EXTENT ITS OBLIGATIONS ARE GUARANTEED BY A LOAN PARTY SHALL FAIL TO PAY
ANY PRINCIPAL OF, PREMIUM OR INTEREST ON OR ANY OTHER AMOUNT PAYABLE IN RESPECT
OF ANY DEBT OF SUCH LOAN PARTY, SUCH SUBSIDIARY OR SUCH EXCLUDED SUBSIDIARY (AS
THE CASE MAY BE) THAT IS OUTSTANDING IN A PRINCIPAL AMOUNT (OR, IN THE CASE OF
ANY HEDGE AGREEMENT, AN AGREEMENT VALUE) OF AT LEAST $5,000,000 EITHER
INDIVIDUALLY OR IN THE AGGREGATE (BUT

73


--------------------------------------------------------------------------------


EXCLUDING DEBT OUTSTANDING HEREUNDER), WHEN THE SAME BECOMES DUE AND PAYABLE
(WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR
OTHERWISE), AND SUCH FAILURE SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD,
IF ANY, SPECIFIED IN THE AGREEMENT OR INSTRUMENT RELATING TO SUCH DEBT; OR ANY
OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST UNDER ANY AGREEMENT OR
INSTRUMENT RELATING TO ANY SUCH DEBT AND SHALL CONTINUE AFTER THE APPLICABLE
GRACE PERIOD, IF ANY, SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT, IF THE EFFECT
OF SUCH EVENT OR CONDITION IS TO ACCELERATE, OR TO PERMIT THE ACCELERATION OF,
THE MATURITY OF SUCH DEBT OR OTHERWISE TO CAUSE, OR TO PERMIT THE HOLDER THEREOF
TO CAUSE, SUCH DEBT TO MATURE; OR ANY SUCH DEBT SHALL BE DECLARED TO BE DUE AND
PAYABLE OR REQUIRED TO BE PREPAID OR REDEEMED (OTHER THAN BY A REGULARLY
SCHEDULED REQUIRED PREPAYMENT OR REDEMPTION), PURCHASED OR DEFEASED, OR AN OFFER
TO PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH DEBT SHALL BE REQUIRED TO BE MADE,
IN EACH CASE PRIOR TO THE STATED MATURITY THEREOF; OR

(F)            ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL GENERALLY NOT PAY
ITS DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING ITS INABILITY TO
PAY ITS DEBTS GENERALLY, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS, OR SEEKING THE
ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER, TRUSTEE OR OTHER
SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY AND, IN THE
CASE OF ANY SUCH PROCEEDING INSTITUTED AGAINST IT (BUT NOT INSTITUTED BY IT)
THAT IS BEING DILIGENTLY CONTESTED BY IT IN GOOD FAITH, EITHER SUCH PROCEEDING
SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD OF 30 DAYS OR ANY OF THE
ACTIONS SOUGHT IN SUCH PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE ENTRY OF
AN ORDER FOR RELIEF AGAINST, OR THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR, IT OR ANY SUBSTANTIAL PART OF ITS
PROPERTY) SHALL OCCUR; OR ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL TAKE
ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE IN THIS
SUBSECTION (F); OR

(G)           ANY JUDGMENTS OR ORDERS, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
FOR THE PAYMENT OF MONEY IN EXCESS OF $5,000,000 SHALL BE RENDERED AGAINST ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES AND SHALL REMAIN UNPAID AND EITHER
(I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY ANY CREDITOR UPON SUCH
JUDGMENT OR ORDER OR (II) THERE SHALL BE ANY PERIOD OF 10 CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A
PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR

(H)           ANY NON-MONETARY JUDGMENT OR ORDER SHALL BE RENDERED AGAINST ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES THAT COULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT, AND THERE SHALL BE ANY PERIOD OF 10 CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A
PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR

(I)            ANY PROVISION OF ANY LOAN DOCUMENT AFTER DELIVERY THEREOF
PURSUANT TO SECTION 3.01 OR 5.01(J) SHALL FOR ANY REASON CEASE TO BE VALID AND
BINDING ON OR

74


--------------------------------------------------------------------------------


ENFORCEABLE AGAINST ANY LOAN PARTY PARTY TO IT, OR ANY SUCH LOAN PARTY SHALL SO
STATE IN WRITING; OR

(J)            ANY COLLATERAL DOCUMENT OR FINANCING STATEMENT AFTER DELIVERY
THEREOF PURSUANT TO SECTION 3.01 OR 5.01(J) SHALL FOR ANY REASON (OTHER THAN
PURSUANT TO THE TERMS THEREOF) CEASE TO CREATE A VALID AND PERFECTED FIRST
PRIORITY LIEN ON AND SECURITY INTEREST IN THE COLLATERAL PURPORTED TO BE COVERED
THEREBY; OR

(K)           A CHANGE OF CONTROL SHALL OCCUR; OR

(L)            ANY ERISA EVENT SHALL HAVE OCCURRED WITH RESPECT TO A PLAN AND
THE SUM (DETERMINED AS OF THE DATE OF OCCURRENCE OF SUCH ERISA EVENT) OF THE
INSUFFICIENCY OF SUCH PLAN AND THE INSUFFICIENCY OF ANY AND ALL OTHER PLANS WITH
RESPECT TO WHICH AN ERISA EVENT SHALL HAVE OCCURRED AND THEN EXIST (OR THE
LIABILITY OF THE LOAN PARTIES AND THE ERISA AFFILIATES RELATED TO SUCH ERISA
EVENT) EXCEEDS $3,000,000; OR

(M)          ANY LOAN PARTY OR ANY ERISA AFFILIATE SHALL HAVE BEEN NOTIFIED BY
THE SPONSOR OF A MULTIEMPLOYER PLAN THAT IT HAS INCURRED WITHDRAWAL LIABILITY TO
SUCH MULTIEMPLOYER PLAN IN AN AMOUNT THAT, WHEN AGGREGATED WITH ALL OTHER
AMOUNTS REQUIRED TO BE PAID TO MULTIEMPLOYER PLANS BY THE LOAN PARTIES AND THE
ERISA AFFILIATES AS WITHDRAWAL LIABILITY (DETERMINED AS OF THE DATE OF SUCH
NOTIFICATION), EXCEEDS $3,000,000 OR REQUIRES PAYMENTS EXCEEDING $500,000 PER
ANNUM; OR

(N)           ANY LOAN PARTY OR ANY ERISA AFFILIATE SHALL HAVE BEEN NOTIFIED BY
THE SPONSOR OF A MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN
REORGANIZATION OR IS BEING TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA,
AND AS A RESULT OF SUCH REORGANIZATION OR TERMINATION THE AGGREGATE ANNUAL
CONTRIBUTIONS OF THE LOAN PARTIES AND THE ERISA AFFILIATES TO ALL MULTIEMPLOYER
PLANS THAT ARE THEN IN REORGANIZATION OR BEING TERMINATED HAVE BEEN OR WILL BE
INCREASED OVER THE AMOUNTS CONTRIBUTED TO SUCH MULTIEMPLOYER PLANS FOR THE PLAN
YEARS OF SUCH MULTIEMPLOYER PLANS IMMEDIATELY PRECEDING THE PLAN YEAR IN WHICH
SUCH REORGANIZATION OR TERMINATION OCCURS BY AN AMOUNT EXCEEDING $3,000,000;

then, and in any such event, the Paying Agent (i) shall at the request, or may
with the consent, of the Required Lenders, by notice to the Borrower, declare
the Commitments of each Lender Party and the obligation of each Lender Party to
make Advances (other than Letter of Credit Advances by an Issuing Bank or a
Revolving Credit Lender pursuant to Section 2.03(c) and Swing Line Advances by a
Revolving Credit Lender pursuant to Section 2.02(b)) and of the Issuing Banks to
issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, (A) by notice to the Borrower, declare the Notes, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, (B) by notice to each party
required under the terms of any agreement in support of which a Standby Letter
of Credit is issued, request that all Obligations under such agreement be
declared to be due and payable and (C) by notice to any Issuing Bank,

75


--------------------------------------------------------------------------------


direct such Issuing Bank to deliver a Default Termination Notice to the
beneficiary of each Standby Letter of Credit issued by it, and such Issuing Bank
shall deliver such Default Termination Notices; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (x) the Commitments of each Lender
Party and the obligation of each Lender Party to make Advances (other than
Letter of Credit Advances by an Issuing Bank or a Revolving Credit Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Revolving Credit Lender
pursuant to Section 2.02(b)) and of the Issuing Banks to issue Letters of Credit
shall automatically be terminated and (y) the Notes, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

Section 6.02.          Actions in Respect of the Letters of Credit upon
Default.  If any Event of Default shall have occurred and be continuing, the
Paying Agent may, or shall at the request of the Required Lenders, irrespective
of whether it is taking any of the actions described in Section 6.01 or
otherwise, make demand upon the Borrower to, and forthwith upon such demand the
Borrower will, pay to the Collateral Agent on behalf of the Lender Parties in
same day funds at the Collateral Agent’s office designated in such demand, for
deposit in the L/C Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding.  If at any time the
Paying Agent or the Collateral Agent determines that any funds held in the L/C
Cash Collateral Account are subject to any right or claim of any Person other
than the Agents and the Lender Parties or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrower
will, forthwith upon demand by the Paying Agent or the Collateral Agent, pay to
the Collateral Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Paying Agent or the Collateral Agent, as
the case may be, determines to be free and clear of any such right and claim. 
Upon the drawing of any Letter of Credit for which funds are on deposit in the
L/C Cash Collateral Account, such funds shall be applied to reimburse the
Issuing Banks or Revolving Credit Lenders, as applicable, to the extent
permitted by applicable law.


ARTICLE VII


THE AGENTS, ETC.

Section 7.01.          Authorization and Action.  Each Lender Party (in its
capacities as a Lender, the Swing Line Bank (if applicable), an Issuing Bank (if
applicable) and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes the Joint Lead Arrangers and each Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement and the other Loan Documents as are delegated to the Joint
Lead Arrangers and such Agent by the terms hereof and thereof, together with
such powers and discretion as are reasonably incidental thereto.  As to any
matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of the Notes), no Agent nor the Joint Lead
Arrangers shall be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such

76


--------------------------------------------------------------------------------


instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that no Agent nor the Joint Lead Arrangers shall be required
to take any action that exposes such Agent nor the Joint Lead Arrangers to
personal liability or that is contrary to this Agreement or applicable law. 
Each Agent agrees to give to each Lender Party prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.

Section 7.02.          Reliance, Etc.  Neither the Joint Lead Arrangers nor any
Agent nor any of their respective directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or them under or in
connection with the Loan Documents, except for its or their own gross negligence
or willful misconduct.  Without limitation of the generality of the foregoing,
the Joint Lead Arrangers and each Agent:  (a) may treat the payee of any Note as
the holder thereof until, in the case of the Paying Agent, the Paying Agent
receives and accepts an Assignment and Assumption entered into by the Lender
that is the payee of such Note, as assignor, and an Eligible Assignee, as
assignee, or, in the case of any other Agent or the Joint Lead Arrangers, such
Agent or the Joint Lead Arrangers has received notice from the Paying Agent that
it has received and accepted such Assignment and Assumption, in each case as
provided in Section 8.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Loan Document on the part of any Loan Party or to inspect the property
(including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

Section 7.03.          Bank of America, N.A., National City Bank, Wells Fargo
Bank, National Association and Affiliates.  With respect to its Commitments, the
Advances made by it and the Notes issued to it, each of Bank of America, N.A.,
National City Bank and Wells Fargo Bank, National Association shall have the
same rights and powers under the Loan Documents as any other Lender Party and
may exercise the same as though it were not an Agent; and the term “Lender
Party” or “Lender Parties” shall, unless otherwise expressly indicated, include
Bank of America, N.A., National City Bank and Wells Fargo Bank, National
Association in their respective individual capacities.  Bank of America, N.A.,
National City Bank and Wells Fargo Bank, National Association  and their
respective affiliates may accept deposits from, lend money to, act as trustee
under indentures of, accept investment banking engagements from and generally
engage in any kind of business with, any Loan Party, any of its Subsidiaries and
any Person that may do business with or own securities of any Loan Party or any
such Subsidiary, all as if Bank of America, N.A., National City Bank and Wells
Fargo Bank, National Association were not Agents and without any duty to account
therefor to the Lender Parties.

77


--------------------------------------------------------------------------------


Section 7.04.          Lender Party Credit Decision.  Each Lender Party
acknowledges that it has, independently and without reliance upon any Agent, the
Joint Lead Arrangers or any other Lender Party and based on the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender Party also acknowledges that it will,
independently and without reliance upon any Agent, the Joint Lead Arrangers or
any other Lender Party and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.

Section 7.05.          Indemnification.


(A)           EACH LENDER PARTY SEVERALLY AGREES TO INDEMNIFY EACH LEAD ARRANGER
AND EACH AGENT (TO THE EXTENT NOT PROMPTLY REIMBURSED BY THE BORROWER) FROM AND
AGAINST SUCH LENDER PARTY’S RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF ANY
AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH AGENT
IN ANY WAY RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN
OR OMITTED BY SUCH AGENT UNDER THE LOAN DOCUMENTS (COLLECTIVELY, THE
“INDEMNIFIED COSTS”); PROVIDED, HOWEVER, THAT NO LENDER PARTY SHALL BE LIABLE
FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH
AGENT’S OR SUCH LEAD ARRANGER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FOUND
IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION WITH
RESPECT TO SUCH AGENT OR THE JOINT LEAD ARRANGERS, AS THE CASE MAY BE.  WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER PARTY AGREES TO REIMBURSE THE JOINT
LEAD ARRANGERS AND EACH AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL)
PAYABLE BY THE BORROWER UNDER SECTION 8.04, TO THE EXTENT THAT SUCH LEAD
ARRANGER OR SUCH AGENT IS NOT PROMPTLY REIMBURSED FOR SUCH COSTS AND EXPENSES BY
THE BORROWER.  IN THE CASE OF ANY INVESTIGATION, LITIGATION OR PROCEEDING GIVING
RISE TO ANY INDEMNIFIED COSTS, THIS SECTION 7.05 APPLIES WHETHER ANY SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY LENDER PARTY OR ANY
OTHER PERSON.


(B)           EACH LENDER PARTY SEVERALLY AGREES TO INDEMNIFY EACH ISSUING BANK
(TO THE EXTENT NOT PROMPTLY REIMBURSED BY THE BORROWER) FROM AND AGAINST SUCH
LENDER PARTY’S RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH ISSUING BANK IN ANY WAY
RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED
BY SUCH ISSUING BANK UNDER THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT NO LENDER
PARTY SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM SUCH ISSUING BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. 
WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER PARTY AGREES TO REIMBURSE SUCH
ISSUING BANK PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL) PAYABLE
BY THE BORROWER UNDER SECTION 8.04, TO THE EXTENT THAT SUCH ISSUING BANK IS NOT
PROMPTLY REIMBURSED FOR SUCH COSTS AND EXPENSES BY THE BORROWER.

78


--------------------------------------------------------------------------------



(C)           FOR PURPOSES OF THIS SECTION 7.05, THE LENDER PARTIES’ RESPECTIVE
RATABLE SHARES OF ANY AMOUNT SHALL BE DETERMINED, AT ANY TIME, ACCORDING TO THE
SUM OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE ADVANCES OUTSTANDING AT SUCH
TIME AND OWING TO THE RESPECTIVE LENDER PARTIES, (II) THEIR RESPECTIVE PRO RATA
SHARES OF THE AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING AT
SUCH TIME AND (III) THEIR RESPECTIVE UNUSED REVOLVING CREDIT COMMITMENTS AT SUCH
TIME; PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF SWING LINE ADVANCES OWING
TO THE SWING LINE BANK AND OF LETTER OF CREDIT ADVANCES OWING TO SUCH ISSUING
BANK SHALL BE CONSIDERED TO BE OWED TO THE REVOLVING CREDIT LENDERS RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE REVOLVING CREDIT COMMITMENTS.  THE FAILURE OF
ANY LENDER PARTY TO REIMBURSE ANY AGENT OR ANY ISSUING BANK, AS THE CASE MAY BE,
PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY AMOUNT REQUIRED TO BE PAID BY
THE LENDER PARTIES TO SUCH AGENT OR SUCH ISSUING BANK, AS THE CASE MAY BE, AS
PROVIDED HEREIN SHALL NOT RELIEVE ANY OTHER LENDER PARTY OF ITS OBLIGATION
HEREUNDER TO REIMBURSE SUCH AGENT OR SUCH ISSUING BANK, AS THE CASE MAY BE, FOR
ITS RATABLE SHARE OF SUCH AMOUNT, BUT NO LENDER PARTY SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY OTHER LENDER PARTY TO REIMBURSE SUCH AGENT OR SUCH ISSUING
BANK, AS THE CASE MAY BE, FOR SUCH OTHER LENDER PARTY’S RATABLE SHARE OF SUCH
AMOUNT.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY LENDER
PARTY HEREUNDER, THE AGREEMENT AND OBLIGATIONS OF EACH LENDER PARTY CONTAINED IN
THIS SECTION 7.05 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.

Section 7.06.          Successor Agents.  Any Agent may resign at any time by
giving written notice thereof to the Lender Parties and the Borrower and may be
removed at any time with or without cause by the Required Lenders.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint a successor Agent.  If no successor Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within 30
days after the retiring Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Agent, then the retiring Agent may, on behalf
of the Lender Parties, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States or of any State thereof and
having a combined capital and surplus of at least $250,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent and, in
the case of a successor Collateral Agent, upon the execution and filing or
recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents.  If within 45 days
after written notice is given of the retiring Agent’s resignation or removal
under this Section 7.06 no successor Agent shall have been appointed and shall
have accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation or removal shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
(except in the case of any collateral security held by any Agent on behalf of
the Secured Parties under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (c) the Required Lenders shall thereafter perform all duties
of the retiring Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above.  After any
retiring Agent’s resignation or removal hereunder as Agent shall have become
effective, the provisions of this Article VII shall

79


--------------------------------------------------------------------------------


inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement.

Section 7.07.          The Joint Lead Arrangers, the Syndication Agent and the
Documentation Agent.  It is understood and agreed by all parties hereto that
neither the Joint Lead Arrangers, nor the Syndication Agent, nor the
Documentation Agent shall have any duties or responsibilities under this
Agreement (except, as to the Joint Lead Arrangers, for certain approval rights
expressly provided for herein), and shall have no liability for any actions
taken or not taken in connection with this Agreement or the other Transaction
Documents.


ARTICLE VIII


MISCELLANEOUS

Section 8.01.          Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed (or, in the case of the Collateral
Documents, consented to) by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (a) no amendment, waiver or
consent shall, unless in writing and signed by all of the Lenders (other than
any Lender Party that is, at such time, a Defaulting Lender), do any of the
following at any time:  (i) decrease the percentage of (x) the Commitments,
(y) the aggregate unpaid principal amount of the Advances or (z) the aggregate
Available Amount of outstanding Letters of Credit that, in each case, shall be
required for the Lenders or any of them to take any action hereunder,
(ii) reduce or limit the obligations of any Guarantor under Section 1 of the
Guaranty issued by it or, except in connection with a permitted asset sale,
release such Guarantor or otherwise limit such Guarantor’s liability with
respect to the Obligations owing to the Agents and the Lender Parties, in each
case if such reduction, release or limitation is in respect of all or
substantially all of the value of the Guaranties, (iii) release all or
substantially all of the Collateral in any transaction or series of related
transactions, (iv) amend Section 2.13 or this Section 8.01 and (b) no amendment,
waiver or consent shall, unless in writing and signed by each Lender (other than
any Lender that is, at such time, a Defaulting Lender) that has a Commitment
under the Revolving Credit Facility if such Lender is directly affected by such
amendment, waiver or consent, (i) increase the Commitments of such Lender,
(ii) reduce the principal of, or interest on, the Notes held by such Lender or
any fees or other amounts payable hereunder to such Lender, (iii) postpone any
date fixed for any scheduled payment of principal of, or interest on, the Notes
held by such Lender or any fees or other amounts payable hereunder to such
Lender, (iv) change the order of application of any prepayment set forth in
Section 2.06 in any manner that materially affects such Lender; provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Bank or an Issuing Bank, as the case may be, in addition to the
Lenders required above to take such action, affect the rights or obligations of
the Swing Line Bank or of such Issuing Bank, as the case may be, under this
Agreement; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by an Agent in addition to the Lenders required
above to take such action, affect the rights or duties of such Agent under this
Agreement or the other Loan Documents.

80


--------------------------------------------------------------------------------


Section 8.02.          Notices, Etc.  (a)  All notices and other communications
provided for hereunder shall be in writing (including telegraphic, telecopy or
telex communication) and mailed, telegraphed, telecopied, telexed or delivered,
if to the Borrower, at its address at 6714 Pointe Inverness Way, Fort Wayne,
Indiana 46804, Attention:  Theresa E. Wagler (facsimile 260-969-3587); if to any
Initial Lender Party, at its Domestic Lending Office specified opposite its name
on Schedule I hereto; if to any other Lender Party, at its Domestic Lending
Office specified in the Assignment and Assumption pursuant to which it became a
Lender Party; if to the Collateral Agent, at its address at 629 Euclid Avenue,
Locator 01-3028, Cleveland, OH 44114, Attention: Brigitte McLin (facsimile
216-222-0192); and if to the Paying Agent, at its address at 629 Euclid Avenue,
Locator 01-3028, Cleveland, OH 44114, Attention: Candace Marsky (facsimile
216-222-0012) and with respect to notices and/or deliveries pursuant to Section
5.03 with a copy to 110 West Berry Street, Suite 800, Fort Wayne, IN 46802,
Attention: David McNeely (facsimile 260-461-6238); or, as to the Borrower or the
Paying Agent, at such other address as shall be designated by such party in a
written notice to the other parties and, as to each other party, at such other
address as shall be designated by such party in a written notice to the Borrower
and the Paying Agent.  All such notices and other communications shall, when
mailed, telegraphed, telecopied or telexed, be effective when deposited in the
mails, delivered to the telegraph company, transmitted by telecopier or
confirmed by telex answerback, respectively, except that notices and
communications to any Agent pursuant to Article II, III or VII shall not be
effective until received by such Agent.  Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDER PARTIES HEREUNDER
MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY THE PAYING AGENT; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE PAYING
AGENT AND THE APPLICABLE LENDER.  THE PAYING AGENT OR THE BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.

Section 8.03.          No Waiver; Remedies.  No failure on the part of any
Lender Party or any Agent to exercise, and no delay in exercising, any right
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies provided in the Loan Documents are cumulative and not exclusive of any
remedies provided by law.

Section 8.04.          Costs and Expenses.  (a)  The Borrower agrees to pay on
demand (i) all costs and expenses of the Joint Lead Arrangers and, after the
Initial Extension of Credit, and except as otherwise provided in this Agreement,
also each Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of the Loan Documents (including,
without limitation, (A) all due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses and (B) the reasonable fees and
expenses of counsel for the Joint Lead Arrangers and, after the Initial
Extension of Credit, also each Agent with respect thereto,

81


--------------------------------------------------------------------------------


including the reasonable fees and expenses of Shearman & Sterling LLP with
respect to advising the Joint Lead Arrangers or such Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto, it being
understood and agreed that with respect to the payment of legal fees and
expenses, unless and until the circumstances set forth in clause (ii) below
shall occur, the Borrower shall only be responsible for the fees and expenses of
Shearman & Sterling LLP and any local counsel selected by it in connection with
any and all of the foregoing), and (ii) all costs and expenses of each of the
Joint Lead Arrangers, each Agent and each Lender Party in connection with the
enforcement of and/or the protection of its rights under the Loan Documents and
Advances made and Letters of Credit issued hereunder, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally, or any workout, restructuring or
negotiations in respect of the Loan Documents, such Advances or such Letters of
Credit (including, without limitation, the reasonable fees and expenses of
counsel for each of the Joint Lead Arrangers, the Administrative Agents and each
Lender Party with respect thereto).


(B)           THE BORROWER AGREES TO INDEMNIFY, DEFEND AND SAVE AND HOLD
HARMLESS EACH OF THE JOINT LEAD ARRANGERS, EACH AGENT, EACH LENDER PARTY AND
EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE PARTNERS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST,
AND SHALL PAY ON DEMAND, ANY AND ALL CLAIMS, DAMAGES, SETTLEMENT COSTS, LOSSES,
LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND
EXPENSES OF COUNSEL (INCLUDING THE ALLOCATED COST OF INTERNAL COUNSEL)) THAT MAY
BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH
CASE ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH ANY ACTUAL OR PROSPECTIVE CLAIM, INVESTIGATION,
LITIGATION OR PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH)
(I) THE FACILITIES, THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE ADVANCES
OR THE LETTERS OF CREDIT, THE TRANSACTION DOCUMENTS, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR ANY OF
THE TRANSACTIONS CONTEMPLATED THEREBY OR (II) THE ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON ANY PROPERTY OWNED OR OPERATED BY ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES OR ANY ENVIRONMENTAL ACTION RELATING IN ANY WAY
TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT TO THE EXTENT SUCH CLAIM,
DAMAGE, LOSS, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN THE CASE OF AN
INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS
SECTION 8.04(B) APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY LOAN PARTY, ITS
DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY, WHETHER OR NOT ANY
INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE
TRANSACTION IS CONSUMMATED, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF
THE INDEMNIFIED PARTY.  THE BORROWER ALSO AGREES NOT TO ASSERT, AND HEREBY
WAIVES, ANY CLAIM AGAINST ANY LEAD ARRANGER, AGENT, ANY LENDER PARTY OR ANY OF
THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE PARTNERS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND

82


--------------------------------------------------------------------------------



ADVISORS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE FACILITIES, THE
ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE ADVANCES OR THE LETTERS OF CREDIT,
THE TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  NO INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(C)           IF ANY PAYMENT OF PRINCIPAL OF, OR CONVERSION OF, ANY EURODOLLAR
RATE ADVANCE IS MADE BY THE BORROWER TO OR FOR THE ACCOUNT OF A LENDER PARTY
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH ADVANCE, AS A RESULT
OF A PAYMENT OR CONVERSION PURSUANT TO SECTION 2.06, 2.09(B)(I) OR 2.10(D),
ACCELERATION OF THE MATURITY OF THE NOTES PURSUANT TO SECTION 6.01 OR FOR ANY
OTHER REASON, OR BY AN ELIGIBLE ASSIGNEE TO A LENDER PARTY OTHER THAN ON THE
LAST DAY OF THE INTEREST PERIOD FOR SUCH ADVANCE UPON AN ASSIGNMENT OF RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT PURSUANT TO SECTION 8.07 AS A RESULT OF A
DEMAND BY THE BORROWER PURSUANT TO SECTION 8.07(A), OR IF THE BORROWER FAILS TO
MAKE ANY PAYMENT OR PREPAYMENT OF AN ADVANCE FOR WHICH A NOTICE OF PREPAYMENT
HAS BEEN GIVEN OR THAT IS OTHERWISE REQUIRED TO BE MADE, WHETHER PURSUANT TO
SECTION 2.04, 2.06 OR 6.01 OR OTHERWISE, THE BORROWER SHALL, UPON DEMAND BY SUCH
LENDER PARTY (WITH A COPY OF SUCH DEMAND TO THE PAYING AGENT), PAY TO THE PAYING
AGENT FOR THE ACCOUNT OF SUCH LENDER PARTY ANY AMOUNTS REQUIRED TO COMPENSATE
SUCH LENDER PARTY FOR ANY ADDITIONAL LOSSES, COSTS OR EXPENSES THAT IT MAY INCUR
AS A RESULT OF SUCH PAYMENT OR CONVERSION OR SUCH FAILURE TO PAY OR PREPAY, AS
THE CASE MAY BE, INCLUDING, WITHOUT LIMITATION, ANY LOSS (INCLUDING LOSS OF
ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY LENDER PARTY TO FUND OR
MAINTAIN SUCH ADVANCE.


(D)           IF ANY LOAN PARTY FAILS TO PAY WHEN DUE ANY COSTS, EXPENSES OR
OTHER AMOUNTS PAYABLE BY IT UNDER ANY LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, FEES AND EXPENSES OF COUNSEL AND INDEMNITIES, SUCH AMOUNT MAY BE
PAID ON BEHALF OF SUCH LOAN PARTY BY THE PAYING AGENT OR ANY LENDER PARTY, IN
ITS SOLE DISCRETION.


(E)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY
LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, THE AGREEMENTS AND
OBLIGATIONS OF THE BORROWER CONTAINED IN SECTIONS 2.10 AND 2.12 AND THIS
SECTION 8.04 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER ANY OF THE OTHER LOAN DOCUMENTS.

Section 8.05.          Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Paying Agent
to declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Agent and each Lender Party and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and otherwise apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Agent, such Lender Party or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the Obligations of the Borrower now or hereafter existing under

83


--------------------------------------------------------------------------------


the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement or such Note or Notes and
although such Obligations may be unmatured.  Each Agent and each Lender Party
agrees promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Agent and each
Lender Party and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Agent, such Lender Party and their respective Affiliates may
have.

Section 8.06.          Binding Effect.  This Agreement shall become effective
when it shall have been executed by the Borrower and each Agent and the Paying
Agent shall have been notified by each Initial Lender Party that such Initial
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lender Parties.

Section 8.07.          Assignments and Participations.


(A)           EACH LENDER MAY, AND (FOLLOWING A DEMAND BY SUCH LENDER PURSUANT
TO SECTION 2.10 OR 2.12) UPON AT LEAST FIVE BUSINESS DAYS’ NOTICE TO SUCH LENDER
AND THE PAYING AGENT, WILL ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ALL OR A PORTION OF ITS COMMITMENT OR COMMITMENTS, THE ADVANCES
OWING TO IT AND THE NOTE OR NOTES HELD BY IT); PROVIDED, HOWEVER, THAT (I) EACH
SUCH ASSIGNMENT SHALL BE OF A UNIFORM, AND NOT A VARYING, PERCENTAGE OF ALL
RIGHTS AND OBLIGATIONS UNDER AND IN RESPECT OF ONE OR MORE FACILITIES,
(II) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A PERSON THAT, IMMEDIATELY PRIOR TO
SUCH ASSIGNMENT, WAS A LENDER, AN AFFILIATE OF ANY LENDER OR AN APPROVED FUND OF
ANY LENDER OR AN ASSIGNMENT OF ALL OF A LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, THE AGGREGATE AMOUNT OF THE COMMITMENTS BEING ASSIGNED TO SUCH
ELIGIBLE ASSIGNEE PURSUANT TO SUCH ASSIGNMENT (DETERMINED AS OF THE DATE OF THE
ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT) SHALL IN NO EVENT BE
LESS THAN $1,000,000 (OR SUCH LESSER AMOUNT AS SHALL BE APPROVED BY THE PAYING
AGENT AND, SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE
TIME OF EFFECTIVENESS OF SUCH ASSIGNMENT, THE BORROWER), (III) EACH SUCH
ASSIGNMENT SHALL BE TO AN ELIGIBLE ASSIGNEE, AND (IV) THE PARTIES TO EACH SUCH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE PAYING AGENT, FOR ITS ACCEPTANCE
(OTHER THAN AS TO ASSIGNMENTS TO THEN EXISTING LENDERS AND/OR THEIR AFFILIATES)
AND RECORDING IN THE REGISTER, AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH ANY
NOTE OR NOTES SUBJECT TO SUCH ASSIGNMENT AND TOGETHER WITH A PROCESSING AND
RECORDATION FEE IN THE AMOUNT OF $3,500; PROVIDED, HOWEVER, THAT THE PROCESSING
AND RECORDATION FEE SET FORTH IN SUB-CLAUSE (IV) ABOVE SHALL NOT BE PAYABLE
(A) WITH RESPECT TO AN ASSIGNMENT BY ANY LENDER PARTY TO AN AFFILIATE OR AN
APPROVED FUND OF SUCH LENDER PARTY, OR (B) WITH RESPECT TO AN ASSIGNMENT
(X) WHICH IS BOTH BY AND TO AN EXISTING LENDER PARTY OR (Y) WITH A STATED
EFFECTIVE DATE OCCURRING PRIOR TO THE 90TH DAY AFTER THE EFFECTIVE DATE HEREOF.


(B)           UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND
AFTER THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT AND ASSUMPTION, (I) THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT

84


--------------------------------------------------------------------------------



PURSUANT TO SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A
LENDER OR AN ISSUING BANK, AS THE CASE MAY BE, HEREUNDER AND (II) THE LENDER OR
AN ISSUING BANK ASSIGNOR THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND
ASSUMPTION, RELINQUISH ITS RIGHTS (OTHER THAN ITS RIGHTS UNDER SECTIONS 2.10,
2.12 AND 8.04 TO THE EXTENT ANY CLAIM THEREUNDER RELATES TO AN EVENT ARISING
PRIOR TO SUCH ASSIGNMENT) AND BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE
REMAINING PORTION OF AN ASSIGNING LENDER’S OR AN ISSUING BANK’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER OR SUCH ISSUING BANK SHALL CEASE
TO BE A PARTY HERETO).


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ASSUMPTION, EACH
LENDER PARTY ASSIGNOR THEREUNDER AND EACH ASSIGNEE THEREUNDER CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES THERETO AND HERETO AS FOLLOWS: 
(I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND ASSUMPTION, SUCH ASSIGNING
LENDER PARTY MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY
WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF, OR THE PERFECTION OR
PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR PURPORTED TO BE CREATED
UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR
DOCUMENT FURNISHED PURSUANT THERETO; (II) SUCH ASSIGNING LENDER PARTY MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE
FINANCIAL CONDITION OF ANY LOAN PARTY OR THE PERFORMANCE OR OBSERVANCE BY ANY
LOAN PARTY OF ANY OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; (III) SUCH ASSIGNEE CONFIRMS
THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.01 AND SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ASSUMPTION; (IV) SUCH ASSIGNEE WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT, SUCH ASSIGNING LENDER PARTY
OR ANY OTHER LENDER PARTY AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH ASSIGNEE CONFIRMS
THAT IT IS AN ELIGIBLE ASSIGNEE; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES EACH
AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AND
DISCRETION UNDER THE LOAN DOCUMENTS AS ARE DELEGATED TO SUCH AGENT BY THE TERMS
HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY
INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN
ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS THAT BY THE TERMS OF THIS
AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER OR AN ISSUING BANK, AS
THE CASE MAY BE.


(D)           THE PAYING AGENT SHALL MAINTAIN AT ITS ADDRESS REFERRED TO IN
SECTION 8.02 A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO AND ACCEPTED
BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE
LENDER PARTIES AND THE COMMITMENT UNDER EACH FACILITY OF, AND PRINCIPAL AMOUNT
OF THE ADVANCES OWING UNDER EACH FACILITY TO, EACH LENDER PARTY FROM TIME TO
TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND
BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE BORROWER, THE AGENTS
AND THE LENDER PARTIES MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE
REGISTER AS A LENDER PARTY HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER OR ANY AGENT OR ANY
LENDER PARTY AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.

85


--------------------------------------------------------------------------------



(E)           UPON ITS RECEIPT OF AN ASSIGNMENT AND ASSUMPTION EXECUTED BY AN
ASSIGNING LENDER PARTY AND AN ASSIGNEE, TOGETHER WITH ANY NOTE OR NOTES SUBJECT
TO SUCH ASSIGNMENT, THE PAYING AGENT SHALL, IF SUCH ASSIGNMENT AND ASSUMPTION
HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO,
(I) ACCEPT SUCH ASSIGNMENT AND ASSUMPTION, (II) RECORD THE INFORMATION CONTAINED
THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE THEREOF TO THE BORROWER AND
EACH OTHER AGENT.  IN THE CASE OF ANY ASSIGNMENT BY A LENDER, WITHIN FIVE
BUSINESS DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE BORROWER, AT ITS OWN
EXPENSE, SHALL EXECUTE AND DELIVER TO THE PAYING AGENT IN EXCHANGE FOR THE
SURRENDERED NOTE OR NOTES A NEW NOTE TO THE ORDER OF SUCH ELIGIBLE ASSIGNEE IN
AN AMOUNT EQUAL TO THE COMMITMENT ASSUMED BY IT UNDER EACH FACILITY PURSUANT TO
SUCH ASSIGNMENT AND ASSUMPTION AND, IF ANY ASSIGNING LENDER HAS RETAINED A
COMMITMENT HEREUNDER UNDER SUCH FACILITY, A NEW NOTE TO THE ORDER OF SUCH
ASSIGNING LENDER IN AN AMOUNT EQUAL TO THE COMMITMENT RETAINED BY IT HEREUNDER. 
SUCH NEW NOTE OR NOTES SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH SURRENDERED NOTE OR NOTES, SHALL BE DATED THE
EFFECTIVE DATE OF SUCH ASSIGNMENT AND ASSUMPTION AND SHALL OTHERWISE BE IN
SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO.


(F)            EACH ISSUING BANK MAY ASSIGN TO AN ELIGIBLE ASSIGNEE ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THE UNDRAWN PORTION OF ITS LETTER OF
CREDIT COMMITMENT AT ANY TIME; PROVIDED, HOWEVER, THAT EACH SUCH ASSIGNMENT
SHALL BE TO AN ELIGIBLE ASSIGNEE AND THE PARTIES TO EACH SUCH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE PAYING AGENT, FOR ITS ACCEPTANCE AND RECORDING IN THE
REGISTER, AN ASSIGNMENT AND ASSUMPTION.


(G)           EACH LENDER PARTY MAY SELL PARTICIPATIONS TO ONE OR MORE PERSONS
(OTHER THAN ANY LOAN PARTY OR ANY OF ITS AFFILIATES) IN OR TO ALL OR A PORTION
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ALL OR A PORTION OF ITS COMMITMENTS, THE ADVANCES OWING TO IT AND
THE NOTE OR NOTES (IF ANY) HELD BY IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER
PARTY’S OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS
COMMITMENTS) SHALL REMAIN UNCHANGED, (II) SUCH LENDER PARTY SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
(III) SUCH LENDER PARTY SHALL REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL
PURPOSES OF THIS AGREEMENT, (IV) THE BORROWER, THE AGENTS AND THE OTHER LENDER
PARTIES SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER PARTY IN
CONNECTION WITH SUCH LENDER PARTY’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
AND (V) NO PARTICIPANT UNDER ANY SUCH PARTICIPATION SHALL HAVE ANY RIGHT TO
APPROVE ANY AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT, OR ANY
CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM, EXCEPT TO THE EXTENT THAT
SUCH AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE PRINCIPAL OF, OR INTEREST ON,
THE NOTES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, IN EACH CASE TO THE
EXTENT SUBJECT TO SUCH PARTICIPATION, POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF
PRINCIPAL OF, OR INTEREST ON, THE NOTES OR ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION, OR RELEASE
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL.


(H)           ANY LENDER PARTY MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 8.07, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH LENDER
PARTY BY OR ON BEHALF OF THE BORROWER; PROVIDED, HOWEVER, THAT, PRIOR TO ANY
SUCH DISCLOSURE, THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT
SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION
RECEIVED BY IT FROM SUCH LENDER PARTY.

86


--------------------------------------------------------------------------------



(I)            NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
ANY LENDER PARTY MAY AT ANY TIME CREATE A SECURITY INTEREST IN ALL OR ANY
PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
ADVANCES OWING TO IT AND THE NOTE OR NOTES HELD BY IT) IN FAVOR OF ANY FEDERAL
RESERVE BANK IN ACCORDANCE WITH REGULATION A OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM.

Section 8.08.          Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

Section 8.09.          No Liability of the Issuing Banks.  The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit.  Neither the
Agents, the Lenders nor any Issuing Bank nor any of their respective officers or
directors shall be liable or responsible for:  (a) the use that may be made of
any Letter of Credit or any acts or omissions of any beneficiary or transferee
in connection therewith; (b) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged;
(c) payment by such Issuing Bank against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; (d) any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), or any error in
interpretation of technical terms therein; or (e) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, such Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

Section 8.10.          Confidentiality.  Each Agent and each Lender Party shall
hold all information supplied by the Borrower or any of its Subsidiaries that is
marked confidential (the “Confidential Information”) confidential in accordance
with its customary practices for handling confidential information, provided
that, in any event, disclosure may be made without

87


--------------------------------------------------------------------------------


the consent of the Borrower, (a) to such Agent’s or such Lender Party’s
Affiliates and their officers, directors, employees, agents and advisors and to
actual or prospective Eligible Assignees and participants, and then only on a
confidential basis, (b) as required by any law, rule or regulation or judicial
process, (c) as requested or required by any state, Federal or foreign authority
or examiner regulating such Lender Party or any of its Affiliates, (d) to any
rating agency when required by it, provided that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Loan Parties received by it from such
Lender Party, (e) on a confidential basis to swap counterparties in connection
with hedging transactions entered into by a Lender Party with respect to a Loan
Party or any of obligations of a Loan Party and (f) as may be reasonably
necessary in connection with the enforcement of the rights and remedies of the
Lender Parties under the Loan Documents.

Section 8.11.          Release of Collateral.  Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the Collateral Agent will, and the Lender
Parties hereby authorize the Collateral Agent to, all at the Borrower’s expense,
execute and deliver to such Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents in
accordance with the terms of the Loan Documents.

Section 8.12.          Jurisdiction, Etc.  (a)  Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court.  The
Borrower hereby agrees that service of process in any such action or proceeding
brought in any such New York state court or in such federal court may be made
upon CT Corporation System at its offices at 111 Eighth Avenue, 13th Floor, New
York, New York 10011 (the “Process Agent”) and the Borrower hereby irrevocably
appoints the Process Agent its authorized agent to accept such service of
process, and agrees that the failure of the Process Agent to give any notice of
any such service shall not impair or affect the validity of such service or of
any judgment rendered in any action or proceeding based thereon.  The Borrower
hereby further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.02.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or any of the other Loan Documents in the courts of any jurisdiction.

88


--------------------------------------------------------------------------------



(B)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.

Section 8.13.          Governing Law.  Each Loan Document (other than the
Letters of Credit, to the extent specified below and except as otherwise
expressly set forth in a Loan Document) will each be deemed to be a contract
made under and governed by the laws of the State of New York (including for such
purpose Sections 5-1407 and 5-1402 of the General Obligations Law of the State
of New York).  Each Letter of Credit shall be governed by, and construed in
accordance with, the laws or rules designated in such Letter of Credit or the
related Letter of Credit Agreement, or if no laws or rules are designated, the
International Standby Practices (ISP98 — International Chamber of Commerce
Publication Number 590 (the “ISP Rules”)) and, as to matters not governed by the
ISP Rules, the internal laws of the State of New York.  The Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter thereof and supersede any prior agreements, written or oral, with
respect thereto.

Section 8.14.          Reallocation and Assignment of Existing Facility.  The
credit extensions and commitments made by the Existing Lenders and outstanding
pursuant to the Existing Credit Agreement and not refinanced in connection with
the Refinancing, shall be assigned without recourse and re-allocated among the
Lenders so that, and credit extensions and commitments shall be made by the
Lenders pursuant to this Agreement so that, from and after the Effective Date,
the respective commitments and credit extensions of the Lenders shall be in
accordance with Schedule I.  Credit extensions made by Existing Lenders and not
so assigned shall, effective as of the Effective Date, be evidenced and governed
by this Agreement and the Loan Documents.

Section 8.15.          Effect of this Agreement.  This Agreement amends and
restates the Existing Credit Agreement in its entirety and is entitled to the
benefit of all existing Loan Documents.  Any reference in any other Loan
Document to the “Credit Agreement,” “thereunder,” “therein,” “thereof” or words
of like import referring to the Existing Credit Agreement shall mean and refer
to this Agreement.  Any reference in any other Loan Document to the
“Obligations” or any similar term including or referencing obligations under the
Existing Credit Agreement shall include and reference the Obligations as defined
in this Agreement.  All Obligations under the Existing Credit Agreement and the
other Loan Documents shall continue to be outstanding except as expressly
modified by this Agreement and shall be governed in all respects by this
Agreement and the other Loan Documents, it being agreed and understood by the
parties hereto that this Agreement does not constitute a novation, satisfaction,
payment or reborrowing of any Obligation under the Existing Credit Agreement or
any other Loan Document except as expressly modified by this Agreement, nor,
except as expressly provided herein, does it operate as a waiver of any right,
power or remedy of any Lender under any Loan Document.  The security interests
granted pursuant to any Loan Documents shall, as modified hereby, continue in
full force and effect, and are hereby affirmed, with respect to this Agreement

89


--------------------------------------------------------------------------------


and the Obligations as defined herein.  In the event of a conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement shall govern.

Section 8.16.          No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement severally provided by the
Administrative Agents, the Joint Lead Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agents, the Joint Lead Arrangers and the Lenders
(severally), on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agents, the Joint Lead
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agents, nor the Joint Lead Arrangers nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agents, the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agents nor the Joint Lead
Arrangers nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against any of
the Administrative Agents, the Joint Lead Arrangers or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

Section 8.17.          Patriot Act Notice.  Each Lender hereby notifies each
Loan Party that, pursuant to the requirements of the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Pub. L. 107-56 (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes names and addresses and other information that will allow
it to identify each Loan Party in accordance with the Patriot Act.

Section 8.18.        Waiver of Jury Trial.  Each of the Borrower, the Agents and
the Lender Parties irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Loan Documents, the Advances, the
Letters of Credit or the actions of any Agent or any Lender Party in the
negotiation, administration, performance or enforcement thereof.

 

90


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

STEEL DYNAMICS, INC.

 

 

 

By

/s/ Theresa E. Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President

 

 

 

BANC OF AMERICA SECURITIES LLC,

 

as a Joint Lead Arranger

 

 

 

By

/s/ Timothy Munte

 

 

Name: Timothy Munte

 

 

Title: Principal

 

 

 

BANK OF AMERICA, N.A.

 

as Documentation Agent and Syndication Agent

 

 

 

By

/s/ David G. McCauley

 

 

Name: David G. McCauley

 

 

Title: Principal

 

 

 

 

NATIONAL CITY BANK,

 

as a Joint Lead Arranger

 

 

 

By

/s/ David G. McNeely

 

 

Name: David G. McNeely

 

 

Title: Senior Vice President

 

 

 

NATIONAL CITY BANK,

 

as Administrative Agent, Syndication Agent and
Swing Line Bank

 

 

 

By

/s/ David G. McNeely

 

 

Name: David G. McNeely

 

 

Title: Senior Vice President

 

 

 

 

NATIONAL CITY BANK,

 

as Collateral Agent

 

 

 

By

/s/ David G. McNeely

 

 

Name: David G. McNeely

 

 

Title: Senior Vice President

 


--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Administrative Agent

 

 

 

By

/s/ Paul A. O’Mara

 

 

Name: Paul A. O’Mara

 

 

Title: Senior Vice President

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Documentation Agent and as Lender

 

 

 

By

/s/ Matthew N. McAlpine

 

 

Name: Matthew N. McAlpine

 

 

Title: Its Duly Authorized Signatory

 

 

 

BMO Capital Markets Financing, Inc.,

 

as Documentation Agent and as Lender

 

 

 

By

/s/ Thad D. Rusche

 

 

Name: Thad D. Rusche

 

 

Title: Director

 

 

 

 

FIFTH THIRD BANK,

 

as Documentation Agent and as Lender

 

 

 

By

/s/ David O’Neal

 

 

Name: David O’Neal

 

 

Title: Vice President

 


--------------------------------------------------------------------------------


Initial Issuing Bank

NATIONAL CITY BANK

 

 

 

 



By

/s/ David G. McNeely

 

 

Title: Senior Vice President


--------------------------------------------------------------------------------


Swing Line Bank

NATIONAL CITY BANK

 

 

 

 



By

/s/ David G. McNeely

 

 

Title: Senior Vice President


--------------------------------------------------------------------------------


Lender

ABN AMRO Bank, N.V.,

 

 

 

 

 

By

 /s/ Kris A. Grosshans

 

 

 

Name: Kris A. Grosshans

 

 

 

Title: Managing Director

 

 

 

 

 

 

By

 /s/ Ece Bennett

 

 

 

Name: Ece Bennett

 

 

 

Title: Director

 

 


--------------------------------------------------------------------------------


Lender

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By

 /s/ Jared T. Hall

 

 

 

Name: Jared T. Hall

 

 

 

Title: Vice President

 

 


--------------------------------------------------------------------------------


Lender

WELLS FARGO BANK, N.A.

 

 

 

 

 

By

 /s/ Paul A. O’Mara

 

 

 

Name: Paul A. O’Mara

 

 

 

Title: Senior Vice President

 

 


--------------------------------------------------------------------------------


Lender

PNC BANK NATIONAL ASSOCIATION

 

 

 

 

 

By

 /s/ Louis K. McLinden

 

 

 

Name: Louis K. McLinden

 

 

 

Title: Managing Director

 

 


--------------------------------------------------------------------------------


Lender

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

By

 /s/ Mark Walton

 

 

 

Name: Mark Walton

 

 

 

Title: Authorized Signatory

 

 


--------------------------------------------------------------------------------


Lender

J.P. MORGAN CHASE BANK, N.A.

 

 

 

 

 

By

 /s/ Linda Meyer

 

 

 

Name: Linda Meyer

 

 

 

Title: Vice President

 

 


--------------------------------------------------------------------------------


Lender

By

 /s/ Daniel Twenge

 

 

 

Name:

Daniel Twenge

 

 

 

Title:

Authorized Signatory

 

 

 

 

Morgan Stanley Bank

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


Lender

CITIBANK, N.A.

 

 

 

 

 

By

 /s/ Peter Dillon

 

 

 

Name: Peter Dillon

 

 

 

Title: Vice President

 

 


--------------------------------------------------------------------------------


SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

Name of Initial
Lender

 

Revolving
Credit
Commitment

 

Letter of
Credit
Commitment

 

Domestic Lending
Office

 

Eurodollar
Lending Office

Bank of America, N.A.

 

$

90,000,000

 

 

 

On file with the Paying Agent

 

On file with the Paying Agent

National City Bank

 

$

90,000,000

 

$

100,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

General Electric Capital Corporation

 

$

100,000,000

 

 

 

On file with the Paying Agent

 

On file with the Paying Agent

BMO Capital Markets

 

$

75,000,000

 

 

 

On file with the Paying Agent

 

On file with the Paying Agent

Fifth Third Bank (Central Indiana)

 

$

75,000,000

 

 

 

On file with the Paying Agent

 

On file with the Paying Agent

Wells Fargo Bank, N.A.

 

$

75,000,000

 

 

 

On file with the Paying Agent

 

On file with the Paying Agent

PNC Bank, National Association

 

$

45,000,000

 

 

 

On file with the Paying Agent

 

On file with the Paying Agent

Morgan Stanley Senior Funding, Inc.

 

$

45,000,000

 

 

 

On file with the Paying Agent

 

On file with the Paying Agent

ABN Amro

 

$

40,000,000

 

 

 

On file with the Paying Agent

 

On file with the Paying Agent

Goldman Sachs Credit Partners L.P.

 

$

40,000,000

 

 

 

On file with the Paying Agent

 

On file with the Paying Agent

JPMorgan Chase Bank, N.A.

 

$

30,000,000

 

 

 

On file with the Paying Agent

 

On file with the Paying Agent

The Northern Trust Company

 

$

25,000,000

 

 

 

On file with the Paying Agent

 

On file with the Paying Agent

Citibank, N.A.

 

$

20,000,000

 

 

 

On file with the Paying Agent

 

On file with the Paying Agent

Total

 

$

750,000,000

 

$

100,000,000

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

$               

 

Dated:                 ,       

 

FOR VALUE RECEIVED, the undersigned, STEEL DYNAMICS, INC., an Indiana
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to
                                       or its registered assigns (the “Lender”)
for the account of its Applicable Lending Office (as defined in the Credit
Agreement referred to below) the aggregate principal amount of the Revolving
Credit Advances, the Letter of Credit Advances and the Swing Line Advances (each
as defined below) owing to the Lender by the Borrower pursuant to the Amended
and Restated Credit Agreement dated as of June 19, 2007 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined) among the Borrower, the Lender and certain other
lender parties party thereto, National City Bank (“National City”), as
Collateral Agent, National City Bank and Wells Fargo Bank, National Association,
as Co-Administrative Agents for the Lender and such other lender parties, Bank
of America, N.A. and National City, as Syndication Agent and Banc of America
Securities LLC and National City, as Joint Lead Arrangers on the Termination
Date.

The Borrower promises to pay to              or its registered assigns interest
on the unpaid principal amount of each Revolving Credit Advance, Letter of
Credit Advance and Swing Line Advance from the date of such Revolving Credit
Advance, Letter of Credit Advance or Swing Line Advance, as the case may be,
until such principal amount is paid in full (as well after as before judgment),
at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to National City Bank, in its capacity as Paying Agent under the Credit
Agreement, at 629 Euclid Avenue, Locator 01-3028, Cleveland, Ohio 44114, in same
day funds without set-off or counterclaim.  The Lender is hereby authorized to
record each Revolving Credit Advance, Letter of Credit Advance and Swing Line
Advance owing to the Lender by the Borrower and the maturity thereof, and all
payments made on account of principal thereof, on the grid attached hereto,
which is part of this Promissory Note; provided, however, that the failure of
the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of advances (variously, the “Revolving Credit
Advances”, the “Letter of Credit Advances” or the “Swing Line Advances”) by the
Lender to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Credit Advance, Letter of Credit Advance and Swing Line Advance being evidenced
by this Promissory Note, and (ii) contains provisions for acceleration of the
maturity hereof upon


--------------------------------------------------------------------------------


the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.  The obligations of the Borrower under this Promissory Note
and the other Loan Documents, and the obligations of the other Loan Parties
under the Loan Documents, are secured by the Collateral and guaranteed by the
Guaranties as provided in the Loan Documents.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

STEEL DYNAMICS, INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

2


--------------------------------------------------------------------------------


ADVANCES AND PAYMENTS OF PRINCIPAL

Date

 

Amount of Advance

 

Interest Period
(If Applicable)

 

Amount of Principal
Paid
or Prepaid

 

Unpaid Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF
NOTICE OF BORROWING
CONFIRM THAT SAME NOTICE

[g171631ke19i001.jpg]

Daily Activity Notice

Date:

[                       ]

 

 

 

 

 

 

 

 

To:

Agent Services

 

Candace Marsky

216-222-2888 phone

 

 

 

Candace.Marsky@nationalcity.com

216-222-0012 fax

 

 

 

Sonya.Townsell@nationalcity.com

 

 

 

 

Sheri.Hoff@nationalcity.com

 

 

 

 

 

From:

Steel Dynamics, Inc.

Contact

phone

 

 

 

email

fax

 

Please check appropriate box:

o  REVOLVER BASE RATE

Notice Deadline: 12:00 Noon (Same Day)

 

Beginning Balance:

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADVANCE

 

$

—

 

Credit DDA #

 

 

 

 

 

 

 

 

 

 

 

 

 

PAYDOWN

 

$

—

 

Debit DDA #

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Balance:

 

$

—

 

 

 

 

o  REVOLVER LIBOR RATE

Notice Deadline: 12:00 Noon (3 Days Prior)

 

Effective Date:

 

 

 

 

 

 

 

 

 

 

 

New Funds Borrowing:

 

$

—

 

Credit DDA #

 

 

 

 

 

 

 

Convert From Prime:

 

$

—

 

 

 

 

Duration of Contract:

 

   o 1 Month

o 2 Months   o 3 Months   o 6 Months

 

 

Confirmation of Rate Setting wil be faxed

 

o  SWING LINE MONEY MARKET RATE

Notice Deadline: 2:00 PM (Same Day)

 

Beginning Balance:

 

$

—

 

 

 

 

 

 

 

 

 

ADVANCE

 

$

—

 

Credit DDA #

 

 

 

 

 

 

 

PAYDOWN

 

$

—

 

Debit DDA #

 

 

 

 

 

 

 

Ending Balance:

 

$

—

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF
ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Paying Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower(s):

 

 

 

 

4.

Administrative Agents:

                                            , as the Administrative Agents under
the Credit Agreement

 

--------------------------------------------------------------------------------

(1) Select as applicable.


--------------------------------------------------------------------------------


 

5.

Credit Agreement:

[The [amount] Credit Agreement dated as of                 among [name of
Borrower(s)], the Lenders parties thereto, [name of Administrative Agents], as
Administrative Agents, and the other agents parties thereto]

 

2


--------------------------------------------------------------------------------


6.             Assigned Interest:

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans for
all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

%

 

 

 

$

 

 

$

 

 

%

 

 

 

$

 

 

$

 

 

%

 

 

[7.            Trade Date:                          
                                ](4)

Effective Date:                                     , 20       [TO BE INSERTED
BY ADMINISTRATIVE AGENTS AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

   Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

   Title:

 

--------------------------------------------------------------------------------

(2)          Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment,” “Term Loan Commitment,” etc.)

*                   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(3)          Set forth, to at least 10 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

(4)          To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

3


--------------------------------------------------------------------------------


 

[Consented to and](5) Accepted:

 

[NAME OF ADMINISTRATIVE AGENTS],
as Administrative Agents

 

By

 

 

 

Title:

 

 

[Consented to:](6)

 

[NAME OF RELEVANT PARTY]

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(5)          To be added only if the consent of the Administrative Agents is
required by the terms of the Credit Agreement.

(6)          To be added only if the consent of the Borrower and/or other
parties (e.g. Swingline Lender, L/C Issuer) is required by the terms of the
Credit Agreement.

4


--------------------------------------------------------------------------------


Effective Date (if other than date of acceptance by Administrative Agents):

(7)                             ,        

Assignors

 

 

 

                                                   , as Assignor

 

[Type or print legal name of Assignor]

 

 

 

By

 

 

 

 

Name

 

 

 

Title:

 

 

 

 

 

 

Dated:                          ,         

 

 

 

 

 

 

 

 

                                                   , as Assignor

 

[Type or print legal name of Assignor]

 

 

 

By

 

 

 

 

Name

 

 

 

Title:

 

 

 

 

 

 

Dated:                          ,         

 

 

 

 

 

 

 

 

                                                   , as Assignor

 

[Type or print legal name of Assignor]

 

 

 

By

 

 

 

 

Name

 

 

 

Title:

 

 

 

 

 

 

Dated:                          ,         

 

 

 

 

 

 

 

 

                                                   , as Assignor

 

[Type or print legal name of Assignor]

 

 

 

By

 

 

 

 

Name

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(7)                                  This date should be no earlier than five
Business Days after the delivery of this Assignment and Assumption to the
Administrative Agents.

5


--------------------------------------------------------------------------------


 

Dated:                          ,         

 

 

 

 

 

                                                   , as Assignor

 

[Type or print legal name of Assignor]

 

 

 

By

 

 

 

 

Name

 

 

 

Title:

 

 

 

 

 

 

Dated:                          ,         

 

 

 

 

 

 

 



Assignees

 

 

 

                                                   , as Assignee

 

[Type or print legal name of Assignee]

 

 

 

By

 

 

 

 

Name

 

 

 

Title:

 

 

 

 

 

 

Dated:                          ,         

 

 

 

 

 

Domestic Lending Office:

 

 

 

 

 

Eurodollar Lending Office:

 

 

 

 

 

                                                   , as Assignee

 

[Type or print legal name of Assignee]

 

 

 

By

 

 

 

 

Name

 

 

 

Title:

 

 

 

 

 

 

Dated:                          ,         

 

 

 

 

 

Domestic Lending Office:

 

 

 

 

 

Eurodollar Lending Office:

 

 

 

 

 

                                                   , as Assignee

 

[Type or print legal name of Assignee]

 

6


--------------------------------------------------------------------------------


 

By

 

 

 

 

Name

 

 

 

Title:

 

 

 

 

 

 

Dated:                          ,         

 

 

 

 

 

Domestic Lending Office:

 

 

 

 

 

Eurodollar Lending Office:

 

 

 

 

 

                                                   , as Assignee

 

[Type or print legal name of Assignee]

 

 

 

By

 

 

 

 

Name

 

 

 

Title:

 

 

 

 

 

 

Dated:                          ,         

 

 

 

 

 

Domestic Lending Office:

 

 

 

 

 

Eurodollar Lending Office:

 

 

 

 

 

                                                   , as Assignee

 

[Type or print legal name of Assignee]

 

 

 

By

 

 

 

 

Name

 

 

 

Title:

 

 

 

 

 

 

Dated:                          ,         

 

 

 

 

 

Domestic Lending Office:

 

 

 

 

 

Eurodollar Lending Office:

 

 

Accepted (8)[and Approved] this           

day of                        ,          

[                                                                    ],

--------------------------------------------------------------------------------

(8)                                  Required if the Assignee is an Eligible
Assignee except by reason of clause (b) of the definition of “Eligible
Assignee”.

7


--------------------------------------------------------------------------------


 

as Administrative Agents

 

By

 

 

    Name

    Title:

 

(9) [Approved this         day

 

of                           ,        

STEEL DYNAMICS, INC.

 

By

 

 

    Name

    Title:]

 

--------------------------------------------------------------------------------

(9)                                  See footnote 2 and also only required so
long as no Default or Event of Default has occurred and is continuing.

8


--------------------------------------------------------------------------------